EXHIBIT 10.3

 

OP UNIT REDEMPTION AGREEMENT

 

THIS OP UNIT REDEMPTION AGREEMENT (“Agreement”) made this 4th day of March, 2019
by and among MACK-CALI REALTY L.P., a Delaware limited partnership and having an
address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street,
Suite 400, Jersey City, NJ 07311 (“MCRLP”), MACK-CALI CW REALTY ASSOCIATES
L.L.C., a New York limited liability company and having an address c/o Mack-Cali
Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ
07311 (“MC 85 Owner”), MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C., a New York
limited liability company and having an address c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311
(“MC 2 Owner”, and, together with MC 85 Owner, “MC Owner”, and, together with
MCRLP, collectively, “Mack-Cali”), BRAD W. BERGER REVOCABLE TRUST, with an
address of  c/o Timothy Jones and Greg Berger, c/o Robert Martin Company, LLC,
100 Clearbrook Road, Elmsford, NY 10523 (“Berger Trust”), GREG BERGER, an
individual and having an address c/o Robert Martin Company, LLC, 100 Clearbrook
Road, Elmsford, NY 10523 (“Berger”), ROBERT F. WEINBERG 2013 TRUST, having an
address c/o Timothy Jones, c/o Robert Martin Company, LLC, 100 Clearbrook Road,
Elmsford, NY 10523 (“Weinberg Trust”) and RFW MANAGEMENT INC., a New York
corporation and having an address c/o Timothy Jones, c/o Robert Martin Company,
LLC, 100 Clearbrook Road, Elmsford, NY 10523 (“RFW”; and Berger Trust, Berger,
Weinberg Trust and RFW, each a “ROFO (RM) Party”, and, collectively, the “ROFO
(RM) Parties”).

 

W I T N E S E T H:

 

WHEREAS, Mack-Cali Realty Corporation (“MCRC”), a Maryland Corporation which is
qualified as a real estate investment trust under the Internal Revenue Code of
1986, as amended (the “Code”), is the sole general partner of MCRLP, the
operating partnership of MCRC; and

 

WHEREAS, each ROFO (RM) Party is a limited partner in MCRLP, which limited
partnership interests are evidenced by operating partnership units (“OP Units”)
held by each such ROFO (RM) Party; and

 

WHEREAS, MCRLP owns 100% of the membership and beneficial ownership interests in
MC Owner; and

 

WHEREAS, MC 85 Owner is the owner of the that certain real property located at
85 Executive Boulevard, Village of Elmsford, Town of Greenburgh, State of New
York, as more particularly described by the legal descriptions attached hereto
and made a part hereof as Exhibit A-1 (“85 Executive Real Property”)

 

WHEREAS, MC 2 Owner is the owner of the that certain real property located at 2
Executive Plaza, City of Yonkers, State of New York, as more particularly
described by the legal descriptions attached hereto and made a part hereof as
Exhibit A-2 (“2 Executive Real Property”, together with the 85 Executive Real
Property, the “Real Property”); and

 

WHEREAS, each ROFO (RM) Party and/or certain other affiliates of the ROFO (RM)
Parties contributed the Real Property (together with other properties) to MCRLP
in exchange for OP Units pursuant to that certain Contribution and Exchange
Agreement, dated January 24, 1997, between Robert Martin Company, LLC, Robert
Martin-Eastview North Company, L.P., Mack-Cali Realty, L.P. (f/k/a Cali Realty,
L.P.) and Mack-Cali Realty Corporation (f/k/a Cali Realty Corporation), as
amended by that certain Consent and Waiver Agreement, dated September    , 1997,
and that certain Second Amendment to Contribution and Exchange Agreement, dated
June 27, 2000, and that certain Letter Agreement, dated

 

--------------------------------------------------------------------------------



 

December 31, 2018, regarding the Elmsford Distribution Center (collectively,
“Contribution and Exchange Agreement (RM)”); and

 

WHEREAS, the MCRLP now desires to redeem a portion of the OP Units held by the
ROFO (RM) Parties (collectively, “Redeemed OP Units”) and the ROFO (RM) Parties
now desire to transfer to the MCRLP the Redeemed OP Units in exchange for the
Redemption Property (as hereinafter defined) upon the terms and conditions set
forth herein; and

 

WHEREAS, at Closing (as hereinafter defined) and in the manner set forth herein,
the MCRLP shall redeem (the “Redemption Transaction”) the Redeemed OP Units and,
in exchange therefor, the MCRLP shall at Closing distribute the Redemption
Property to the ROFO (RM) Parties; and

 

WHEREAS, the number of OP Units to be redeemed (i.e., the Redeemed OP Units)
shall be equal to the quotient of the Redemption Property Value divided by the
OP Unit Fair Market Value; and

 

WHEREAS, following the consummation of the Redemption Transaction, the ROFO (RM)
Parties will continue as limited partners in MCRLP with respect to the OP Units
that were not part of the Redemption Transaction.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   Definitions.  For purposes of this
Agreement, the following capitalized terms have the meanings set forth in this
Section 1.1:

 

“Agent” has the meaning ascribed to such term in Section 2.4.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Apex Agreements” means that certain Agreement for the management of rooftop
transmitting sites dated July 6, 1998 between Mack-Cali Realty Corporation on
behalf of MC Owner and Apex Site Management, Inc. and that certain Agreement for
the management of telecommunication access sites dated December 14, 1998 between
Mack-Cali Realty Corporation on behalf of MC Owner and Apex Site
management, Inc. (as same has been amended).

 

“Assignment of Service Contracts” has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached hereto as Exhibit B.

 

“Assignment of Lease Obligations” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit C.

 

“Assignment of Maintenance Declaration” has the meaning ascribed to such term in
Section 10.3(f) and shall be in the form attached hereto as Exhibit K.

 

“Association” means the South-West Maintenance Corp. Association (formerly known
as the South Westchester Executive Park Maintenance Association or SWEP
Maintenance Association).

 

“Association Documents” means collectively (i) that certain South Westchester
Executive Park Maintenance Association Declaration dated May 3, 1982 recorded on
May 5, 1982 in the Clerk’s Office in Liber 7763 of conveyances at page 408.  A
Supplementary Declaration, made as of June 8, 1983, was

 

2

--------------------------------------------------------------------------------



 

recorded in the Clerk’s Office on June 13, 1983, in Liber 7837 of conveyances,
at page 723. A second Supplementary Declaration, made as of August 15, 1983, was
recorded in the Clerk’s Office on August 29, 1983, in Liber 7857 of conveyances,
at page 375.  An Amended and Restated Supplementary Declaration, intended to
amend and restate the First Supplement, made as of October 12, 1987, was
recorded in the Clerk’s Office on November 12, 1987 in Liber 9025 of
conveyances, at page 130.  A third Supplementary Declaration, made as of
March 13, 1989, was recorded in the Clerk’s Office on March 15, 1989 in Liber
9476 of conveyances, at page 14. A fourth Supplementary Declaration, made as of
August 23, 1989, was recorded in the Clerk’s Office on September 26, 1989 in
Liber 9620 of conveyances, at page 115. A sixth Supplementary Declaration
(including Supplementary Declaration No. 5 made as of August 11, 1999) of South
Westchester Executive Park Maintenance Association was made as of August 25,
2005. A seventh Supplementary Declaration made as of September 12, 2006 was
recorded in the Clerk’s Office on March 6, 2007, Control Number 470520171. An
eighth Supplementary Declaration made as of February 28, 2008 was recorded in
the Clerk’s Office on March 25, 2008, Control Number 480700651. A ninth
Supplementary Declaration made as of December 17, 2015 was recorded in the
Clerk’s Office on January 7, 2016, Control Number 560063178 (collectively, as
supplemented and amended, the “South-West Maintenance Declaration”) (ii) the
By-Laws of the South-West Maintenance Association, and (iii) the rules and
regulations for the South-West Maintenance Association established from time to
time, if any, as any or all of the same may have been or may be amended and/or
restated from time to time.

 

“Association Estoppel Certificate” means an estoppel certificate from the
Association, and shall be in the form attached hereto as Exhibit N.

 

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

“Berger” has the meaning ascribed to such term in the Preamble.

 

“Berger Trust” has the meaning ascribed to such term in the Preamble.

 

“Bring-Down Certificate” has the meaning ascribed to such term in
Section 10.3(k).

 

“Broker” has the meaning ascribed to such term in Section 16.1.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(i) and shall be in the form attached as Exhibit I.

 

“Clerk’s Office” means the office of the Clerk of the County of Westchester
(Division of Land Records).

 

“Closing” means the consummation of the Redemption Transaction contemplated by
this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing of the transactions
contemplated hereby actually occurs.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.1 (as to Redemption Property Value), 3.2, 5.3, 5.4, 7.5,
8.1, 8.2, 8.3, 10.4, 10.5, 10.6, 10.7,

 

3

--------------------------------------------------------------------------------



 

11.1, 11.2, 12.1, 14.1, 16.1, 18.1, 18.2, 18.3, 18.4, 18.5, 18.6, 18.7, 18.9,
18.10, 18.11, 18.12, 18.13, 18.14, and any other provisions which pursuant to
their terms survive the Closing hereunder.

 

“Code” has the meaning ascribed to such term in the Recitals.

 

“Commonwealth Title Commitment” means, collectively, the new title insurance
commitments prepared by Commonwealth Land Title Insurance Company for the Real
Property, as made available electronically to the ROFO (RM) Parties for its
review.

 

“Continuing Tax Protection Rights” has the meaning ascribed to such term in
Section 7.5(a).

 

“Contribution and Exchange Agreement (RM)” has the meaning ascribed to such term
in the Recitals.

 

“Data Room” means the electronic web-based document depository established and
maintained by the Broker in connection with the transactions contemplated by
this Agreement, a link to which has been provided to the ROFO (RM) Parties.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a) and shall be in
the form attached hereto as Exhibit L.

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(b).

 

“Designee(s)” shall mean Clearbrook Cross LLC, a Delaware limited liability
company with respect to the 85 Executive Boulevard Real Property, and Clearbrook
South LLC, a Delaware limited liability company with respect to the 2 Executive
Boulevard Real Property, each of which Designee is an entity in which RMC and/or
direct or indirect equity holders in RMC owns or holds a direct or indirect
economic interest of at least ten percent (10%).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Effective Date” means February 21, 2019, the Effective Date of the Other PSAs.

 

“Employee Notice” has the meaning ascribed to such term in Section 9.2(g).

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or the ROFO (RM) Parties, and as the same have been amended, modified
or supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §
1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.) (collectively, the “Environmental Statutes”), and any
and all

 

4

--------------------------------------------------------------------------------



 

rules and regulations which have become effective prior to the date of this
Agreement under any and all of the Environmental Statutes.

 

“Escrow Agent” means First American Title Insurance Company National Commercial
Services, having an address at 666 Third Avenue, 5th Floor, New York, New York
10017, Attention: Anthony Moretta.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Existing Survey” means MC Owner’s existing surveys of the Real Property, as
made available electronically to the ROFO (RM) Parties for its review.

 

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to MC Owner or the use or operation of the Real
Property or the Improvements or any portion thereof.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

 

“HIG” means, collectively, H.I.G. Realty Partners III (Onshore), L.P. and H.I.G.
Realty Partners III (Offshore), L.P.

 

“Identified Terrorist” has the meaning ascribed to such term in Section 8.1(o).

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“Investigations” has the meaning ascribed to such term in Section 5.1.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached as Exhibit G.

 

“Leases” means all of the leases, licenses, occupancy agreements and other
agreements with Tenants with respect to the use and occupancy of the Real
Property, together with all renewals and modifications thereof, if any, all
guaranties thereof, if any, and any new leases, lease amendments, and lease
guaranties entered into after the Effective Date to the extent permitted by
Section 7.1.

 

“Leasing Commission Agreements” means all leasing commission agreements
currently affecting the Real Property and any leasing commission agreements
entered into after the Effective Date in connection with new leases and lease
amendments permitted by Section 7.1.

 

“Letters of Credit” has the meaning ascribed to such term in
Section 10.4(a)(ii).

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, any and all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved

 

5

--------------------------------------------------------------------------------



 

or granted by the Authorities in connection with the Real Property and the
Improvements, together with all renewals and modifications thereof.

 

“Mack-Cali” has the meaning ascribed to such term in the Preamble.

 

“Major Taking” has the meaning ascribed to such term in Section 11.2.

 

“Major Tenant” means each Tenant listed as a “Major Tenant” on Exhibit P hereto.

 

“Material Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“MC Owner” has the meaning ascribed to such term in the Preamble.

 

“MC Owner’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of MC Owner; (ii) entity in which MC Owner or
any past, present or future shareholder, partner, member, manager or owner of MC
Owner has or had an interest; (iii) entity that, directly or indirectly,
controls, is controlled by or is under common control with MC Owner; and
(iv) the heirs, executors, administrators, personal or legal representatives,
successors and assigns of any or all of the foregoing.

 

“MC Owner’s Knowledge” has the meaning ascribed to such term in Section 8.1(y).

 

“MCRLP” has the meaning ascribed to such term in the Preamble.

 

“MCRC” has the meaning ascribed to such term in the Recitals.

 

“New Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).

 

“New Objection Date” has the meaning ascribed to such term in Section 6.2(b).

 

“New Title Objection” has the meaning ascribed to such term in Section 6.2(b).

 

“Notice to Proceed” has the meaning ascribed to such term in Section 5.3(c).

 

“OP Units” has the meaning ascribed to such term in the Recitals.

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).

 

“Other PSAs” means, collectively, (i) that certain Amended and Restated
Agreement of Sale and Purchase, dated as of even date hereof, between certain MC
Owner’s Affiliates, as sellers, and RMC Acquisition Entity, LLC, as purchaser,
with respect to those certain real properties located in the South Westchester
Executive Park, the Cross Westchester Executive Park and the Mid-Westchester
Executive Park (each as defined therein) (as same may be amended and/or restated
from time to time in accordance with its terms), and (ii) certain Amended and
Restated Agreement of Sale and Purchase, dated as of even date hereof, between
MC Owner’s Affiliates, West Avenue Realty Associates L.L.C., as seller, and RMC
Acquisition Entity, LLC, as purchaser, with respect to those certain real
properties located in the Stamford Executive Park (as defined therein), known as
419 West Avenue, 500 West Avenue, 550 West Avenue, 600 West Avenue and 650 West
Avenue, Stamford, Connecticut (as same may be amended and/or restated from time
to time in accordance with its terms).

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

6

--------------------------------------------------------------------------------



 

“Personal Property” means all of MC Owner’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used in connection with the ownership or operation of the Improvements and
situated at the Real Property at the time of Closing, specifically including,
not by way of limitation, all excess materials and supplies and other “attic
stock” in connection with the maintenance and operation of the Improvements and
other equipment but specifically excluding all personal property leased by MC
Owner or owned by Tenants or others not affiliated with MC Owner.

 

“Preliminary Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Proration Time” has the meaning ascribed to such term in Section 10.4(a).

 

“Protected Information” has the meaning ascribed to such term in Section 5.2(a).

 

“Real Property” has the meaning ascribed to such term in the Recitals, or any
Substituted Redemption Property identified by ROFO (RM) Parties pursuant to the
terms of this Agreement.

 

“Redeemed OP Units” has the meaning ascribed to such term in Section 3.1(b).

 

“Redemption Property” has the meaning ascribed to such term in Section 2.1.

 

“Redemption Property Value” has the meaning ascribed to such term in
Section 3.1(a).

 

“Redemption Transaction” has the meaning ascribed to such term in the Recitals.

 

“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

 

“Required Percentage” has the meaning ascribed to such term in Section 7.2.

 

“RFW” has the meaning ascribed to such term in the Preamble.

 

“RMC” means the Robert Martin Company, LLC.

 

“ROFO (RM) Affidavit” has the meaning ascribed to such term in
Section 7.5(a) and shall be in the form attached hereto as Exhibit Q.

 

“ROFO (RM) Exception Condition” has the meaning ascribed to such term in
Section 7.5(a).

 

“ROFO (RM) Party” has the meaning ascribed to such term in the Preamble.

 

“ROFO (RM) Parties’ Affiliates” means any (i) direct or indirect shareholder,
partner, member, manager or owner of the ROFO (RM) Parties; (ii) entity in which
the ROFO (RM) Parties or any direct or indirect shareholder, partner, member,
manager or owner of the ROFO (RM) Parties have an equity interest equal to or
greater than ten percent (10%); (iii) entity that, directly or indirectly,
controls, is controlled by or is under common control with the ROFO (RM) Parties
and (iv) the successors and assigns of any or all of the foregoing.

 

“ROFO (RM) Parties’ Transaction Costs” means up to $500,000.00 of the
reasonable, out-of-pocket costs and expenses incurred by the ROFO (RM) Parties,
any Designee, the ROFO (RM) Parties’ Affiliates and/or HIG and its affiliates in
connection with this Agreement and the transactions contemplated by this
Agreement, including, without limitation, attorneys’ fees, due diligence
expenses,

 

7

--------------------------------------------------------------------------------



 

and financing related fees and expenses, all of which must be evidenced by
invoices or other documentation reflecting the amounts actually incurred. 
Notwithstanding anything to the contrary in this Agreement or the Other PSAs,
the $500,000.00 of such costs and expenses set forth in this definition is an
aggregate amount to be applied with respect to the ROFO (RM) Parties, any
Designee, the ROFO (RM) Parties’ Affiliates and HIG and its affiliates under
this Agreement and under the Other PSAs and may be reached solely under this
Agreement or the Other PSAs, or partially under this Agreement and either of the
Other PSAs.

 

“ROFO (RM) Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Scheduled Closing Date” has the meaning ascribed to such term in Section 10.1.

 

“Second Amendment (RM)” has the meaning ascribed to such term in Section 7.5(a).

 

“Security Deposits” means all security deposits (in the form of cash and/or a
letter of credit) held by MC Owner, as landlord (together with any interest
which has accrued thereon, but only to the extent such interest has accrued for
the account of the Tenant).

 

“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, construction
contracts, open purchase orders and other contracts for the provision of labor,
services, materials or supplies relating solely to the Real
Property, Improvements or Personal Property that are currently in effect and to
which MC Owner is a party, as listed and described on Exhibit F attached hereto,
together with all renewals, supplements, amendments and modifications thereof,
and any new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1.  The Apex Agreements and Leasing Commission Agreements
are not Service Contracts.

 

“Service Contract Termination Notices” has the meaning ascribed to such term in
Section 10.2(h), and are to be delivered by the ROFO (RM) Parties to certain
service providers pursuant to Section 10.6.

 

“SNDA” has the meaning ascribed to such term in Section 7.4.

 

“SNDA Tenant” means each Tenant listed as an “SNDA Tenant” on Exhibit P hereto.

 

“Substituted Redemption Property” has the meaning ascribed to such term in
Section 6.3(a).

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Tax Protection Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Tenants” means the tenants, users, licensees or other occupants of the Real
Property and Improvements who are parties to the Leases.

 

“Tenant Estoppel” has the meaning ascribed to such term in Section 7.2.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(g), and are to be delivered by the ROFO (RM) Parties to Tenants
pursuant to Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 7.5(a), 12.1, 16.1, 18.1, 18.2,
18.3, 18.4, 18.5, 18.6, 18.7, 18.8, 18.9, 18.10, 18.11, 18.12, Articles XIII and
XIV, and any other provisions which pursuant to their terms survive any
termination of this Agreement.

 

8

--------------------------------------------------------------------------------



 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company (Wayne Baird and
Shohail Shohpar), as lead title insurer, and Commonwealth Land Title Insurance
Company, as co-insurer under a so called “me too” endorsement for a 20%
interest, or such other lead title company or co-insurer in addition to
Commonwealth Land Title Insurance Company as the ROFO (RM) Parties may select,
in its sole and absolute discretion.

 

“Title Defect” has the meaning ascribed to such term in Section 6.3(a).

 

“Title Objection Date” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Policy” means an ALTA extended coverage owner’s policy of title insurance
covering the Real Property in the full amount of the Redemption Property Value,
subject only to the Permitted Exceptions.

 

“Total Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“Violation Penalty Excess” has the meaning ascribed to such term in
Section 6.3(c).

 

Section 1.2                                   References: Exhibits and
Schedules.  Except as otherwise specifically stated, all references in this
Agreement to Articles or Sections refer to Articles or Sections of this
Agreement, and all references to Exhibits or Schedules refer to Exhibits or
Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.

 

ARTICLE II

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1                                   Agreement.  In exchange for each
ROFO (RM) Party delivering the Redeemed OP Units (in the number and value set
forth opposite such ROFO (RM) Party’s name on Schedule 3.1 hereto) to MCRLP,
MCRLP hereby agrees to (and/or to cause MC Owner to) distribute, convey and
assign to the ROFO (RM) Parties, and the ROFO (RM) Parties hereby agree to
receive and accept from MCRLP and/or MC Owner in exchange for in consummation of
the Redemption Transaction, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Redemption Property”):

 

(a)                                 the Real Property;

 

(b)                                 intentionally omitted;

 

(c)                                  the Improvements;

 

(d)                                 the Personal Property;

 

(e)                                  intentionally omitted;

 

(f)                                   all of MC Owner’s right, title and
interest as lessor in and to the Leases and, subject to the terms of the
respective applicable Leases, the Security Deposits;

 

9

--------------------------------------------------------------------------------



 

(g)                                  to the extent assignable, all of MC Owner’s
right, title and interest in and to the Service Contracts and the Licenses and
Permits; and

 

(h)                                 all of MC Owner’s right, title and interest,
to the extent assignable or transferable, in and to all (if any) construction
documents, “as built” plans and specifications and floor plans for the existing
Improvements and landscape plans (including, without limitation any CAD files
and drawings), surveys, environmental site assessments and warranties relating
to and only to the extent reflecting current conditions at the Real Property
(but specifically excluding any such items which may have been prepared for or
identify potential capital improvements or development), marketing materials,
electronic versions of all lease templates, maintenance and warranty records and
all other intangible rights, titles, interests, privileges and appurtenances
owned by MC Owner and related to or used exclusively in connection with the
ownership, use or operation of the Real Property or the Improvements (but for
the avoidance of doubt, expressly excluding the trade name “Mack-Cali” and the
trademarks and logos of Mack-Cali Realty Corporation and/or Mack-Cali Realty,
L.P.).

 

Section 2.2                                   Indivisible Economic Package. 
Notwithstanding anything to the contrary in this Agreement, if the purchaser
under the Other PSAs elect pursuant to the terms and conditions of the Other
PSAs to remove (except pursuant to Section 13.1 of the Other PSAs) individual
properties from the Other PSAs and the closings thereunder which, in the
aggregate, have an Allocation (as defined in the Other PSAs) of more than
$50,000,000.00, then Mack-Cali shall have the right to terminate this Agreement
by giving notice to the ROFO (RM) Parties, and this Agreement shall terminate
five (5) Business Days after the date of such termination notice, and, except
with respect to the Termination Surviving Obligations, this Agreement shall be
null and void and the parties shall have no further obligation to each other
hereunder; provided that if within five (5) Business Days after the date of such
termination notice purchaser under the other PSAs gives sellers under the Other
PSAs notice revoking their prior decision to remove one or more individual
properties from the Other PSAs so that individual properties under the Other
PSAs which, in the aggregate, have an Allocation of less than or equal to
$50,000,000.00 remain so removed from the Other PSAs and the closings
thereunder, then Mack-Cali’s termination notice with respect to this Agreement
shall be null and void, ab initio, and this Agreement shall continue in full
force and effect.

 

Section 2.3                                   Conveyance by Directed Deed. ROFO
(RM) Parties (acting together), as more particularly set forth in this
Agreement,  direct the Redemption Property to be conveyed by directed deed(s) to
the Designee(s).

 

Section 2.4                                   Appointment of RMC Acquisition
Entity, LLC as Agent for ROFO (RM) Parties.  The ROFO (RM) Parties hereby
irrevocably designate and appoint RMC Acquisition Entity, LLC, as agent
(“Agent”) for the ROFO (RM) Parties relating to, and to act on behalf of the
ROFO (RM) Parties with respect to, all matters which may arise under this
Agreement from the Effective Date through the Closing Date.  The ROFO (RM)
Parties hereby further (i) delegate authority to Agent to make decisions
(including, without limitation, exercising rights and remedies), and to give
notices under and pursuant to this Agreement affecting the rights and
obligations of the ROFO (RM) Parties hereunder and Mack-Cali shall have the
right, without the need of further inquiry, to rely on such decisions and
notices given by Agent on behalf of the ROFO (RM) Parties, and (ii) direct
Mack-Cali to send all notices and other communications, and to have all
discussions, with respect to this Agreement and the transactions hereunder, to
and with Agent.

 

10

--------------------------------------------------------------------------------



 

ARTICLE III

CONSIDERATION; CONSUMMATION OF REDEMPTION TRANSACTION

 

Section 3.1                                   Redemption Property Value;
Determination of OP Unit Fair Market Value.

 

(a)                                 The value of the Redemption Property shall
be Six Million Six Hundred Thirty Thousand and 00/100 Dollars ($6,630,000.00)
(after all adjustments, credits and prorations are made under this Agreement,
the “Redemption Property Value”).

 

(b)                                 The number of OP Units to be redeemed (the
“Redeemed OP Units”) shall be equal to the quotient of the Redemption Property
Value divided by the OP Unit Fair Market Value.  The number of Redeemed OP Units
and the Redeemed OP Units Value shall be, when determined in accordance with
this Section, set forth on Schedule 3.1 to be annexed hereto and made a part of
this Agreement and such schedule shall allocate (on a pro rata basis) such
number of Redeemed OP Units and the Redeemed OP Units Value among the ROFO (RM)
Parties.  For purposes of this Agreement, the term “OP Unit Fair Market Value”
means, with respect to any OP Unit, an amount equal to (i) the average closing
price per share of the common stock, $0.01 par value per share, of MCRC (the
“MCRC Common Stock”), as reported on the New York Stock Exchange or, if the MCRC
Common Stock is not then listed on the New York Stock Exchange, on the principal
United States national or regional securities exchange on which the MCRC Common
Stock is then listed, for the period of five (5) consecutive trading days
through and including the date which is three (3) Business Days prior to the
Closing Date or (ii) if the MCRC Common Stock is not then listed on any United
States national or regional securities exchange, the fair market value of the
MCRC Common Stock as of three (3) Business Days prior to the Closing Date, as
determined by the Board of Directors of MCRC in good faith.

 

Section 3.2                                   Consummation of Redemption
Transaction.  No later than 3:00 p.m. Eastern Time on the Scheduled Closing
Date, Mack-Cali and the ROFO (RM) Parties shall effect the Redemption
Transaction in accordance with the terms and conditions of Sections 9.1, 9.2 and
10.1.

 

ARTICLE IV

[INTENTIONALLY OMITTED]

 

ARTICLE V

INSPECTION OF PROPERTY

 

Section 5.1                                   Evaluation Period.   For a period
ending at 6:00 p.m. Eastern Time on March 4, 2019 (the “Evaluation Period”), and
continuing thereafter until Closing or the earlier termination of this
Agreement, the ROFO (RM) Parties, the ROFO (RM) Parties’ Affiliates, HIG, its
affiliates, and each of their authorized agents, lenders, consultants and
representatives  (for purposes of this Article V, the “Licensee Parties”) shall
have the right, subject to the right of any Tenants, to enter upon the Real
Property at all reasonable times during normal business hours to perform an
inspection of the Redemption Property.  The ROFO (RM) Parties will provide to MC
Owner notice of the intention of the ROFO (RM) Parties or the other Licensee
Parties to enter the Real Property at least one (1) Business Day prior to such
intended entry and specify the intended purpose therefor and the inspections and
examinations (collectively, the “Investigations”) contemplated to be made and
with whom any Licensee Party will communicate.  At MC Owner’s option, MC Owner
may be present for any such entry and inspection. the ROFO (RM) Parties shall
not communicate with or contact any of the Tenants or any of the Authorities
(except for the purposes of obtaining and generating due diligence reports and
materials including, without limitation, due diligence regarding any the ROFO
(RM) Parties redevelopment plans) without the prior written consent of MC Owner
not to be unreasonably withheld, conditioned or delayed.  Notwithstanding
anything to the contrary contained herein, no physical testing or sampling which
is more invasive than a Phase I environmental study shall be conducted during
any such entry by the ROFO (RM) Parties or any Licensee Party upon the Real
Property without MC Owner’s specific prior written consent.  TIME IS OF THE
ESSENCE with respect to the provisions of this Section 5.1.

 

11

--------------------------------------------------------------------------------



 

Section 5.2                                   Document Review.

 

(a)                                 During the Evaluation Period, and continuing
thereafter until Closing or the earlier termination of this Agreement, the ROFO
(RM) Parties and the Licensee Parties shall have the right to review, inspect
and copy, at the ROFO (RM) Parties’ sole cost and expense, all of the following
which, to MC Owner’s Knowledge, are in MC Owner’s possession or control 
(collectively, the “Documents”): all existing environmental reports and studies
of the Real Property and Improvements commissioned by MC Owner (which the ROFO
(RM) Parties shall have the right to have updated at the ROFO (RM) Parties’ sole
cost and expense), existing surveys of the Real Property, “as built” plans and
specifications for the existing Improvements, operating statements, real estate
tax bills, together with assessments (special or otherwise), ad valorem and
personal property tax bills, and any tax agreements for payments in lieu of
taxes covering the period of MC Owner’s ownership of the Redemption Property; MC
Owner’s most current lease schedule in the form attached hereto as Exhibit G
(the “Lease Schedule”); current operating statements; the Leases, Service
Contracts, Licenses and Permits, the Association Documents and all other
documents used in connection with the operation or ownership of the Real
Property except for the Protected Information.  Such inspections shall occur at
a location selected by MC Owner, which may be at the office of MC Owner, MC
Owner’s counsel, MC Owner’s property manager, at the Real Property or any of
them, or some or all of the Documents may be delivered to the ROFO (RM) Parties
in electronic format or as hard copies or may be made available to the ROFO (RM)
Parties for review electronically.  The ROFO (RM) Parties shall not have the
right to review or inspect MC Owner’s materials which are attorney client
privileged or which incorporate proprietary analytical or operational tools of
MC Owner, MCRC, MCRLP or any of their respective affiliates and/or materials not
directly related to the leasing, operation, maintenance and/or management of the
Redemption Property, including, without limitation, MC Owner’s internal
memoranda, financial projections, budgets, appraisals, proposals for work not
actually undertaken, engineering reports and drawings, plans and specifications
for possible capital projects or development, and accounting and tax records
(other than operating statements) (collectively “Protected Information”)
information.

 

(b)                                 The ROFO (RM) Parties acknowledges that any
and all of the Documents may be proprietary and confidential in nature and have
been provided to the ROFO (RM) Parties solely to assist the ROFO (RM) Parties in
determining the desirability of purchasing the Property.  Subject only to the
provisions of Article XII, prior to Closing, the ROFO (RM) Parties agree not to
disclose the contents of the Documents or the results of the Investigations or
any of the provisions, terms or conditions contained therein to any party
outside of the ROFO (RM) Parties’ organization other than HIG, its affiliates,
the Licensee Parties and the ROFO (RM) Parties’ and HIG’s attorneys, partners,
accountants, or prospective lenders and investors and their respective counsel
and accountants (collectively, for purposes of this Section 5.2(b), the
“Permitted Outside Parties”).  The ROFO (RM) Parties further agree that within
its organization, and as to the Permitted Outside Parties, the Documents, the
contents thereof, and/or the results of the Investigations will be disclosed and
exhibited prior to Closing only to those persons within the ROFO (RM) Parties’
organization or to those Permitted Outside Parties who are responsible for
determining the desirability of the ROFO (RM) Parties’ acquisition of the
Redemption Property.  In permitting the ROFO (RM) Parties and the Permitted
Outside Parties to review the Documents and other information to assist the ROFO
(RM) Parties, MC Owner  has not waived any privilege or claim of confidentiality
with respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by MC Owner,
and any such claims are expressly rejected by MC Owner and waived by the ROFO
(RM) Parties and the Permitted Outside Parties, for whom, by its execution of
this Agreement, the ROFO (RM) Parties is acting as an agent with regard to such
waiver.  The ROFO (RM) Parties agree prior to Closing that all such information
shall be kept confidential by the ROFO (RM) Parties and all Permitted Outside
Parties and their respective employees, agents and contractors.  If prior to
Closing disclosure of any of such confidential information is required pursuant
to law, or pursuant to court or other administrative process, then the ROFO (RM)
Parties and all Permitted Outside Parties, as the case may be, shall give
immediate written notice to MC Owner, specifying to whom and why such disclosure
is required, and no such disclosure shall be made if MC Owner objects, unless
and until a determination requiring the disclosure is made by a court of
competent jurisdiction or the ROFO (RM) Parties or one of the Permitted Outside

 

12

--------------------------------------------------------------------------------



 

Parties is advised by counsel that disclosure prior to such time is required by
law.  MC Owner shall have the right to interpose all objections that MC Owner
may have to the disclosure prior to Closing, and the ROFO (RM) Parties shall,
and shall make reasonable efforts to cause all Permitted Outside Parties and
their respective employees, agents and contractors, at no cost to MC Owner, to
reasonably cooperate prior to Closing with MC Owner in connection with such
objections, including giving testimony and signing affidavits, certifications or
other documentation as may be required by MC Owner, provided the information
contained in the affidavits, certifications or other documentation is true and
accurate.  Prior to the initial entry upon the Real Property and/or
Improvements, the ROFO (RM) Parties shall advise anyone acting on behalf of the
ROFO (RM) Parties, including the Permitted Outside Parties, of the terms of this
confidentiality provision and their obligation to be bound by it.  This
confidentiality provision shall survive the expiration or earlier termination of
this Agreement, but shall not survive Closing.  It is understood and agreed that
any Documents provided hereunder or information contained therein shall not be
deemed confidential if it is of public record or otherwise generally available
to the public.

 

(c)                                  The ROFO (RM) Parties acknowledges that
some of the Documents may have been prepared by third parties and may have been
prepared prior to Mack-Cali’s ownership of the Redemption Property. THE ROFO
(RM) PARTIES HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, MC
OWNER HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING
THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF.  MC
OWNER HAS NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY
OR COMPLETENESS OF THE DOCUMENTS AND, EXCEPT AS EXPRESSLY SET FORTH HEREIN, IS
PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO THE ROFO (RM) PARTIES.

 

Section 5.3                                   Entry and Inspection Obligations;
Termination of Agreement.

 

(a)                                 The ROFO (RM) Parties agree that in entering
upon and inspecting or examining the Redemption Property, the ROFO (RM) Parties
and the other Licensee Parties will not unreasonably disturb the Tenants or
interfere with the use of the Redemption Property pursuant to the Leases;
unreasonably interfere with the operation and maintenance of the Redemption
Property or Improvements; damage any part of the Redemption Property or any
personal property owned or held by Tenants or any other person or entity; injure
or otherwise cause bodily harm to MC Owner or any Tenant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; or permit any liens to attach to the Redemption Property by
reason of the exercise of the ROFO (RM) Parties’ rights under this Article V. 
The ROFO (RM) Parties will furnish or cause to be furnished to MC Owner evidence
of, and will cause to be maintained and kept in effect, without expense to MC
Owner, at all times that any entry is made upon the Redemption Property:
(1) insurance against claims for personal injury (including death), and property
damage, under a policy or policies of general public liability insurance of not
less than One Million Dollars ($1,000,000) in respect to bodily injury
(including death), and not less than Five Million Dollars ($5,000,000) of excess
liability insurance, naming MC Owner and its mortgagee, if any, MCRLP and  MCRC,
as additional insureds; (2) adequate workers’ compensation insurance in
statutory limits to cover employees of the ROFO (RM) Parties and, to the extent
applicable, any Licensee Parties that plan to enter onto the Redemption
Property; and (3) if entry upon the Redemption Property is for purposes of any
invasive testing or sampling, errors and omissions insurance and contractor’s
pollution liability insurance of not less than Three Million Dollars
($3,000,000), naming MC Owner and its mortgagee, if any, MCRLP, and  MCRC, as
additional insureds.  Each of the policies described in clauses (1) and
(3) above shall be on an occurrence basis and not on a claims made basis and
shall provide that such policy cannot be canceled without at least thirty (30)
days prior written notice to MC Owner, and each policy shall be issued by a
recognized, responsible insurance company licensed to do business in the State
of New York.  Proof of payment of the premium of each policy and each
replacement policy shall also be delivered to MC Owner.  The ROFO (RM) Parties
shall: (i) promptly pay when due the costs of all entry, inspections and
examinations done with regard to the Redemption

 

13

--------------------------------------------------------------------------------



 

Property; (ii) cause any inspection to be conducted in accordance with standards
customarily employed in the industry and in compliance with all Governmental
Regulations; and (iii)  restore any portion of the Redemption Property and
Improvements damaged by such inspections, testing, sampling, inspections and
examination to the condition in which the same were found before any such
damage.

 

(b)                                 The ROFO (RM) Parties hereby indemnifies,
defends and holds MC Owner and its partners, agents, directors, officers,
employees, successors and assigns harmless from and against any and all liens,
claims, causes of action, damages, liabilities, demands, suits, and obligations
to third parties, together with all losses, penalties, costs and expenses
relating to any of the foregoing (including but not limited to court costs and
reasonable attorneys’ fees and expenses), arising out of any inspections,
investigations, examinations, sampling or tests conducted by the ROFO (RM)
Parties or any of the Licensee Parties on the Redemption Property, whether prior
to the date hereof or after the date hereof and prior to Closing, or any
violation of the provisions of this Article V; provided, however, this indemnity
shall not extend to protect MC Owner from any pre-existing liabilities for
matters merely discovered by the ROFO (RM) Parties (e.g., latent environmental
contamination).

 

(c)                                  Prior to the expiration of the Evaluation
Period, the ROFO (RM) Parties shall determine (in its their discretion) whether
it wants to proceed with the transactions set forth in this Agreement.  If the
ROFO (RM) Parties elect (in their sole discretion) to proceed with the
transactions set forth in this Agreement, it shall do so by providing written
notice to MC Owner of its election to proceed with the transactions set forth in
this Agreement (such notice, a “Notice to Proceed”) by no later than 6:00
p.m. (Eastern Time) on the last day of the Evaluation Period, WITH TIME BEING OF
THE ESSENCE WITH RESPECT THERETO. The ROFO (RM) Parties’ execution and delivery
of this Agreement is the Notice to Proceed whereby the ROFO (RM) Parties have
elected to proceed with the transactions set forth in this Agreement. The ROFO
(RM) Parties have no right to rescind such Notice to Proceed or to otherwise
terminate this Agreement, except as otherwise expressly set forth in this
Agreement. MC Owner and the ROFO (RM) Parties agree that any termination of
either of the Other PSAs by the purchaser thereunder prior to the expiration of
the evaluation period under such Other PSA shall automatically terminate this
Agreement.

 

(d)                                 On or prior to the Effective Date, the ROFO
(RM) Parties may notify MC Owner in writing of any assignable warranties that
the ROFO (RM) Parties wants MC Owner to assign to the ROFO (RM) Parties at or
promptly after Closing and (y) any Service Contracts that the ROFO (RM) Parties
wants to terminate pursuant to Section 7.1(c), WITH TIME BEING OF THE ESSENCE
WITH RESPECT TO SUCH NOTICE.  Failure to provide a notice shall be deemed an
election by the ROFO (RM) Parties to take an assignment of all warranties and to
not terminate any Service Contracts.

 

(e)                                  Intentionally omitted.

 

(f)                                   Until Closing or the termination of this
Agreement, MC Owner shall continue to afford the ROFO (RM) Parties reasonable
access to the Redemption Property and the Documents in accordance with, and
subject to, the terms hereof.

 

Section 5.4                                   Distribution and Conveyance of the
Redemption Property “As Is”.  THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN MACK-CALI AND THE ROFO (RM) PARTIES.  THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF MACK-CALI AND THE ROFO (RM) PARTIES, AND THE
ROFO (RM) PARTIES HAVE THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF
THE REDEMPTION PROPERTY.  OTHER THAN THE MATTERS REPRESENTED AND/OR WARRANTED TO
BY MACK-CALI IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, BY WHICH ALL OF THE
FOLLOWING PROVISIONS OF THIS SECTION 5.4 ARE LIMITED, THE ROFO (RM) PARTIES HAVE
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY

 

14

--------------------------------------------------------------------------------



 

REPRESENTATION OR WARRANTY OF MACK-CALI OR ANY OF THEIR RESPECTIVE AGENTS OR
REPRESENTATIVES, AND THE ROFO (RM) PARTIES HEREBY ACKNOWLEDGE THAT NO SUCH
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

MACK-CALI SPECIFICALLY DISCLAIMS, AND NEITHER MACK-CALI NOR ANY OF MACK-CALI’S
AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR
ASSURANCE WHATSOEVER TO THE ROFO (RM) PARTIES, AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
MACK-CALI OR RELIED UPON BY THE ROFO (RM) PARTIES, IN EACH CASE EXCEPT AS
EXPRESSLY MADE BY MACK-CALI OR ANY MACK-CALI AFFILIATES IN THIS AGREEMENT OR IN
ANY CLOSING DOCUMENT, WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE,
REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE REDEMPTION PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF THE ROFO (RM) PARTIES UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY THE
ROFO (RM) PARTIES FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH
RESPECT TO THE REDEMPTION PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS OF
THE REDEMPTION PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL
PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR
PROMULGATED, IT BEING THE EXPRESS INTENTION OF MACK-CALI AND THE ROFO (RM)
PARTIES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING
DOCUMENT, THE REDEMPTION PROPERTY WILL BE CONVEYED AND TRANSFERRED TO THE ROFO
(RM) PARTIES (OR THEIR DESIGNEE) IN ITS PRESENT CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS,” WITH ALL FAULTS.  THE ROFO (RM) PARTIES REPRESENT THAT
IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED OWNER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF THE ROFO (RM)
PARTIES’ CONSULTANTS IN PURCHASING THE REDEMPTION PROPERTY.  THE ROFO (RM)
PARTIES HAVE BEEN GIVEN A SUFFICIENT OPPORTUNITY HEREIN TO CONDUCT AND HAVE
CONDUCTED OR WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE REDEMPTION PROPERTY AND RELATED MATTERS AS THE ROFO (RM)
PARTIES DEEM NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND NOT UPON ANY
STATEMENTS OF MACK-CALI (EXCLUDING THE MATTERS REPRESENTED AND/OR WARRANTED TO
BY MACK-CALI IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT) NOR OF ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF MACK-CALI. THE ROFO (RM) PARTIES
ACKNOWLEDGE THAT ALL INFORMATION OBTAINED BY THE ROFO (RM) PARTIES WAS OBTAINED
FROM A VARIETY OF SOURCES, AND MACK-CALI WILL NOT BE DEEMED TO HAVE REPRESENTED
OR WARRANTED, EXCEPT AS EXPRESSLY PROVIDED BY MACK-CALI IN THIS AGREEMENT OR IN
ANY CLOSING DOCUMENT, THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE
DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO THE
ROFO (RM) PARTIES.  UPON CLOSING, THE ROFO (RM) PARTIES WILL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN

 

15

--------------------------------------------------------------------------------



 

REVEALED BY THE ROFO (RM) PARTIES’ INSPECTIONS AND INVESTIGATIONS. THE ROFO (RM)
PARTIES ACKNOWLEDGE AND AGREE THAT, UPON CLOSING, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, MACK-CALI WILL DISTRIBUTE AND
CONVEY TO THE ROFO (RM) PARTIES (OR THEIR DESIGNEE), AND THE ROFO (RM) PARTIES
WILL ACCEPT THE REDEMPTION PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS. THE
ROFO (RM) PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING THE
REDEMPTION PROPERTY BY MACK-CALI, ANY AGENT OF MACK-CALI OR ANY THIRD PARTY.
MACK-CALI IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE REDEMPTION PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE
SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN OR IN ANY CLOSING
DOCUMENT. THE ROFO (RM) PARTIES ACKNOWLEDGE THAT THE REDEMPTION PROPERTY VALUE
REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES,
DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE REDEMPTION
PROPERTY.  THE ROFO (RM) PARTIES, WITH THE ROFO (RM) PARTIES’ COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS
THEIR SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT MACK-CALI WOULD
NOT HAVE AGREED TO DISTRIBUTE THE REDEMPTION PROPERTY TO THE ROFO (RM) PARTIES
WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

THE ROFO (RM) PARTIES AND THE ROFO (RM) PARTIES’ AFFILIATES FURTHER COVENANT AND
AGREE, EXCEPT AS EXPRESSLY PERMITTED AND LIMITED PURSUANT TO THIS AGREEMENT, 
NOT TO SUE MACK-CALI,  AND MACK-CALI’S AFFILIATES ON, AND RELEASE MACK-CALI, 
AND MACK-CALI’S AFFILIATES OF AND FROM, AND WAIVE, ANY CLAIM OR CAUSE OF
ACTION, INCLUDING, WITHOUT LIMITATION, ANY STRICT LIABILITY CLAIM OR CAUSE OF
ACTION, THAT THE ROFO (RM) PARTIES OR THE ROFO (RM) PARTIES’ AFFILIATES MAY HAVE
AGAINST MACK-CALI,  OR MACK-CALI’S AFFILIATES UNDER ANY ENVIRONMENTAL LAW, NOW
EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS
OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT,
NOW EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR
ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE REAL
PROPERTY. THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL EXPRESSLY SURVIVE
THE TERMINATION OF THIS AGREEMENT OR THE CLOSING, AS THE CASE MAY BE, AND WILL
NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE HEREBY DEEMED
INCORPORATED INTO THE DEED AS FULLY AS IF SET FORTH AT LENGTH THEREIN.

 

ARTICLE VI

TITLE AND SURVEY MATTERS

 

Section 6.1                                   Survey.  The ROFO (RM) Parties
acknowledges receipt of the Existing Survey.  Any modification, update or
recertification of the Existing Survey or any new survey shall be at the ROFO
(RM) Parties’ election and sole cost and expense.  Any new survey or update of
the Existing

 

16

--------------------------------------------------------------------------------



 

Survey that the ROFO (RM) Parties have elected to obtain is herein referred to
as the “Updated Survey.”  Any new material matters disclosed on the Updated
Survey (i.e., not disclosed on the Existing Survey) shall constitute a “Survey
Objection” under this Agreement if the ROFO (RM) Parties object to same in
writing on or before the Title Objection Date (as defined in
Section 6.2(a) below), WITH TIME BEING OF THE ESSENCE.

 

Section 6.2                                   Title Commitment.  (a)  the ROFO
(RM) Parties acknowledges receipt of the Commonwealth Title Commitment. If the
ROFO (RM) Parties elect to use a title company other than Commonwealth Land
Title Insurance Company, prior to the Effective Date, the ROFO (RM) Parties
shall have ordered from the Title Company a title insurance commitment for an
Owner’s Title Insurance Policy (the “Title Commitment”). If the ROFO (RM)
Parties elect to use Commonwealth Land Title Insurance Company as the Title
Company, within two (2) Business Days after the Effective Date, the ROFO (RM)
Parties shall order from the Title Company an update to said Commonwealth Title
Commitment.  Prior to the expiration of the Evaluation Period (the “Title
Objection Date”), the ROFO (RM) Parties shall notify MC Owner in writing of any
(i) exceptions to title to the Real Property raised by the Title Company if the
ROFO (RM) Parties deems same unacceptable (“Title Objections”) and (ii) Survey
Objections.  In the event MC Owner does not receive notice of any Title
Objections or Survey Objections by the Title Objection Date, the ROFO (RM)
Parties will be deemed to have accepted the exceptions to title set forth in the
Title Commitment, and such exceptions shall constitute “Permitted Exceptions”,
and all matters shown on the Updated Survey.  TIME SHALL BE OF THE ESSENCE WITH
RESPECT TO THE TITLE OBJECTION DATE.

 

(b)                                 By the date (the “New Objection Date”) which
is five (5) Business Days after the ROFO (RM) Parties’ counsel receives notice
of any new exception to title to the Real Property recorded in the land records
or arising after the effective date of the Title Commitment and prior to the
Closing (or as promptly as possible prior to the Closing if such notice is
received with less than five (5) Business Days prior to the Closing) which is
objectionable according to the Connecticut Bar Association Standards, the ROFO
(RM) Parties shall provide MC Owner with written notice of its objection to such
new exception if the ROFO (RM) Parties deem same unacceptable (“New Title
Objection”). TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE NEW OBJECTION
DATE.  In the event MC Owner does not receive the New Title Objection by the New
Objection Date, the ROFO (RM) Parties will be deemed to have accepted the
applicable exceptions to title set forth on any applicable update to the Title
Commitment as Permitted Exceptions.

 

(c)                                  All taxes, water rates or charges, sewer
rents and assessments, plus interest and penalties thereon, which on the Closing
Date are liens against the Real Property and which MC Owner is obligated to pay
and discharge will be credited against the Redemption Property Value (subject to
the provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection.  If on the Closing Date
there shall be security interests filed against the Real Property, such items
shall not be Title Objections if (i) the personal property covered by such
security interests are no longer in or on the Real Property; (ii) such personal
property is the property of a Tenant, and MC Owner executes and delivers an
affidavit to such effect; or (iii) the security interest was filed more than
five (5) years prior to the Closing Date and was not renewed; and in addition,
as a result thereof or otherwise, the Title Company omits such security interest
as an exception from the Title Commitment.

 

(d)                                 If on the Closing Date the Real Property
shall be affected by any lien which, pursuant to the provisions of this
Agreement, is required to be discharged or satisfied by MC Owner, MC Owner shall
not be required to discharge or satisfy the same of record provided the money
necessary to satisfy the lien is retained by the Title Company at Closing to be
applied to satisfy such lien at Closing, or MC Owner provides an indemnity from
MCRLP in form and substance satisfactory to the Title Company, the Title Company
omits the lien as an exception from the Title Commitment without additional
premium or cost to the ROFO (RM) Parties, and the ROFO (RM) Parties’ lender does
not object to such omission

 

17

--------------------------------------------------------------------------------



 

based on such indemnity and a credit is given to the ROFO (RM) Parties for the
recording charges for a satisfaction or discharge of such lien.

 

(e)                                  No franchise, transfer, inheritance,
income, corporate or other tax open, levied or imposed against MC Owner or any
former owner of the Real Property, that may be a lien against the Real Property
on the Closing Date, shall be an objection to title if the Title Company insures
against collection thereof from or out of the Real Property and/or the
Improvements, and provided further that MC Owner deposits with the Title Company
a sum reasonably sufficient to secure a release of the Real Property from the
lien thereof or an indemnity agreement reasonably satisfactory to the Title
Company, the Title Company omits the lien as an exception from the Title
Commitment and the ROFO (RM) Parties’ lender does not object to such omission
based on such indemnity agreement. If any such tax issue is not resolved within
sixty (60) days of after Closing, the Title Company shall, at the ROFO (RM)
Parties’ direction use any escrowed funds to satisfy such tax.  If a search of
title discloses judgments, bankruptcies, or other returns against other persons
having names the same as or similar to that of MC Owner, MC Owner will deliver
to the ROFO (RM) Parties and the Title Company an affidavit stating that such
judgments, bankruptcies or other returns do not apply to MC Owner, and, so long
as the Title Company omits the same as an exception from the Title Commitment
without additional premium or cost to the ROFO (RM) Parties, such search results
shall not be deemed Title Objections.

 

Section 6.3                                   Title Defect.

 

(a)                                 In the event MC Owner receives notice of any
Survey Objection or Title Objection within the time periods required under
Sections 6.1 and 6.2 above (collectively and individually, a “Title Defect”), MC
Owner may elect (but shall not be obligated) to attempt to remove, or cause to
be removed at its expense, any such Title Defect, and shall provide the ROFO
(RM) Parties with notice, within seven (7) days after its receipt of any such
objection, of its intention to attempt to cure any such Title Defect.  Failure
to respond within such seven (7) day period shall be deemed an election by MC
Owner to attempt to cure such objection.  If MC Owner elects or is deemed to
have elected to attempt to cure any Title Defect, (i) the Closing shall not
occur any earlier than five (5) Business Days after MC Owner has cured the Title
Defect and given the ROFO (RM) Parties notice thereof, and (ii) the Scheduled
Closing Date, to the extent elected by MC Owner, shall be extended, for a period
not to exceed fifteen (15) days, for the purpose of attempting such removal.  In
the event that (A) MC Owner elects not to attempt to cure any such Title Defect,
or (B) MC Owner is unable to cure any such Title Defect for any period elected
by MC Owner but not to exceed fifteen (15) days from the Scheduled Closing Date,
MC Owner shall so advise the ROFO (RM) Parties, and the ROFO (RM) Parties shall
have the right to (1) waive such Title Defect and proceed to the Closing, or
(2) amend this Agreement to identify an OP Unit Substituted Redemption Property
as defined in and subject to the Other PSAs for the Westchester County New York
properties to substitute for the Redemption Property (a “Substituted Redemption
Property”).  The ROFO (RM) Parties shall make such election Owner within ten
(10) days of receipt of MC Owner’s notice.  Failure to so elect within such ten
(10) day period shall be deemed an election under clause (2) above.  If the ROFO
(RM) Parties elect to proceed to the Closing, any Title Defects waived by the
ROFO (RM) Parties shall be deemed to constitute Permitted Exceptions.

 

(b)                                 Notwithstanding any provision of this
Article VI to the contrary, MC Owner will be obligated to cure exceptions to
title to the Real Property, regardless of notice from the ROFO (RM) Parties, in
the manner described above, (i) relating to liens and security interests
securing any financings to MC Owner, (ii) any mechanic’s liens resulting from
work at the Real Property commissioned by MC Owner, (iii) any other liens
against the Redemption Property based on claims against MC Owner, or against any
tenant unless such tenant is obligated under its lease to discharge such lien
(by payment or filing a bond or otherwise as permitted by law), which may be
cured by the payment of up to three-quarters of one percent (0.75%) of the
Redemption Property Value with respect to all liens described in this clause
(iii) which affect such Redemption Property, and (iv) any exceptions or
encumbrances to title created by MC Owner or any of MC Owner’s Affiliate after
the Effective Date. The ROFO (RM) Parties

 

18

--------------------------------------------------------------------------------



 

shall have the right to direct the seller under the Other PSAs to apply any
portion of the purchase price under the Other PSAs at Closing to satisfy, cure
and discharge any of the liens, security interests and encumbrances that MC
Owner is required to cure pursuant to this Section 6.3(b).  Notwithstanding
anything to the contrary in this Agreement or the Other PSAs, the mandatory cure
cap set forth as to all liens described in clause (iii) of this
Section 6.3(b) (i.e., three-quarters of one percent (0.75%) of the Redemption
Property Value) is an aggregate amount to be applied with respect to MC Owner
under this Agreement and the seller under the Other PSAs and may be reached
solely under this Agreement or either of the Other PSAs, or partially under this
Agreement and the Other PSAs.

 

(c)                                  The ROFO (RM) Parties shall accept title to
the Real Property subject to any and all violations, provided that MC Owner
shall, at or prior to Closing, pay any outstanding fines, penalties and interest
thereon up to an aggregate amount of $750,000.00 which are in liquidated sums on
the face of such violations.  In the event that there are such amounts
outstanding in excess of $750,000.00 (the “Violation Penalty Excess”), the ROFO
(RM) Parties may, within three (3) Business Days after being notified or
obtaining knowledge that such Violation Penalty Excess exists or, if sooner,
before Closing, (i) waive such Violation Penalty Excess and proceed to the
Closing, or (ii) amend this Agreement to remove the Redemption Property and
replace it with the Substituted Redemption Property; provided, however, if the
ROFO (RM) Parties exercise the foregoing Substituted Redemption Property
replacement right, MC Owner may within three (3) Business Days thereafter or, if
sooner, before Closing agree to also pay the Violation Penalty Excess in which
case the ROFO (RM) Parties’ exercise of the Substituted Redemption Property
replacement right shall be null and void, ab initio, and this Agreement shall
continue in full force and effect with MC Owner obligated to also pay the
Violation Penalty Excess.  Notwithstanding anything to the contrary in this
Agreement or the Other PSAs, the $750,000.00 mandatory violation penalty payment
cap set forth in this Section 6.3(c) is an aggregate amount to be applied with
respect to MC Owner under this Agreement and the sellers under the Other PSAs
and may be reached solely under this Agreement or either of the Other PSAs, or
partially under this Agreement and the Other PSAs.

 

ARTICLE VII

INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1                                   Interim Operating Covenants.  MC
Owner makes the following covenants to the ROFO (RM) Parties:

 

(a)                                 Operations.  From the Effective Date until
Closing:

 

MC Owner will continue to operate, manage and maintain the Real Property and the
Improvements in the ordinary course of MC Owner’s business and substantially in
accordance with MC Owner’s present practice, subject to ordinary wear and tear
and further subject to Article XI of this Agreement, and not postpone any
regularly scheduled maintenance as a result of this transaction.  MC Owner shall
comply in all material respects with its obligations, as landlord, under all
Leases.  MC Owner shall not amend, renew, extend or terminate any existing
Lease, or enter into any new Lease without the ROFO (RM) Parties’ prior written
consent, which consent may be given or denied in the ROFO (RM) Parties’ sole
discretion.  After January 25, 2019, MC Owner shall not initiate or settle any
tax appeal for the tax year in which the Closing is scheduled to occur or tax
years thereafter, without the ROFO (RM) Parties’ prior written consent, which
consent may be given or denied in the ROFO (RM) Parties’ sole discretion.  MC
Owner may prosecute and settle any tax appeals for tax years prior to the year
in which the Closing occurs without the ROFO (RM) Parties’ prior written
consent.  MC Owner shall maintain in full force and effect all insurance
policies currently in effect with respect to the Redemption Property. MC Owner
shall comply in all material respects with its obligations under the Association
Documents.  MC Owner shall not amend, modify, renew, extend, terminate, or enter
into any new agreements with respect to, any Association Document without the
ROFO (RM) Parties’ prior written consent, which consent may be given or denied
in the ROFO (RM) Parties’ sole discretion.

 

19

--------------------------------------------------------------------------------



 

(b)                                 Compliance with Governmental Regulations.
From the Effective Date until Closing, MC Owner will not knowingly take any, or
refrain from taking, action that MC Owner knows would result in a failure to
comply in all material respects with all Governmental Regulations applicable to
the Redemption Property, it being understood and agreed that prior to Closing,
MC Owner will have the right to contest any such Governmental Regulations in a
manner that is not adverse to any Redemption Property.

 

(c)                                  Service Contracts. From the expiration of
the Evaluation Period until Closing, MC Owner will not (i) enter into any
Service Contract unless such Service Contract is on terms substantially the same
as the Service Contract which it is replacing and is terminable on thirty (30)
days’ notice without penalty or unless the ROFO (RM) Parties consents thereto in
writing, which approval will not be unreasonably withheld, delayed or
conditioned or (ii) terminate any Service Contracts unless the ROFO (RM) Parties
consents thereto in writing, which approval will not be unreasonably withheld,
delayed or conditioned.  On or before the expiration of the Evaluation Period,
the ROFO (RM) Parties shall notify MC Owner in writing of any Service Contracts
which the ROFO (RM) Parties wants to terminate on or after the Closing Date, to
the extent the same can be terminated, WITH TIME BEING OF THE ESSENCE WITH
RESPECT TO SUCH NOTICE.  At Closing, the ROFO (RM) Parties shall assume all
Service Contracts. MC Owner shall deliver to the ROFO (RM) Parties at Closing a
termination letter from the ROFO (RM) Parties with respect to any Service
Contracts which the ROFO (RM) Parties have so identified for termination on or
after the Closing Date, to the extent the same can be terminated (collectively,
the “Service Contracts Termination Notices”).  Any and all costs accruing on or
after the Closing Date under any Service Contract, whether or not terminated by
the ROFO (RM) Parties on or after the Closing Date, shall be borne entirely by
the ROFO (RM) Parties.

 

(d)                                 Notices. To the extent received by MC Owner
from the Effective Date until Closing, MC Owner shall promptly deliver to the
ROFO (RM) Parties copies of any written notice (i) from a Tenant or the
Association, or (ii) that alleges a violation of any Governmental Regulations.

 

(e)                                  No Advance Rent.  MC Owner has not sent
invoices to or charged Tenants for and, without the ROFO (RM) Parties’ prior
written consent, will not (except if otherwise expressly provided in a Lease and
subject to proper apportionment thereof in accordance with this Agreement) send
invoices to or charge Tenants for so called fixed or base rent (for avoidance of
doubt not to include any security deposits, additional rent, percentage rent or
any other type of rent) more than one month in advance.  However, if any such
fixed or base rent is nevertheless paid to MC Owner, such rent shall be subject
to proper apportionment thereof in accordance with this Agreement.

 

(f)                                   Bill and Invoices.  MC Owner shall remain
responsible after the Closing for all bills and invoices received by MC Owner
for labor, goods and materials, services and utility charges contracted for by
MC Owner for its own account with respect to the Redemption Property for which
MC Owner is responsible relating to the period prior to Closing and otherwise
subject to apportionment and/or the ROFO (RM) Parties’ assumption thereof
pursuant to the terms and conditions of this Agreement and/or the Closing
documents executed by the ROFO (RM) Parties.

 

(g)                                  No Alteration.  Subject to rights of
tenants and landlord’s obligations under the applicable Lease, MC Owner shall
not undertake or perform or allow to be undertaken or performed any
construction, demolition, alteration or similar activities of or at the Real
Property, except in connection with any repair and/or replacement work, which
shall be performed by MC Owner as necessary in order to keep and maintain the
Real Property in good order and repair.

 

(h)                                 No Transfers Encumbrances.  Between the
Effective Date and Closing, MC Owner (i) shall not sell or otherwise transfer,
or permit the sale or transfer of, the Redemption Property or any portion
thereof and (ii) shall not subject the Redemption Property to, or consent to the
Redemption

 

20

--------------------------------------------------------------------------------



 

Property becoming subject to, any liens, encumbrances, covenants, conditions,
easements, rights of way, agreements or other similar matters.

 

Section 7.2                                   Tenant Estoppels.  It will be a
condition to the ROFO (RM) Parties’ obligation to close hereunder that MC Owner
obtain a Tenant Estoppel from Tenants or, together with the sellers under the
Other PSAs, “Tenants” under and as defined in the Other PSAs to the extent
required to bring the aggregate rented square footage covered by Tenant
Estoppels to no less than 75% (the “Required Percentage”) of the aggregate
rented square footage of the Improvements under this Agreement and the Other
PSAs, on a combined basis and deliver, together with the sellers under the Other
PSAs, such Tenant Estoppels to the ROFO (RM) Parties at least three (3) Business
Days prior to Closing.  Notwithstanding anything to the contrary set forth
above, in no event shall the square footage demised pursuant to (x) a Lease or a
“Lease” under and as defined in the Other PSAs, that is scheduled to expire
prior to or within sixty (60) days after the Scheduled Closing Date, or (y) the
Lease to Fuji Medical Systems USA, Inc. described in the Other PSA for the
Stamford, CT properties be included in calculating such rented square footage.

 

MC Owner has delivered by email to the ROFO (RM) Parties’ counsel a draft Tenant
Estoppel for the Major Tenant.  The ROFO (RM) Parties have approved the draft of
Major Tenant Estoppel.  At a time selected by MC Owner but in any event no later
than five (5) Business Days after the purchaser under the Other PSAs timely
deposits with the Escrow Agent (as such term is defined in each of the Other
PSAs, as applicable) the Additional Earnest Money Deposit (as such term is
defined in each of the Other PSAs, as applicable) pursuant to the terms of the
Other PSAs, MC Owner shall deliver to the ROFO (RM) Parties a draft Major Tenant
Estoppel to the Major Tenant for execution.  MC Owner may, but is not required
to, deliver by email draft non-Major Tenant Estoppels to the ROFO (RM) Parties’
counsel for review and comment.  At a time selected by MC Owner but in any event
no later than five (5) Business Days after the purchaser under the Other PSAs
timely deposits with the Escrow Agent (as such term is defined in each of the
Other PSAs, as applicable) the Additional Earnest Money Deposit (as such term is
defined in each of the Other PSAs, as applicable) pursuant to the terms of the
Other PSAs, MC Owner shall deliver a draft Tenant Estoppel to each respective
non-Major Tenant for execution. MC Owner will use commercially reasonable
efforts to obtain and deliver to the ROFO (RM) Parties a Tenant Estoppel from
all Tenants.  Furthermore, MC Owner shall be obligated to deliver to the ROFO
(RM) Parties any Tenant Estoppel in the form that MC Owner receives from a
Tenant even if the Required Percentage has been achieved.  MC Owner shall not be
in default of its obligations hereunder if the Major Tenant or Tenant fails to
deliver a Tenant Estoppel, or delivers a Tenant Estoppel which is not in
accordance with this Agreement.  MC Owner agrees to deliver by email (NOTING IN
SUCH EMAIL THE DEEMED APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S
FAILURE TO TIMELY RESPOND) to the ROFO (RM) Parties (sent to Tim Jones -
tjones@rmcdev.com, Sandy Spring - sspring@rmcdev.com, Jeremy Frank -
jfrank@rmcdev.com, Christian Wallace - cwallace@rmcdev.com, Renee Fuller -
rfuller@rmcdev.com, Richard J. Shea, Jr. — rshea@cbshealaw.com, Christopher R.
Shea — cshea@cbshealaw.com, Lisa Neary — lneary@cbshealaw.com, and Alicia Davis
- Alicia.Davis@cwt.com),  each executed Tenant Estoppel within three
(3) Business Days after MC Owner’s receipt of the same from the applicable
Tenant.  If the ROFO (RM) Parties fail to provide comments by email (sent to
Brian Primost - bprimost@mack-cali.com, Lawrence Reiss - LReiss@mack-cali.com,
Susan Epstein- SEpstein@mack-cali.com, and Miles Borden - mborden@seyfarth.com)
to any such executed estoppel certificate within three (3) Business Days’ after
the ROFO (RM) Parties’ receipt thereof by an email containing the requisite
deemed approval provisions described in the immediately preceding sentence, the
ROFO (RM) Parties shall be deemed to have approved and accepted such Tenant
Estoppel, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO PROVIDING ANY SUCH
COMMENTS.  Notwithstanding anything to the contrary, the ROFO (RM) Parties shall
have no right to object to a Tenant Estoppel based on information disclosed by
MC Owner or made available to the ROFO (RM) Parties, or otherwise known by the
ROFO (RM) Parties, if (i) (x) prior to 6:00 p.m. on the Effective Date, MC Owner
has disclosed to the ROFO (RM) Parties in the Data Room materials which
expressly and clearly confirm, or expressly and clearly support, any

 

21

--------------------------------------------------------------------------------



 

statement in such estoppel certificate, or (y) after 6:00 p.m. on the Effective
Date, but prior to the expiration of the Evaluation Period, MC Owner has
disclosed to the ROFO (RM) Parties by email (sent to Tim Jones -
TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com) and by posting in the
Data Room, materials that are described in such email as “DISCLOSURE MATERIALS”
and which expressly and clearly confirm, or expressly and clearly support, any
statement in such estoppel certificate; or (ii) the ROFO (RM) Parties obtain
actual knowledge prior to the expiration of the Evaluation Period, including,
without limitation, as a result of the ROFO (RM) Parties’ due diligence tests,
investigations and inspections of the Property that expressly and clearly
confirm, or expressly and clearly support, any such statement in such Tenant
Estoppel.  ROFO (RM) Parties’ actual knowledge for all purposes of this
Agreement shall be deemed to mean the actual knowledge (as opposed to
constructive or imputed) of Timothy Jones and/or Jeremy M. Frank, without any
independent investigation or inquiry whatsoever.

 

“Tenant Estoppel” means an estoppel certificate from a Tenant (i) substantially
in the form annexed hereto as Exhibit H, or (ii) otherwise substantially in the
form, or limited to the substance, prescribed by or attached to such Tenant’s
Lease provided that such alternative estoppel certificate does not (1) reflect a
continuing material default by landlord or a material default by Tenant under
the applicable Lease (unless, prior to the expiration of the Evaluation Period,
MC Owner has disclosed or made available to the ROFO (RM) Parties information
regarding such default pursuant to the standards set forth above, or ROFO (RM )
Parties otherwise have actual knowledge of such default, subject to and as
provided in the penultimate sentence of the immediately preceding paragraph) or
(2) contain a material adverse discrepancy, statement or information which is
clearly inconsistent with the applicable Lease or contrary to the statements
provided for in the form estoppel certificate.  A Tenant Estoppel may
(I) contain substantiality, knowledge and other such qualifiers, (II) delete the
updated certification paragraph and add the bracketed language set forth in the
form Tenant Estoppel annexed hereto as Exhibit H or (III) contain
non-substantial deviations from the requested estoppel certificate or the
estoppel certificate prescribed by or attached to such tenant’s lease, and the
ROFO (RM) Parties acknowledges that none of the foregoing will allow the ROFO
(RM) Parties to claim that a Tenant Estoppel is unacceptable.  Tenant Estoppels
shall be dated within sixty (60) days of Closing (unless the Scheduled Closing
Date has been adjourned for any reason (including a request by the ROFO (RM)
Parties for adjournment agreed to by MC Owner) by the ROFO (RM) Parties).

 

In the event MC Owner is unable to obtain Tenant Estoppels to the extent
required to be delivered as a condition to Closing pursuant to the first
paragraph of this Section, MC Owner and/or the ROFO (RM) Parties may, but are
not obligated to, elect to extend the Scheduled Closing Date one (1) time for up
to an additional thirty (30) days in order to satisfy such Tenant Estoppel
condition to Closing, and if the ROFO (RM) Parties so elects, it may deal
directly with Tenants to obtain the Tenant Estoppels. If MC Owner is unable to
obtain a Tenant Estoppel from a Major Tenant, the ROFO (RM) Parties shall have
the option, to be exercised within two (2) Business Days prior to Closing, to
amend this Agreement to remove the Redemption Property and replace it with the 
Substituted Redemption Property. If the ROFO (RM) Parties so elects to amend
this Agreement, the Redemption Property Value shall be accordingly adjusted by
the fair market value of the Substituted Redemption Property, and the parties
shall enter into an amendment to this Agreement confirming the identification of
the Substituted Redemption Property as the Redemption Property and the
applicable adjustment of the Redemption Property Value.

 

Section 7.3                                   Intentionally Omitted.

 

Section 7.4                                   SNDAs.  (a)  As set forth in
“Group 1” on Exhibit P, there are no SNDAs under this Agreement required as a
condition to Purchaser’s obligation to close hereunder.  Purchaser shall
delivered by email on or before March 5, 2019 to Seller a draft SNDA for each
SNDA Tenant.  At a time selected by Seller but in any event no later than five
(5) Business Days after Purchaser’s delivery of draft SNDAs for each SNDA Tenant
and timely deposit with the Escrow Agent of the Additional Earnest Money Deposit
pursuant to Section 4.1 above, Seller shall deliver a draft SNDA to each
respective SNDA Tenant for execution.  Seller will use commercially reasonable
efforts to obtain and deliver to Purchaser

 

22

--------------------------------------------------------------------------------



 

an SNDA from each SNDA Tenant.  Seller shall not be in default of its
obligations hereunder if any SNDA Tenant fails to deliver an SNDA, or delivers
an SNDA which is not in accordance with this Agreement.  Seller agrees to
deliver by email (NOTING IN SUCH EMAIL THE DEEMED APPROVAL PROVISIONS OF THIS
SECTION FOR PURCHASER’S FAILURE TO TIMELY RESPOND) to Purchaser (sent to Tim
Jones - tjones@rmcdev.com, Sandy Spring - sspring@rmcdev.com, Jeremy Frank -
jfrank@rmcdev.com, Christian Wallace - cwallace@rmcdev.com, Renee Fuller -
rfuller@rmcdev.com, Richard J. Shea, Jr. — rshea@cbshealaw.com, Christopher R.
Shea — cshea@cbshealaw.com, Lisa Neary — lneary@cbshealaw.com, and Alicia Davis
- Alicia.Davis@cwt.com), each executed SNDA within three (3) Business Days’
after Seller’s receipt of the same from the applicable SNDA Tenant.  If
Purchaser fails to provide comments by email (sent to Brian Primost -
bprimost@mack-cali.com, Lawrence Reiss - LReiss@mack-cali.com, Susan Epstein-
SEpstein@mack-cali.com, and Miles Borden - mborden@seyfarth.com) to any such
executed SNDA within three (3) Business Days’ after Purchaser’s receipt thereof
by an email containing the requisite deemed approval provisions described in the
immediately preceding sentence, Purchaser shall be deemed to have approved and
accepted such SNDA, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO PROVIDING ANY
SUCH COMMENTS.

 

“SNDA” means a subordination, non-disturbance and attornment Agreement from an
SNDA Tenant, (i) substantially in the form annexed hereto as Exhibit R, or
(ii) otherwise substantially in the form, or limited to the substance,
prescribed by or attached to such tenant’s lease.  An SNDA may (I) contain
substantiality, knowledge and other such qualifiers, or (II) contain
non-substantial deviations from or commercially reasonable comments to the
requested SNDA or the SNDA prescribed by or attached to such tenant’s lease,
and, subject to Purchaser’s lender’s acceptance of the SNDA (not to be
unreasonably withheld, conditioned or delayed), Purchaser acknowledges that none
of the foregoing will allow Purchaser to claim that an SNDA is unacceptable.

 

In the event Seller is unable to obtain an SNDA from any of the SNDA Tenants
listed as “Group 1” or “Group 2” on Exhibit P, or SNDA Tenants listed as “Group
3” on Exhibit P in order to achieve the 50% threshold described below in this
paragraph, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to obtain such SNDAs, and if Purchaser so elects, it may deal
directly with such SNDA Tenants to obtain such SNDAs.  If Seller is unable to
obtain an SNDA from an SNDA Tenant, Purchaser shall have the option, to be
exercised within two (2) Business Days prior to Closing, to amend this Agreement
to remove the individual Property having the leasehold of such SNDA Tenant from
this Agreement.  If Purchaser so elects to amend this Agreement, the Purchase
Price shall be accordingly reduced by the Allocation for such individual
Property, and the parties shall enter into an amendment to this Agreement
confirming the removal of such individual Property and the applicable reduction
of the Purchase Price.  However, Purchaser shall not have such option to remove
from this Agreement any individual Property having a leasehold of a “Group 3”
SNDA Tenant listed on Exhibit P if Seller obtains SNDAs from such “Group 3” SNDA
Tenants, and such “Group 3” SNDA Tenants under the Other PSAs, having, in the
aggregate, Leases for at least fifty percent (50%) of the aggregate total square
footage set forth on Exhibit P for such “Group 3” SNDA Tenants and such “Group
3” SNDA Tenants under the Other PSAs.  For avoidance of doubt, such 50% “Group
3” SNDA Tenant square footage threshold may be reached solely under this
Agreement or either of the Other PSAs, or partially under this Agreement and the
Other PSAs.

 

(b)                                 If requested by the SNDA Tenant, and the
SNDA Tenant is entitled to the same under its Lease, Purchaser shall reimburse
the reasonable costs and expenses of the SNDA Tenant in connection with the
negotiation, execution and delivery of an SNDA, which shall be paid by Purchaser
at Closing or the termination of this Agreement, or if requested by the SNDA
Tenant thereafter and the SNDA Tenant is entitled to the same under its Lease,
within ten (10) days after demand, and which payment obligation shall be a
Closing Surviving Obligation or a Termination Surviving Obligation..

 

23

--------------------------------------------------------------------------------



 

Section 7.5                                   Rights of First Offer; and
Built-In Gain.

 

(a)                                 The ROFO (RM) Parties possess certain rights
of first offer (the “ROFO (RM) Rights”) and other protections to prevent the
recognition of gain (the “Tax Protection Rights”) pursuant to the Contribution
and Exchange Agreement (RM), including, without limitation, Section 27 of the
Contribution and Exchange Agreement (RM) and Sections 1.1.1 through 1.1.9 of
that certain Second Amendment to Contribution and Exchange Agreement (RM), dated
June 27, 2000 (the “Second Amendment (RM)”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition, each
ROFO (RM) Party hereby, now and hereafter, as of the Effective Date,
(1) permanently waives and terminates any and all of its ROFO (RM) Rights under
the Contribution and Exchange Agreement (RM),  (2) agrees that such ROFO (RM)
Rights under the Contribution and Exchange Agreement (RM) are hereby terminated
and of no further force and effect and (3) releases MC Owner, MCRC, MCRLP,
Agent, HIG, any Designee and their respective successors and assigns from any
and all obligations and liabilities (including, without limitation, any tax
liabilities or other liability or payment specified in the Contribution and
Exchange Agreement (RM) or otherwise available by law or equity) with respect to
or in connection with the ROFO (RM) Rights under the Contribution and Exchange
Agreement (RM), except for obligations or liabilities with respect to Continuing
Tax Protection Rights.  At Closing MC Owner shall deliver to ROFO (RM) Parties
and to the Title Company an affidavit in the form attached hereto as Exhibit Q
(the “ROFO (RM) Affidavit”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition and
except for the Continuing Tax Protection Rights, each ROFO (RM) Party hereby,
now and hereafter, as of the Effective Date, (1) permanently waives and
terminates any and all of its Tax Protection Rights under the Contribution and
Exchange Agreement (RM), (2) agrees that such Tax Protection Rights under the
Contribution and Exchange Agreement (RM) are hereby terminated and of no further
force and effect and (3) releases MC Owner, MCRC, MCRLP and their respective
successors and assigns from any and all obligations and liabilities (including,
without limitation, any tax liabilities or other liability or payment specified
in the Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the Tax Protection Rights under
the Contribution and Exchange Agreement (RM). For purposes hereof, the
“Continuing Tax Protection Rights” are as follows: notwithstanding anything
herein to the contrary, those Limited Agreements of Indemnity executed by each
ROFO (RM) Party or their respective predecessors in interest (collectively, the
“Indemnities”) shall, to the extent not previously terminated, continue in full
force and effect after the Closing (subject to the terms and conditions of those
Indemnities) and each ROFO (RM) Party shall continue to be entitled to all
rights set forth in Section 1.1.6 of the Second Amendment (RM).

 

For avoidance of doubt, the waivers, terminations and releases in this
Section 7.5(a) by each ROFO (RM) Party with respect to the ROFO (RM) Rights and
the Tax Protection Rights under the Contribution and Exchange Agreement (RM)
apply to any individual Propert(ies) that are removed from the terms of this
Agreement pursuant to any provisions hereof, except if the Closing does not
occur due to any ROFO (RM) Exception Condition and except for Continuing Tax
Protection Rights.  The provisions of this Section 7.5(a) shall survive (i) the
Closing, including a Closing as a result of ROFO (RM) Parties’ exercise of its
specific performance rights pursuant to this Agreement or (ii) a termination of
this Agreement; however, notwithstanding anything herein to the contrary, the
provisions of this Section 7.5(a) shall be null and void ab initio, if the
Closing does not occur due to any of the following reasons (each a, “ROFO (RM)
Exception Condition”):

 

(1)                                 the termination of this Agreement due to a
failure of a condition precedent to ROFO (RM) Parties’ obligation to close under
(I) Section 9.1(a) - except due to a failure under Section 10.3(o), (r) or (v),
(II) Section 9.1(b) or (III) Section 9.1(c); or

 

(2)                                 the exercise of ROFO (RM) Parties’ right to
terminate this Agreement pursuant to Article XI in the case of a Total Damage
Event.

 

24

--------------------------------------------------------------------------------



 

(b)                                 Intentionally Omitted.

 

(c)                                  By signing this Agreement, MCRLP and MCRC
agree that the provisions of Section 26.4 of the Contribution and Exchange
Agreement (RM), including, without limitation, those restricting the development
of Competitive Uses (as defined therein), are hereby terminated and the RM Group
(as defined therein) are hereby released from any and all obligations or
liabilities with respect thereto, except if the Closing does not occur due to a
failure of a Section 9.2 condition precedent to MC Owner’s obligation to close,
or the exercise of the ROFO (RM) Parties’ right to terminate this Agreement
pursuant to Article XI in the case of a Total Damage Event. The provisions of
this Section 7.5(c) will survive the Closing or the termination of this
Agreement.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                   MC Owner’s and MCRLP
Representations and Warranties. The following constitute representations and
warranties of MC Owner and/or MCRLP, as applicable, which representations and
warranties shall be true as of the Effective Date.  Subject to the exceptions
set forth on Schedule 8.1 attached hereto and made apart hereof, and to the
limitations set forth in Section 8.3, each of MC Owner and/or MCRLP, as
applicable, represents and warrants to the ROFO (RM) Parties the following:

 

(a)                                 Status. MC Owner is a limited liability
company, duly organized and validly existing under the laws of the State of New
York.  MCRLP is a limited partnership, duly organized and validly existing under
the laws of the State of Delaware.

 

(b)                                 Authority. The execution and delivery of
this Agreement and all documents to be delivered by MC Owner and/or MCRLP, as
applicable, at the Closing and the performance of such party’s obligations
hereunder and under such other documents, have been or will be duly authorized
by all necessary actions on the part of such party, and this Agreement
constitutes the legal, valid and binding obligation of such party.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by MC Owner and MCRLP and the consummation by such
party of the transactions contemplated hereby will not violate any judgment,
order, injunction, decree, regulation or ruling of any court or Authority, or
conflict with, result in a breach of, or constitute a default under the
organizational documents of such party, any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or any lease, other
material agreement or instrument to which it is a party or by which it is bound.

 

(d)                                 Suits and Proceedings.  There are no legal
actions, suits or similar proceedings pending and served, or to MC Owner’s
Knowledge, threatened in writing, against MC Owner or the Redemption Property
which are not adequately covered by existing insurance.

 

(e)                                  Non-Foreign Entity.  Neither MC Owner nor
MCRLP is a “foreign person” or “foreign corporation” as those terms are defined
in the Code and the regulations promulgated thereunder.

 

(f)                                   Tenants.  As of the date of this
Agreement, the only tenants of the Real Property are tenants pursuant to the
Leases set forth on the Lease Schedule annexed hereto and made a part hereof as
Exhibit G.  The Documents made available to the ROFO (RM) Parties pursuant to
Section 5.2 hereof include true, correct and, in all material respects, complete
copies of all of the Leases listed on Exhibit G.

 

(g)                                  Service Contracts.  The Documents made
available to the ROFO (RM) Parties pursuant to Section 5.2 hereof include true,
correct and, in all material respects, complete copies of all Service Contracts
listed on Exhibit F.

 

25

--------------------------------------------------------------------------------



 

(h)                                 Leasing Commission Agreements.  (i)  The
Leasing Commission Agreements are listed on Exhibit J, and there are no other
Leasing Commission Agreements, and (ii) the Documents made available to the ROFO
(RM) Parties pursuant to Section 5.2 hereof include true, correct and, in all
material respects, complete copies of the Leasing Commission Agreements.

 

(i)                                     Intentionally Omitted.

 

(j)                                    Association Documents.  The Documents
made available to the ROFO (RM) Parties pursuant to Section 5.2 hereof include
true, correct and, in all material respects, complete copies of all Association
Documents.  With respect to the Association Documents:

 

(i)                                     To MC Owner’s Knowledge, the documents
are in full force and effect and have not been modified, or amended;

 

(ii)                                  MC Owner has not received or given any
written notice of any party’s default thereunder that has not been cured;

 

(iii)                               To MC Owner’s Knowledge, there exists no
default on the part of any other party under such documents;

 

(iv)                              There exists no default on the part of MC
Owner under such documents and MC Owner has not taken (or failed to take) any
act which, with the giving of notice and/or the passing of time, would be a
default under the such documents; and

 

(v)                                 To MC Owner’s Knowledge, there are no
pending proceedings or pending claims by or against the Association.

 

(k)                                 Insurance.  MC Owner currently maintains all
property, liability, rental income or business interruption and other insurance
policies relating to the Redemption Property or the use or occupancy thereof by
MC Owner or any of MC Owner’s Affiliates, and is in compliance with such limits
of coverage and deductible amounts as are required under any applicable leases
or mortgages, and such current insurance policies are in full force and effect.

 

(l)                                     ERISA; Employees.  All employees at the
Real Property are employees of MC Owner or MC Owner’s Affiliates.  There are no
union contracts, collective bargaining agreements, pension, profit-sharing,
bonus, employment contracts or other employee benefit plans, contracts or
agreements relating to current or past employees of MC Owner or MC Owner’s
Affiliates at the Real Property.  There is no pending or to MC Owner’s
Knowledge, threatened attempt to organize a labor union covering employees at
the Real Property.  There are not and have not been any pending or, to MC
Owner’s Knowledge, threatened employment strikes, work stoppages, work slowdown,
picketing, lockout or other material labor dispute involving the Real Property
for the period MC Owner has owned the Real Property.  (i) MC Owner has not
received written notice or, to MC Owner’s Knowledge, oral notice of any actual
or alleged violations of any applicable labor and employment laws, including any
applicable laws respecting labor relations, employment discrimination,
disability rights or benefits, occupational health and safety, worker’s
compensation, affirmative action, unemployment compensation, leaves of absence,
plant closures, mass layoffs, immigration and wages and hours and (ii) there are
no charges, complaints or lawsuits pending or, to MC Owner’s Knowledge,
threatened against MC Owner regarding employment matters at the Real Property,
and there are no Governmental Authority audits, examinations or investigations
pending or threatened in writing against MC Owner regarding employment matters
at the Real Property.  With respect to the Real Property, MC Owner is not
required to contribute to a “multiemployer plan” as defined under ERISA in
connection with the operation of the Real Property.

 

(m)                             Notices from Governmental Authorities.  To MC
Owner’s Knowledge, MC Owner has not received from any governmental authority
written notice of any material violation of any

 

26

--------------------------------------------------------------------------------



 

laws applicable (or alleged to be applicable) to the Redemption Property, or any
part thereof, that has not been corrected, except as may be reflected by the
Documents.

 

(n)                                 Consents.  No consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by MC
Owner or MCLRP, as applicable, or the performance by such party of the
transactions contemplated hereby.

 

(o)                                 Anti-Terrorism.  None of MC Owner or MCRLP,
as applicable, or any officer, director, shareholder, partner, investor or
member of such party is named by any Executive Order of the United States
Treasury Department as a terrorist, a “Specially Designated National and Blocked
Person,” or any other banned or blocked person, entity, nation or transaction
pursuant to any law, order, rule or regulation that is enforced or administered
by the Office of Foreign Assets Control (collectively, an “Identified
Terrorist”).  Neither MC Owner or MCRLP, as applicable, is engaging in this
transaction on the behalf of, either directly or indirectly, any Identified
Terrorist.

 

(p)                                 Insolvency.  MC Owner is not subject to any
pending voluntary or involuntary proceedings under any federal, state or local
insolvency laws. There is no action or proceeding pending or, to MC Owner’s
Knowledge, threatened in writing against MC Owner or relating to the Redemption
Property, which challenges or impairs MC Owner’s ability to execute or perform
its obligations under this Agreement or against or with respect to the
Redemption Property.  MC Owner has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by MC Owner’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of MC Owner’s assets, or (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of MC Owner’s assets. 
MCRLP is not subject to any pending voluntary or involuntary proceedings under
any federal, state or local insolvency laws. There is no action or proceeding
pending or threatened in writing against MCRLP or relating to the Redemption
Property, which challenges or impairs MCRLP’s ability to execute or perform its
obligations under this Agreement or against or with respect to the Redemption
Property.  MCRLP has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by MCRLP’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
MCRLP’s assets, or (iv) suffered the attachment or other judicial seizure of
all, or substantially all, of MCRLP’s assets.

 

(q)                                 Conflicting Rights.  No rights of first
offer, rights of first refusal, purchase options or other preemptive rights
regarding the acquisition of the Redemption Property or any portion thereof or
any direct or indirect ownership interest therein exist under the organizational
documents of MC Owner or any direct or indirect owner of MC Owner or under any
agreement by which MC Owner, the Redemption Property, any portion thereof or any
direct or indirect owner of MC Owner is or may be bound or affected including,
without limitation, subject to Section 7.5(a), under the Contribution and
Exchange Agreement (RM).  The ROFO (RM) Rights do not run with the land and will
not be binding on the ROFO (RM) Parties after the Closing.

 

(r)                                    Leases; and AR Aging Report.  With
respect to each Lease:  (i) to MC Owner’s Knowledge, each Lease is in full force
and effect, and no material uncured breach or default exists on the part of the
landlord or Tenant thereunder; (ii) the Tenant under each Lease has accepted
possession of its leased premises in their present condition; (iii) to MC
Owner’s Knowledge, the landlord under each of the Leases has no unfulfilled
material obligation to construct, install, or repair any improvements or
facilities for the Tenant under any of the Leases; (iv) except as expressly
required under a Lease, no fixed or base rent (for avoidance of doubt not to
include any security deposits, additional rent, percentage rent or any other
type of rent) called for under any of the Leases has been paid more than one
month in advance of its due date; (v) to MC Owner’s Knowledge, no Tenant is
asserting any material claim of offset or other material defense in respect of
its or the landlord’s obligations under its Lease; and (vi) to MC Owner’s

 

27

--------------------------------------------------------------------------------



 

Knowledge, no Tenant is entitled to any material concession, rebate, allowance,
or period of occupancy free of rent except as set forth in its Lease.  The
Accounts Receivable Aging Report attached hereto as Schedule 8.1(r) with respect
to Lease rental payments is true, correct and complete as of the “run date” of
such report.  To the extent the ROFO (RM) Parties approves, or is deemed to have
approved pursuant to Section 7.2, any Tenant Estoppel which contains facts
inconsistent with the foregoing, this Section shall be deemed to be modified to
the extent necessary to comply with the terms of such Tenant Estoppel.

 

(s)                                   Environmental Condition.  To MC Owner’s
Knowledge, neither the Real Property nor the Improvements are currently the site
of any activity that would violate, in any material respect, any past or present
environmental law or regulation of any governmental body or agency having
jurisdiction.

 

(t)                                    Tax Proceedings.  To MC Owner’s
Knowledge, there are no pending tax reduction or tax certiorari proceedings
pending with respect to the Real Property and Improvements.

 

(u)                                 Condemnation, Zoning.  MC Owner has received
no written notice of and to MC Owner’s Knowledge there are no, (i) pending or
contemplated annexation or condemnation proceedings, or private purchase in lieu
thereof, affecting or which would affect the Real Property, or any part thereof,
(ii) proposed or pending proceeding to change or redefine the zoning
classification of all or any part of the Real Property, (iii) proposed or
pending special assessments which might affect the Real Property or any portion
thereof, and (iv) no proposed change(s) in any road patterns or grades with
respect to the roads providing a means of ingress and egress to the Real
Property.  MC Owner agrees to furnish the ROFO (RM) Parties with a copy of any
such notice promptly after receipt thereof.

 

(v)                                 Recorded Documents.  MC Owner has not
received any written notice of any claim of a monetary breach or other material
breach (including, but not limited to, a breach that would or could exist with
the provision of notice and/or the passage of time) by MC Owner with respect to
any covenant, restriction or other document of record to which MC Owner is a
party or by which MC Owner is bound.

 

(w)                               No Disputes.  There is no pending or, to MC
Owner’s Knowledge, threatened judicial, municipal or administrative proceedings
or investigation, or labor or other disputes affecting the Redemption Property,
the operation of the Redemption Property, or in which MC Owner is, will or may
be a party by reason of MC Owner’s ownership of the Redemption Property or any
portion thereof, or which would affect the Redemption Property in accordance
with the terms hereof.

 

(x)                                 Documents Provided.  Although MC Owner is
not making any representation or warranty as to the truth or accuracy of any
Documents, to MC Owner’s Knowledge, true, correct and, in all material respects,
complete copies of the Documents have been provided or made available to the
ROFO (RM) Parties.

 

(y)                                 Tenant Improvement Costs and Leasing
Commissions. Schedule 10.4(e) attached hereto is a true, correct and complete
schedule of tenant improvement costs and leasing commissions with respect to the
Leases, subject to any contrary information set forth in any Tenant Estoppel.

 

(z)                                  MC Owner’s Knowledge.  MC Owner represents
that Dean Cingolani, and, as to Lease and leasing representations, Jeff Warner
are individuals affiliated with MC Owner and by reason of their position, have
knowledge concerning the knowledge representations and warranties by MC Owner
made in this Agreement.  “MC Owner’s Knowledge” means the present actual (as
opposed to constructive or imputed) knowledge solely of Dean Cingolani, Senior
Vice President of Property Management of MCRC, the general partner of MC Owner’s
property manager, MCRLP, and, as to Lease

 

28

--------------------------------------------------------------------------------



 

and leasing representations, Jeff Warner, Senior Vice President of Leasing of
MCRC, without any independent investigation or inquiry whatsoever

 

Section 8.2                                   ROFO (RM) Party Representations
and Warranties.  Subject to the limitations set forth in Section 8.3, each ROFO
(RM) Party represents and warrants to Mack-Cali the following:

 

(a)                                 Status.  If applicable, the ROFO (RM) Party
is a duly organized and validly existing limited liability company under the
laws of the state in which such ROFO (RM) Party was organized.

 

(b)                                 Authority.  If applicable, the execution and
delivery of this Agreement and all the documents to be delivered by each ROFO
(RM) Party at the Closing and the performance of such ROFO (RM) Party’s
obligations hereunder, and under such other documents, have been or will be duly
authorized by all necessary actions on the part of such ROFO (RM) Party, and
this Agreement constitutes, and such other documents will at Closing constitute,
the legal, valid and binding obligation of the ROFO (RM) Party.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by ROFO (RM) Party and the consummation by such ROFO
(RM) Party of the transactions contemplated hereby will not violate any
judgment, order, injunction, decree, regulation or ruling of any court or
Authority or conflict with, result in a breach of or constitute a default under
the organizational documents of the ROFO (RM) Parties, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which such ROFO (RM) Party is a
party or by which it is bound.

 

(d)                                 Consents. Except for any consents binding
on, or applicable to, MC Owner or the Redemption Property, no consent, waiver,
approval or authorization is required from any person or entity (that has not
already been obtained) in connection with the execution and delivery of this
Agreement by the ROFO (RM) Party or the performance by the ROFO (RM) Party of
the transactions contemplated hereby.

 

(e)                                  Anti-Terrorism.  Neither the ROFO (RM)
Party, nor any officer, director, shareholder, partner, investor or member of
the ROFO (RM) Party is named by any Executive Order of the United States
Treasury Department as an Identified Terrorist.  The ROFO (RM) Party is not
engaging in this transaction on the behalf of, either directly or indirectly,
any Identified Terrorist.

 

(f)                                   Title.  Such ROFO (RM) Party has record
and beneficial ownership of and good and valid title to its respective Redeemed
OP Units and such ownership and title are free and clear of any and all liens,
pledges, encumbrances, claims, charges, equities, agreements, rights, options or
restrictions of any kind, nature or description whatsoever.

 

Section 8.3                                   Survival of Representations and
Warranties.  The representations and warranties (but not the covenants) of MC
Owner, MCRLP and the ROFO (RM) Parties set forth in Article VIII, and/or the
documents delivered by MC Owner, MCRLP and/or the ROFO (RM) Parties at Closing,
will survive the Closing for a period of nine (9) months, after which time they
will merge into the Deed.  None of MC Owner and/or MCRLP, on the one hand, and
the ROFO (RM) Parties, on the other hand, will have any right to bring any
action against the other party as a result of any untruth or inaccuracy of such
representations or warranties, unless and until the aggregate amount of all
liability and losses arising out of all such untruths or inaccuracies, exceeds
Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00), however, once
such threshold has been satisfied MC Owner and/or MCRLP, on the one hand, and
the ROFO (RM) Parties, on the other hand, as applicable, may bring such action
with respect to the first dollar of such liability or losses (i.e, the
$750,000.00 is a threshold and not a deductible).  In

 

29

--------------------------------------------------------------------------------



 

addition, in no event will MC Owner’s and/or MCRLP’s, on the one hand, or the
ROFO (RM) Parties’, on the other hand, liability for all such untruths or
inaccuracies exceed, in the aggregate, the sum of Ten Million and 00/100 Dollars
($10,000,000.00). MC Owner and MCRLP shall have no liability following Closing
with respect to any of such representations or warranties, if (i) (x) prior to
6:00 p.m. on the Effective Date, MC Owner and/or MCRLP have disclosed to the
ROFO (RM) Parties in the Data Room materials expressly and clearly confirm, or
expressly and clearly contradict, or are expressly and clearly in conflict with,
any such representation or warranty of MC Owner and/or MCRLP, or (y) after 6:00
p.m. on the Effective Date, but prior to the expiration of the Evaluation
Period, MC Owner and/or MCRLP have disclosed to the ROFO (RM) Parties by email
(sent to Tim Jones - TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com)
and by posting in the Data Room, materials that that are described in such email
as “DISCLOSURE MATERIALS” and which expressly and clearly confirm, or expressly
and clearly contradict, or are expressly and clearly in conflict with, any such
representation or warranty of MC Owner and/or MCRLP; or (ii) the ROFO (RM)
Parties obtains actual knowledge prior to the expiration of the Evaluation
Period, including, without limitation, as a result of the ROFO (RM) Parties’ due
diligence tests, investigations and inspections of the Redemption Property, that
expressly and clearly contradicts, or is expressly and clearly in conflict with,
any of such MC Owner’s and/or MCRLP’s representations or warranties, or
(iii) prior to 6:00 p.m., Eastern Time on the date that is two (2) Business Days
prior to Closing, MC Owner and/or MCRLP provides notice to the ROFO (RM) Parties
that any such representation or warranty is not true and correct, and in each
case, the ROFO (RM) Parties nevertheless consummates the transaction
contemplated by this Agreement.  The ROFO (RM) Parties’ actual knowledge for all
purposes of this Agreement shall be deemed to mean the actual knowledge (as
opposed to constructive or imputed) of Timothy Jones and/or Jeremy M. Frank,
without any independent investigation or inquiry whatsoever.  The Closing
Surviving Obligations and the Termination Surviving Obligations will survive
Closing without limitation unless a specified period is otherwise provided in
this Agreement.  All other representations, warranties, covenants and agreements
made or undertaken by MC Owner and/or MCRLP under this Agreement, unless
otherwise specifically provided herein, will not survive the Closing but will be
merged into the Deed and other Closing documents delivered at the Closing.  
Notwithstanding anything herein to the contrary, the foregoing survival and
liability limitations shall not be applicable with respect to any breach or
default by a party, with respect to which the aggrieved party shall have its
applicable rights and remedies set forth in Article XIII and (b) MC Owner’s
liability for breach of Sections 8.1(q) or 8.1(y).

 

Notwithstanding anything to the contrary in this Agreement or the Other PSAs, as
to MC Owner and/or MCRLP, on the one hand, and the ROFO (RM) Parties, on the
other hand, under this Agreement and seller and the purchaser under the Other
PSAs, respectively, the $750,000.00 floor and $10,000,000.00 cap set forth in
the paragraph immediately above and the $750,000.00 floor and $10,000,00.00 cap
set forth in the Other PSAs are aggregate amounts to be applied to this
Agreement and the Other PSAs and may be reached solely under this Agreement or
either of the Other PSAs, or partially under this Agreement and the Other PSAs,
so that the aggregate floor under this Agreement and the Other PSAs is
$750,000.00 and the aggregate cap under this Agreement and the Other PSAs is
$10,000,000.00.

 

ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1            Conditions Precedent to Obligation of the ROFO (RM)
Parties.  The obligation of the ROFO (RM) Parties to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which (except as provided below)
may be waived by the ROFO (RM) Parties, in its sole discretion, in writing or by
proceeding to Closing:

 

(a)           MC Owner and/or MCRLP shall have delivered to Escrow Agent, the
ROFO (RM) Parties or the ROFO (RM) Parties’ counsel, as mutually agreed to prior
to Closing by Mack-Cali’s

 

30

--------------------------------------------------------------------------------



 

and the ROFO (RM) Parties’ counsel, all of the items required to be delivered to
the ROFO (RM) Parties pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 10.3.

 

(b)           All of the representations and warranties of MC Owner and MCRLP
contained (i) in this Agreement (other than Section 7.5(b) and subsections (i),
(ii), (v), (viii), (ix) and (x) of Section 8.1(i)) shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the date of Closing, (ii) in Section 7.5(b) and
subsections (i), (ii), (v), (viii), (ix) and (x) of Section 8.1(i) shall have
been true and correct in all respects when made and shall be true and correct in
all respects as of the date of Closing, with appropriate modifications permitted
under this Agreement, it being understood and agreed that, subject to the
obligations of MC Owner and MCRLP under Sections 7.1 above and 10.3(k) below,
and the provisions of Article XI below and Article XIII below, after the
expiration of the Evaluation Period, the ROFO (RM) Parties shall assume the risk
of any adverse changes at the Property, including but not limited to tenant
defaults, the commencement of eviction actions in accordance with this
Agreement, the receipt of violation notices, and the termination of Service
Contracts  in accordance with this Agreement.

 

(c)           MC Owner and MCRLP shall have performed and observed, in all
material respects, all material covenants and agreements of this Agreement to be
performed and observed by MC Owner and MCRLP as of the Closing Date.

 

(d)           Intentionally Omitted.

 

(e)           As of the Closing there shall not be any of the following by or
against or with respect to MC Owner and MCRLP: (i) a case under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or under any other
applicable federal or state bankruptcy law or other similar law; (ii) the
appointment of a trustee or receiver of any property interest; or (iii) an
assignment for the benefit of creditors.

 

(f)            The closing of the transactions contemplated under the Other PSAs
must occur simultaneously with the Closing on the Closing Date. Notwithstanding
anything to the contrary contained in this Agreement, this condition precedent
cannot be waived unilaterally by the ROFO (RM) Parties.

 

(g)           The lead Title Company (or Commonwealth Land Title Insurance
Company, if the ROFO (RM) Parties’ lead title company is not willing to do so),
shall have irrevocably committed to issue a Title Policy with respect to the
Real Property to the ROFO (RM) Parties subject only to the Permitted Exceptions
applicable thereto and, to the extent permitted under applicable law and
regulations, containing affirmative coverage over the ROFO (RM) Rights and any
other right of first offer, right of first refusal, purchase option or any other
potential right with request to the Property, any portion thereof or any direct
or indirect interest therein under, or with respect to, the Contribution and
Exchange Agreement (RM); provided, however, that the issuance of the Title
Policy pursuant to this Section 9.1(g) shall not be a condition to Closing if
the ROFO (RM) Parties have failed to wire the premiums therefor to Escrow Agent
on the Closing Date or the ROFO (RM) Parties have failed as of Closing to
satisfy all material conditions and requirements applicable to the ROFO (RM)
Parties that are imposed by the Title Company as a condition to the issuance of
each such Title Policy.

 

(h)           Any other condition precedent to the ROFO (RM) Parties’ obligation
to close the transactions set forth in this Agreement that is expressly set
forth in this Agreement.

 

(i)            This Agreement has not been terminated in accordance with its
express terms and conditions. Notwithstanding anything to the contrary contained
in this Agreement, this condition precedent cannot be waived unilaterally by the
ROFO (RM) Parties.

 

Section 9.2            Conditions Precedent to Obligations of MC Owner and
MCRLP.  The obligation of MC Owner and MCRLP to consummate the transaction
hereunder shall be subject to the

 

31

--------------------------------------------------------------------------------



 

fulfillment on or before the Closing Date (or as otherwise provided) of all of
the following conditions, any or all of which (except as provided below) may be
waived in writing by each of MC Owner and MCRLP in its sole discretion:

 

(a)           Intentionally omitted.

 

(b)           The ROFO (RM) Parties shall have delivered to Escrow Agent, MC
Owner and MCRLP or Mack-Cali’s counsel, as mutually agreed to prior to Closing
by Mack-Cali’s and the ROFO (RM) Parties’ counsel, all of the items required to
be delivered to Mack-Cali pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.2.

 

(c)           All of the representations and warranties of the ROFO (RM) Parties
contained in this Agreement shall be true and correct in all material respects
as of the date of Closing (with appropriate modifications permitted under this
Agreement or not materially adverse to MC Owner and MCRLP).

 

(d)           The ROFO (RM) Parties shall have performed and observed, in all
material respects, all material covenants and agreements of this Agreement to be
performed and observed by the ROFO (RM) Parties as of the Closing Date.

 

(e)           The closing of the transactions contemplated under the Other PSAs
must occur simultaneously with the Closing on the Closing Date. Notwithstanding
anything to the contrary contained in this Agreement, this condition precedent
cannot be waived unilaterally by MC Owner and MCRLP.

 

(f)            This Agreement has not been terminated in accordance with its
express terms and conditions.  Notwithstanding anything to the contrary
contained in this Agreement, this condition precedent cannot be waived
unilaterally by MC Owner and MCRLP.

 

(g)           The ROFO (RM) Parties shall have delivered to MC Owner, on or
before March 8, 2019, a notice setting forth the names of those persons
currently employed at the Real Property by MC Owner (or its affiliated property
manager) to whom the ROFO (RM) Parties, one of the ROFO (RM) Parties’
Affiliates, or a third party property manager being retained by the ROFO (RM)
Parties will make an offer of employment and the compensation offered (the
“Employee Notice”); and if the ROFO (RM) Parties intends to make no such offers,
the ROFO (RM) Parties shall so state in the Employee Notice.  The ROFO (RM)
Parties will make, or cause one of the ROFO (RM) Parties’ Affiliates, or a third
party property manager being retained by the ROFO (RM) Parties to make, such
offers of employment and employ any such employees accepting such offer as of
the Closing Date.  For avoidance of doubt, any such employees will be new “at
will” employees of the ROFO (RM) Parties or the ROFO (RM) Parties’
Affiliate(s) and neither the ROFO (RM) Parties nor any the ROFO (RM) Parties
Affiliate will assume any accrued liabilities or other obligations of MC Owner
or any MC Owner’s Affiliate to any such employee.  MC Owner will defend,
indemnify and hold harmless the ROFO (RM) Parties and the ROFO (RM) Parties’
Affiliates from and against any such claims by any such employees.

 

ARTICLE X

CLOSING

 

Section 10.1         Closing. The consummation of the transaction contemplated
by this Agreement shall take place on March 28, 2019 or such other date mutually
agreed to by Mack-Cali and the ROFO (RM) Parties (as such date may be extended
pursuant to the terms and conditions of this Agreement, the “Scheduled Closing
Date”), through an escrow closing at the offices of the Escrow Agent.  At
Closing, the events set forth in this Article X will occur, it being understood
that the performance or tender of performance of all matters set forth in this
Article X are mutually concurrent conditions which may be waived in writing by
the party for whose benefit they are intended.

 

32

--------------------------------------------------------------------------------



 

Section 10.2         The ROFO (RM) Parties’ Closing Obligations. On the Closing
Date, each of the ROFO (RM) Parties, at their sole cost and expense, will
deliver or cause each Designee to deliver to Escrow Agent the following items
with respect to such Designee’s Property (which shall be delivered by Escrow
Agent to MC Owner and MCRLP upon Closing); provided that Mack-Cali’s and the
ROFO (RM) Parties’ respective counsel may mutually agree on the delivery of
certain such items directly to MC Owner, MCRLP or Mack-Cali’s counsel:

 

(a)           the respective original OP Unit Certificate held by each of the
ROFO (RM) Parties;

 

(b)           A counterpart original of the Assignment of Lease Obligations,
duly executed by each Designee;

 

(c)           A counterpart original of the Assignment of Service Contracts,
duly executed by each Designee;

 

(d)           Intentionally Omitted.

 

(e)           A counterpart original of the Assignment of Maintenance
Declaration, duly executed by the Designee with respect to such assignment;

 

(f)            Evidence reasonably satisfactory to MC Owner and the Title
Company that the person executing the Assignment of Lease Obligations, the
Assignment of Service Contracts, the Assignment of Maintenance Declaration and
the Tenant Notice Letters on behalf of each Designee has full right, power and
authority to do so;

 

(g)           Form of written notice executed by each Designee and to be
addressed and delivered to the Tenants by each Designee in accordance with
Section 10.6 herein, acknowledging (i) the conveyance of the Property to such
Designee, (ii) that such Designee has received and that such Designee is
responsible for the Security Deposit (specifying the exact amount of the
Security Deposit) assigned or credited to such Designee pursuant to this
Agreement, or noting that a letter of credit Security Deposit is not
transferrable and demanding replacement thereof and (iii) directing all future
rent and other sums to be paid to such Designee or whomever such Designee shall
designate (the “Tenant Notice Letters”); provided that, pursuant to
Section 10.4(a)(ii), if any Letter of Credit Security Deposit is not
transferrable, the applicable Tenant Notice Letter shall demand such Tenant to
deposit with such Designee a replacement cash or letter of credit security
deposit;

 

(h)           Form of written termination, executed by each Designee and to be
addressed and delivered by each Designee in accordance with Section 10.6 herein
to the service providers under Service Contracts which the Designee has
identified to be terminated pursuant to Section 5.3(d)  (the “Service Contract
Termination Notices”);

 

(i)            A counterpart of the Closing Statement, duly executed by the ROFO
(RM) Parties and each Designee;

 

(j)            A certificate, dated as of the date of Closing, stating that the
representations and warranties of the ROFO (RM) Parties contained in Section 8.2
are true and correct in all material respects as of the Closing Date (with
appropriate modification permitted under this Agreement or not materially
adverse to MC Owner and MCRLP);

 

(k)           Such executed transfer tax forms and such other documents as may
be reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement including, but not limited to
form TP-584 and RP-5217;

 

33

--------------------------------------------------------------------------------



 

(l)            Intentionally omitted;

 

(m)          Intentionally omitted; and

 

(n)           Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of the ROFO (RM) Parties or the
Designees or result in any new or additional obligation, covenant,
representation or warranty of the ROFO (RM) Parties or the Designees under this
Agreement beyond those expressly set forth in this Agreement)

 

Section 10.3         MC Owner’s and MCRLP’s Closing Obligations.  On the Closing
Date, MCRLP, at its sole cost and expense, will deliver, or cause MC Owner to
deliver, to Escrow Agent the following documents with respect to each Property
(which shall be delivered by Escrow Agent to the Designees upon Closing);
provided that Mack-Cali’s and the ROFO (RM) Parties’ respective counsel may
mutually agree on the delivery of certain such items directly to the Designees
or the Designees’ counsel:

 

(a)           A bargain and sale deed without covenant against the grantor’s
acts in the form attached hereto as Exhibit L (the “Deed”), duly executed and
acknowledged by MC Owner, conveying to each Designee its Real Property and the
Improvements located thereon, subject only to the Permitted Exceptions
applicable thereto;

 

(b)           A blanket assignment and bill of sale in the form attached hereto
as Exhibit D (the “Bill of Sale”), duly executed by MC Owner, assigning and
conveying to each Designee title to its Personal Property;

 

(c)           A counterpart original of an assignment and assumption of MC
Owner’s interest, as lessor, in the Leases, Security Deposits and Leasing
Commission Agreements in the form attached hereto as Exhibit C (the “Assignment
of Lease Obligations”), duly executed by MC Owner, conveying and assigning to
each Designee all of MC Owner’s right, title and interest, as lessor, in and to
the Leases, Security Deposits and Leasing Commission Agreements;

 

(d)           A counterpart original of an assignment and assumption of all of
MC Owner’s right, title and interest in and to the Service Contracts, but only
to the extent that same are assignable, and, to the extent assignable,  the
Licenses and Permits in the form attached hereto as Exhibit B (the “Assignment
of Service Contracts”), duly executed by MC Owner, conveying and assigning to
each Designee all of MC Owner’s right, title, and interest, if any, in and to
the assignable Service Contracts and Licenses and Permits; provided, however, if
any such assignment is subject to the re-issuance by the vendor of a replacement
contract or warranty in favor of such Designee, or confirmation that the vendor
is recognizing or approving such assignment, then MC Owner shall be permitted to
deliver such reissued contract or warranty or such confirmation after Closing in
order that the contract or warranty may continue to run in favor of MC Owner
until Closing;

 

(e)           Intentionally Omitted.

 

(f)            A counterpart original of an assignment and assumption of all of
MC Owner’s rights, obligations and duties under the Maintenance Declaration, in
the form attached hereto as Exhibit K (the “Assignment of Maintenance
Declaration”);

 

(g)           The Tenant Notice Letters, duly executed by MC Owner;

 

(h)           The Service Contract Termination Notices, duly executed by MC
Owner;

 

34

--------------------------------------------------------------------------------



 

(i)            Evidence reasonably satisfactory to the ROFO (RM) Parties and
Title Company that the person executing the documents delivered by MC Owner
pursuant to this Section 10.3 on behalf of MC Owner has full right, power, and
authority to do so;

 

(j)            A certificate in the form attached hereto as Exhibit I
(“Certificate as to Foreign Status”) certifying that MC Owner is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;

 

(k)           A certificate, dated as of the date of Closing (the “Bring-Down
Certificate”), stating that the representations and warranties of MC Owner and
MCRLP contained in Section 8.1 are true and correct in all material respects as
of the Closing Date (with appropriate modifications to reflect any changes
therein permitted by this Agreement) or identifying any representation or
warranty which no longer is true and correct and explaining the state of facts
giving rise to the change.  In no event shall MC Owner or MCRLP be liable to the
ROFO (RM) Parties or the Designees for, or be deemed to be in default hereunder,
if any representation or warranty is no longer true and correct in all material
respects (or, if applicable, in all respects), except such change with respect
to MC Owner’s and MCRLP’s representations and warranties pursuant to Sections
8.1(a), (b), (c), (e), (n), (o) and (q), unless such change results (x) from or
causes a breach of an independent express obligation or covenant of MC Owner and
MCRLP under this Agreement or (y) from a material breach of any representation
or warranty of MC Owner and MCRLP when made pursuant to this Agreement, in which
event the provisions of Section 13.1 below shall apply. If such change does not
(1) constitute or cause a breach of an independent express obligation or
covenant of MC Owner and MCRLP under this Agreement, or (2) result from a breach
of any representation or warranty of MC Owner and MCRLP when made by MC Owner
and MCRLP pursuant to this Agreement, then, solely with respect to the
post-Closing obligations and liabilities of MC Owner and MCRLP under this
Agreement, MC Owner’s and MCRLP’s representations and warranties set forth in
this Agreement shall be deemed to have been modified as of Closing by all
statements made in the Bring-Down Certificate;

 

(l)            The Lease Schedule, updated to show any changes, dated as of no
more than five (5) Business Days prior to the Closing Date and an accounts
receivable report with respect to the Property, dated no earlier than five
(5) Business Days prior to Closing;

 

(m)          Such executed transfer tax forms and such other documents as may be
reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement, including, but not limited
to form TP-584 and RP-5217 and, as applicable, the City of Yonkers transfer tax
form;

 

(n)           Intentionally Omitted.

 

(o)           (i) the Association Estoppel Certificate and (ii) to the extent in
MC Owner’s or its affiliates’ possession or control, the books, records and bank
accounts for the Association;

 

(p)           A written resignation, effective as of Closing, of any members
and/or officers of the board of the Association, affiliated with MC Owner or any
MC Owner’s Affiliate, if any;

 

(q)           An Owner’s affidavit with respect to all the Real Property for the
benefit of the Title Company, substantially in the form attached hereto as
Exhibit L;

 

(r)            the Tenant Estoppels as required as a condition to close pursuant
to Section 7.2;

 

(s)            The ROFO (RM) Affidavit, duly executed by MC Owner;

 

(t)            Evidence of the termination of (x) MC Owner’s existing property
management agreements for the Properties and (ii) any other agreement with
respect to any Property entered into with

 

35

--------------------------------------------------------------------------------



 

any MC Owner’s Affiliate, including, without limitation, any construction,
leasing, development or other similar agreements;

 

(u)           A counterpart of the Closing Statement, duly executed by MC Owner;

 

(v)           Intentionally omitted;

 

(w)          Intentionally Omitted;

 

(x)           Intentionally Omitted;

 

(y)           Intentionally Omitted;

 

(z)           a new OP Unit certificate reflecting the number of OP Units which
will be owned by each of the ROFO (RM) Parties following the consummation of the
Redemption Transaction (i.e., such number being the difference in the number of
OP Units held by each of the ROFO (RM) Parties immediately prior to the Closing
reduced by the number of Redeemed OP Units specified opposite such ROFO (RM)
Parties’ name on Schedule 3.1 annexed hereto); and

 

(aa)         Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of MC Owner and MCRLP or result
in any new or additional obligation, covenant, representation or warranty of MC
Owner and MCRLP under this Agreement beyond those expressly set forth in this
Agreement).

 

Immediately after the Closing, MC Owner shall make available to the ROFO (RM)
Parties for pick up by the ROFO (RM) Parties at MC Owner’s location where the
same are presently located, to the extent in MC Owner’s or its property
manager’s possession or control, all original (or, to the extent not available,
copies of) Leases, Lease files, maintenance records, warranties, Service
Contracts, Licenses and Permits, plans and specifications, certificates of
occupancy, keys and other items pertaining to the Property which are being
conveyed to the ROFO (RM) Parties hereunder.

 

Section 10.4         Prorations.

 

(a)           MC Owner and the ROFO (RM) Parties agree to adjust, as of 11:59
p.m. on the day preceding the Closing Date (the “Proration Time”), the following
(collectively, the “Proration Items”):

 

(i)            Rental, in accordance with Section 10.4(b) below.

 

(ii)           Cash Security Deposits and any prepaid rents, together with
interest required to be paid thereon.  The amount of any cash Security Deposits
held by MC Owner under Leases shall be credited against the Redemption Property
Value (and MC Owner shall be entitled to retain such cash security deposits),
and any Security Deposits in the form of letters of credit (collectively, the
“Letters of Credit”) shall be transferred to the ROFO (RM) Parties as set forth
below.  Within three (3) Business Days after the Closing Date, MC Owner shall
(1) deliver to the issuers of the Letters of Credit the required transfer
documents in order for the issuers to process a change in the beneficiary and
pay (or cause the Tenant to pay) any required transfer fee, with copies provided
to the ROFO (RM) Parties, or (2) if a Letter of Credit is not transferrable by
its terms, insert in the Tenant Notice Letter  to the respective Tenant
demanding such Tenant to either deliver a replacement cash or letter of credit
security deposit to the ROFO (RM) Parties for the requisite security deposit
pursuant to the terms and conditions of the applicable Lease, and MC Owner shall
return such Letter of Credit to the issuer at such time the

 

36

--------------------------------------------------------------------------------



 

ROFO (RM) Parties confirms to MC Owner that such replacement cash or letter of
credit security deposit was delivered to the ROFO (RM) Parties.  To the extent a
required transfer fee for which a Tenant is responsible under its Lease is paid
by MC Owner, the ROFO (RM) Parties shall bill the Tenant and use commercially
reasonable efforts to seek to collect such amounts on behalf of MC Owner after
Closing; it being understood and agreed that the ROFO (RM) Parties shall have no
obligation to commence any legal action against any Tenant. To the extent that
any Letter of Credit is not transferred to the ROFO (RM) Parties at Closing, or
the documents delivered to effect such transfer are not accepted by the issuer
thereof, MC Owner shall, at the ROFO (RM) Parties’ request and with the ROFO
(RM) Parties’ cooperation, reasonably cooperate with the ROFO (RM) Parties as
the ROFO (RM) Parties shall reasonably request to effect such transfer. For any
Letter of Credit to be transferred after Closing, until such transfer is
effected: (A) at the ROFO (RM) Parties’ instruction upon a Tenant default, MC
Owner will draw upon the Letter of Credit and pay the proceeds to the ROFO (RM)
Parties; and (B) under no circumstances will MC Owner draw upon the Letter of
Credit without written authorization from the ROFO (RM) Parties. MC Owner agrees
that after the expiration of the Evaluation Period it will not pursue any
eviction action or initiate any litigation against any Tenants or apply or draw
on any Security Deposits of any Tenants against the payment of rent or other
default of a Tenant; provided that MC Owner shall give prompt notice to the ROFO
(RM) Parties for any such application or draw of Security Deposits prior to the
expiration of the Evaluation Period.  MC Owner’s and the ROFO (RM) Parties’
obligations under this Section 10.4(a)(ii) shall survive Closing.

 

(iii)          Reserved.

 

(iv)          Utility charges payable by MC Owner, including, without
limitation, electricity, water charges and sewer charges.  If there are meters
on the Real Property, MC Owner will cause readings of all said meters to be
performed not more than five (5) days prior to the Closing Date, and a per diem
adjustment shall be made for the days between the meter reading date and the
Closing Date based on the most recent meter reading.  Final readings and final
billings for utilities will be made if possible as of the Closing Date, in which
event no proration will be made at the Closing with respect to utility bills. 
MC Owner will be entitled to all deposits presently in effect with the utility
providers, and the ROFO (RM) Parties will be obligated to make its own
arrangements for any deposits with the utility providers.

 

(v)           Real estate taxes and assessments due and payable for the calendar
year. If the Closing Date shall occur before the tax rate is fixed, the
apportionment of real estate taxes and assessments shall be upon the basis of
the tax rate for the preceding year applied to the latest assessed valuation. 
If, subsequent to the Closing Date, real estate taxes and assessments (by reason
of change in either assessment or rate or for any other reason other than as a
result of the final determination or settlement of any tax appeal) for the Real
Property and/or Improvements should be determined to be higher or lower than
those that are apportioned, a new computation shall be made, and MC Owner agrees
to pay the ROFO (RM) Parties any increase shown by such recomputation and vice
versa; provided, however, that if any increase in the assessed value of the Real
Property and/or Improvements results from improvements made to the Property by
the ROFO (RM) Parties, then the ROFO (RM) Parties shall be solely responsible
for any increase in taxes attributable thereto. With respect to tax appeals, any
tax refunds or credits attributable to tax years prior to the tax year in which
the Closing occurs shall belong solely to MC Owner, regardless of whether such
refunds are paid or credits are given before or after Closing.  Any tax refunds
or credits attributable to the tax year in which the Closing occurs shall be
apportioned between MC Owner and the ROFO (RM) Parties based on

 

37

--------------------------------------------------------------------------------



 

their respective periods of ownership in such tax year, but only after giving
effect to any tax exemption that may otherwise be available to the ROFO (RM)
Parties post-Closing.  For example, if the ROFO (RM) Parties is totally exempt
from the payment of real estate taxes post-Closing, then the ROFO (RM) Parties
would not share in any portion of the refund or credit.  If, however, the ROFO
(RM) Parties is only partially exempt, then the apportionment shall be based on
each party’s respective percentage of the total real estate tax obligations of
the Property for such tax year.  The expenses of any tax appeals  for the period
in which the Closing occurs shall be apportioned between the parties in the same
manner as the refunds and/or credits.  The provisions of this
Section 10.4(a)(v) shall survive the Closing.

 

(vi)          The value of fuel stored at the Real Property, at MC Owner’s most
recent cost, including taxes, on the basis of a reading made within ten
(10) days prior to the Closing by MC Owner’s supplier.

 

(vii)         Reserved.

 

(viii)        Reserved.

 

(ix)          Charges, assessments and fees due and payable, if any, pursuant to
the Association Documents for the month in which the Closing occurs.

 

(x)           Amounts payable under the Service Contracts.  For avoidance of
doubt, the ROFO (RM) Parties shall be responsible for amounts payable during any
post-Closing “tail period” under any Service Contracts which are being
terminated by a Service Contract Termination Notice.

 

(xi)          If at the time of Closing, the Real Property is affected by an
assessment or assessments that are or may become payable in installments, the
assessments payable on the date of or after Closing shall be payable by the ROFO
(RM) Parties, and the assessments payable prior to Closing shall be paid by MC
Owner at or prior to Closing and any such payments by MC Owner or the ROFO (RM)
Parties shall be apportioned at Closing based on the customary rules and
protocols of the location of each Property.

 

(xii)         Such other items that are customarily prorated in transactions of
this nature shall be ratably prorated in accordance with the customary rules and
protocols of the location of each Property.

 

MC Owner will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and the
ROFO (RM) Parties will be charged and credited for all of the Proration Items
relating to the period after the Proration Time.  The estimated Closing
prorations shall be set forth on a preliminary closing statement to be prepared
by MC Owner and submitted to the ROFO (RM) Parties and Escrow Agent for review
prior to the Closing Date (the “Preliminary Closing Statement”).  The
Preliminary Closing Statement, once finalized, shall be signed by the ROFO (RM)
Parties, MC Owner and Escrow Agent, and shall be the “Closing Statement” for the
transaction.  The Closing Statement may be delivered electronically.  The
prorations shall be paid at Closing by the ROFO (RM) Parties to MC Owner (if the
prorations result in a net credit to MC Owner) or by MC Owner to the ROFO (RM)
Parties (if the prorations result in a net credit to the ROFO (RM) Parties) by
increasing or reducing the Redemption Property Value.  If the actual amounts of
the Proration Items are not known as of the Closing Date, the prorations will be
made at Closing on the basis of the best evidence then available; thereafter,
when actual figures are received, re-prorations will be made on the basis of the
actual figures, and a final cash settlement will be made between MC Owner and
the ROFO (RM) Parties.  No prorations will be made in relation to insurance
premiums, and MC Owner’s insurance

 

38

--------------------------------------------------------------------------------



 

policies will not be assigned to the ROFO (RM) Parties.  The provisions of this
Section 10.4(a) will survive the Closing for twelve (12) months; provided,
however, that the provisions of Section 10.4(a)(v) shall survive until the date
that is thirty (30) days following the ROFO (RM) Parties’ receipt of the final
tax bill or the resolution of any tax appeal, whichever is later, with respect
to each Property.

 

(b)           The ROFO (RM) Parties will receive a credit on the Closing
Statement for the prorated amount (as of the Proration Time) of all Rental
previously paid to or collected by MC Owner and attributable to any period
following the Proration Time.  After the Closing, MC Owner will cause to be paid
or turned over to the ROFO (RM) Parties all Rental, if any, received by MC Owner
after Closing and the ROFO (RM) Parties shall apply such Rental as set forth
below.   “Rental” as used herein includes fixed monthly rentals, additional
rentals, percentage rentals, escalation rentals (which include each Tenant’s
proration share of building operation and maintenance costs and expenses as
provided for under the Lease, to the extent the same exceeds any expense stop
specified in such Lease), retroactive rentals, all administrative charges,
utility charges, tenant or real property association dues, storage rentals,
special event proceeds, temporary rents, vending machine receipts and other sums
and charges payable by Tenants under the Leases or from other occupants or users
of the Property.  Rental is “Delinquent” when it was due prior to the Closing
Date, and payment thereof has not been made on or before the Proration Time. 
Delinquent Rental will not be prorated.  The ROFO (RM) Parties agree to use good
faith collection procedures during the first twelve (12) full calendar months
after Closing with respect to the collection of any Delinquent Rental, but the
ROFO (RM) Parties will have no liability for the failure to collect any such
amounts and will not be required to pursue legal action to enforce collection of
any such amounts owed to MC Owner by any Tenant.  All sums collected by the ROFO
(RM) Parties from and after Closing from MC Owner and/or each Tenant in respect
of Delinquent Rental, Operating Expenses, or tenant billings for work orders,
special items performed or provided at the request of a Tenant or other specific
services, will be applied (i) first, to amounts which are then due and payable
in connection with the month in which the Closing occurred, (ii) second, to
amounts which are then due and payable in connection with the month or months
following Closing, and (iii) third, to amounts which are then due and payable in
connection with the month or months preceding Closing.  Any sums due MC Owner
will be promptly remitted to MC Owner. MC Owner reserves the right to bill and
collect from Tenants any Delinquent Rental for periods prior to Closing, but may
not pursue any eviction actions or initiate any litigation in pursuit of such
Delinquent Rents.  The provisions of this Section 10.4(b) will survive the
Closing for twelve (12) months, except that the preceding sentence of this
Section 10.4(b) shall survive Closing without such 12-month limitation.

 

(c)           At the Closing, MC Owner shall deliver to the ROFO (RM) Parties a
list of additional rent, however characterized, under each Lease, including
without limitation, real estate taxes, electrical charges, utility costs and
operating expenses (collectively, “Operating Expenses”) billed to Tenants for
the calendar year in which the Closing occurs (both on a monthly basis and in
the aggregate), the basis on which the monthly amounts are being billed and the
amounts incurred by MC Owner on account of the components of Operating Expenses
for such calendar year.  Upon the reconciliation by the ROFO (RM) Parties of the
Operating Expenses billed to Tenants, and the amounts actually incurred for such
calendar year, MC Owner and the ROFO (RM) Parties shall be liable for
overpayments of Operating Expenses, and shall be entitled to payments from
Tenants, as the case may be, on a pro-rata basis based upon each party’s period
of ownership during such calendar year.  MC Owner reserves the right to bill and
collect from any Tenant directly for any Operating Expenses relating to any
calendar year preceding the calendar year in which Closing occurs, but may not
pursue any eviction actions or initiate any litigation in pursuit of such
Operating Expenses.  The provisions of this Section 10.4(c) will survive the
Closing for fifteen (15) months, except that the preceding sentence of this
Section 10.4(c) shall survive Closing without such 15-month limitation.

 

(d)           With respect to specific tenant billings for work orders, special
items performed or provided at the request of a Tenant or other specific
services, which are collected by the ROFO (RM) Parties after the Closing Date
but relate to the foregoing specific services rendered by MC Owner prior to

 

39

--------------------------------------------------------------------------------



 

the Proration Time, then notwithstanding anything to the contrary contained
herein, the ROFO (RM) Parties shall cause amounts collected from such Tenant
which are specifically earmarked to be payment for such specific services to be
paid to MC Owner on account thereof.  The provisions of this
Section 10.4(d) shall survive Closing.

 

(e)           Notwithstanding any provision of this Section 10.4 to the
contrary, subject to Closing hereunder, the ROFO (RM) Parties will be solely
responsible for any leasing commissions, tenant improvement costs or other
expenditures (collectively, “New Leasing Costs”) that are or will be incurred in
connection with any (i) Lease and/or Lease amendments, renewals and/or
expansions entered into during (or, if pursuant to an option, exercised during)
the period commencing on January 1, 2019 and ending on the day immediately prior
to the Effective Date, (ii) Lease amendments, renewals and/or expansions entered
into on or after the Effective Date in accordance with Section 7.1 above, or, if
pursuant to an option, exercised on or after the Effective Date, and/or
(iii) new leases entered into on or after the Effective Date in accordance with
Section 7.1 above.  The ROFO (RM) Parties will pay to MC Owner at Closing an
amount equal to any New Leasing Costs paid by MC Owner.  In addition, the ROFO
(RM) Parties shall be solely responsible for any free rent, rent
credit(s) and/or rent abatement(s) (1) for periods on and after the Closing
provided in any Leases in existence as of the Effective Date, and (2) provided
in any Leases, entered into by MC Owner, and approved by the ROFO (RM) Parties,
on or after the Effective Date in accordance with Section 7.1 of this Agreement.
Except as provided on Schedule 10.4(e), MC Owner shall be solely responsible for
and agrees to pay or discharge at or prior to Closing, or give the ROFO (RM)
Parties a credit against the Redemption Property Value, for any unpaid leasing
commissions (including, without limitation, those payable to any MC Owner’s
Affiliate or third party leasing broker or representative), tenant improvement
costs, or other landlord expenditures relating to the current term of Leases (as
opposed to any future extension terms) entered into on or prior to the
December 31, 2018. Furthermore, with respect to the tenant improvement costs set
forth on Schedule 10.4(e), as indicated on such Schedule, MC Owner shall remain
obligated after the Closing to pay such tenant improvement costs to the
respective Tenant (or pay the same to the ROFO (RM) Parties for disbursement to
the respective Tenant) only if and when requested by such Tenant in accordance
with the terms and conditions of its Lease.  At Closing, the parties will
equitably adjust based on projected total costs and the amounts paid by MC Owner
as of the Closing, with a true-up post-Closing. Schedule 10.4(e) provides an
initial allocation of MC Owner and the ROFO (RM) Parties responsibility for
tenant improvement costs and leasing commissions included within New Leasing
Costs, subject to final allocation pursuant to the Closing Statement by MC Owner
and the ROFO (RM) Parties prior to the Closing. The provisions of this
Section 10.4(e) shall survive Closing.

 

(f)            With respect to any Lease terminations exercised by a Tenant
after December 31, 2018 in accordance with the terms and conditions of its
Lease, ROFO (RM) Parties shall be entitled to receive any lease termination or
similar payments received by MC Owner after December 31, 2018.  To the extent
any such payment is received by MC Owner prior to Closing, ROFO (RM) Parties
shall be granted a credited against the Redemption Property Value Purchase Price
in the amount of such payment at Closing.

 

(g)           Notwithstanding anything herein to the contrary, all rights and
obligations specified in this Section 10.4 as those of the ROFO (RM) Parties
shall be deemed instead to be the obligations and rights of each Designee with
respect to such Designee’s applicable Property.

 

Section 10.5         Costs of Title Company and Closing Costs.  Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

 

(a)           MC Owner shall pay (i) MC Owner’s attorney’s fees; (ii) one-half
(1/2) of any escrow fees; (iii) all realty transfer fees and taxes; and (iv) the
cost of discharging any liens or Title Objections that MC Owner is obligated to,
or has agreed to, discharge pursuant to the terms and conditions of this
Agreement.  Notwithstanding anything herein to the contrary, the ROFO (RM)
Parties

 

40

--------------------------------------------------------------------------------



 

shall (x) be liable for any additional (i.e., two step transfer) realty transfer
fees and taxes due and or payable to any taxing authority as a result of the
contribution or deemed contribution (e.g., by directed deed or otherwise at the
direction of the ROFO (RM) Parties) of the Redemption Property by the ROFO (RM)
Parties to RMC Acquisition Entity, LLC or any of its affiliates and
(y) indemnify and hold MC Owner harmless for any and all such taxes (including,
without limitation, penalties, interests or other additions to tax), costs and
expenses incurred by MC Owner in connection with any such taxes described in
clause (x) above.

 

(b)           The ROFO (RM) Parties shall pay (i) the ROFO (RM) Parties’
attorney’s fees; (ii) the costs of the ROFO (RM) Parties’ due diligence
investigations with respect to the Property, including but not limited to the
cost of the Updated Survey; (iii) the costs of recording the Deed and all other
documents, except for discharges of any liens that MC Owner is obligated to, or
has agreed to, discharge pursuant to the terms and conditions of this Agreement;
(iv) all premiums and other costs in connection with obtaining the Title Policy,
any mortgagee title insurance policy that the ROFO (RM) Parties desires to
obtain (the “Mortgagee Title Policy”) and any additional coverage or
endorsements or deletions (including, without limitation, the deletion of the
survey exception) to the Title Policy and/or Mortgagee Title Policy that are
desired by the ROFO (RM) Parties; (v) if agreed to by the ROFO (RM) Parties in
advance in writing to MC Owner, any and all fees, charges, costs and expenses,
including but not limited to the cost of any work, incurred in connection with
transferring any warranties to the ROFO (RM) Parties, provided that, and
notwithstanding anything to the contrary in this Agreement, if the ROFO (RM)
Parties do not so agree, MC Owner does not have any obligation to assign or
transfer any applicable warranties to the ROFO (RM) Parties; and  (vi) one-half
(1/2) of any escrow fees.

 

(c)           Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between the ROFO (RM) Parties and MC Owner in
accordance with the custom in the area in which the Property is located.

 

(d)           The provisions of this Section 10.5 shall survive Closing or the
earlier termination of this Agreement.

 

Section 10.6         Post-Closing Delivery of Tenant Notice Letters and Service
Contract Terminations.  Immediately following Closing, the ROFO (RM) Parties
will deliver to (i) each Tenant a Tenant Notice Letter, as described in
Section 10.2(g), and (ii) the respective service providers, a Service Contract
Termination Notice, as described in Section 10.2(h).

 

Section 10.7         [Intentionally Omitted].

 

Section 10.8         Assignment of Existing Mortgage(s). At the ROFO (RM)
Parties’ option, MC Owner shall use its commercially reasonable efforts to
arrange for the holder of any existing mortgage(s), if any, on the Property to
assign such mortgage(s) on the Property to the ROFO (RM) Parties’ lender as
customary in the State of New York, and to cooperate in all commercially
reasonable manners in connection with such assignment.  If the holder of an
existing mortgage agrees to such assignment, the ROFO (RM) Parties’ shall pay
the reasonable costs and expenses of the holder’s counsel in connection with the
preparation of the assignment of such existing mortgage.

 

Section 10.9         Specified Post Closing Covenants of MC Owner.

 

(a)           Intentionally omitted.

 

(b)           MC Owner shall reimburse the ROFO (RM) Parties for out—of-pocket
costs, capped at $200,000.00, incurred by the ROFO (RM) Parties to (i) close out
any building permits with respect to the Property which remain open as of
Closing, (ii) cure any outstanding violations with respect to the Property
and/or (iii) otherwise address deficiencies with respect to lack of certificates
of occupancy or similar approvals with respect to the Property.  Notwithstanding
anything to the contrary in this

 

41

--------------------------------------------------------------------------------



 

Agreement or the Other PSAs, such $200,000.00 payment cap is an aggregate amount
to be applied with respect to MC Owner under this Agreement and the seller under
the Other PSAs and may be reached solely under this Agreement or either of the
Other PSAs, or partially under this Agreement and the Other PSAs.

 

(c)           The provisions of this Section 10.9 will survive the Closing.

 

ARTICLE XI

CASUALTY AND CONDEMNATION

 

Section 11.1         Casualty.  If, prior to the Closing Date, the Redemption
Property or any portion thereof is destroyed or damaged by fire or other
casualty (a “Damage Event”), MC Owner will promptly notify the ROFO (RM) Parties
of such Damage Event.  If there is a Material Damage Event with respect to the
Real Property, the ROFO (RM) Parties shall have the option, to be exercised
within fifteen (15) days after receipt of notice of such Material Damage Event,
to amend this Agreement to remove the Redemption Property and replace it with
the Substituted Redemption Property and, if necessary, the Scheduled Closing
Date shall be automatically extended to give the ROFO (RM) Parties the full
fifteen (15) day period to make such election.  If the ROFO (RM) Parties so
elects to amend this Agreement, the Redemption Property Value shall be
accordingly adjusted by the fair market value of the Substituted Redemption
Property, and the parties shall enter into an amendment to this Agreement
confirming the substitution of the Substituted Redemption Property as the
Redemption Property and the applicable adjustment of the Redemption Property
Value.  “Material Damage Event” means a Damage Event with respect to the
Redemption Property if: (i) the cost of restoration or repair exceeds the
greater of (x) ten percent (10%) of the Redemption Property Value and
(y) $500,000.00; (ii) the Damage Event, including any abatements of rent for a
Major Tenant, is not covered by MC Owner’s or such Tenant’s insurance (excluding
any deductible paid for by MC Owner or such Tenant); (iii) ingress or egress to,
the parking for, or the current use and operation of the Redemption Property are
materially and adversely affected with no viable alternative available in lieu
thereof; or (iv) the Damage Event causes any Major Tenant’s Lease to
automatically terminate by its terms or any Major Tenant terminates its Lease in
accordance with its terms because of such Damage Event or any Major Tenant has
not waived in writing any right which it has, if any, to terminate its Lease
because of such Damage Event unless such right is not likely to arise.  In
addition to the foregoing, in the event that there is a Damage Event or Damage
Events with respect to the Redemption Property or any portions thereof, or the
“Property” or any portion thereof under either of the Other PSAs, where the cost
of restoration or repairs, in the aggregate, exceeds twenty percent (20%) of the
total Redemption Property Value under this Agreement and purchase price under
the Other PSAs (a “Total Damage Event”), the ROFO (RM) Parties shall have the
option to be exercised within fifteen (15) days after receipt of notice of any
such Damage Event, to terminate this Agreement in its entirety, and the Closing
Date shall be automatically extended to give the ROFO (RM) Parties the full
fifteen (15) day period to make such election.  Upon such termination, MC Owner
and the ROFO (RM) Parties will have no further rights or obligations under this
Agreement, except with respect to the Termination Surviving Obligations.  In the
event of a Damage Event which is not a Material Damage Event or a Total Damage
Event, or if the ROFO (RM) Parties do not otherwise elect to remove an
individual Property from the terms of this Agreement with respect to a Material
Damage Event or to terminate this Agreement in the event of a Total Damage Event
in accordance with the terms hereof, then (a) at Closing MC Owner will assign
and turn over to the ROFO (RM) Parties MC Owner’s insurance proceeds, including,
without limitation, business interruption insurance, net of reasonable
collection costs (or if such have not been awarded, all of its right, title and
interest therein) payable with respect to the Damage Event (which right of the
ROFO (RM) Parties shall survive Closing), (b) MC Owner will not be obligated to
repair such damage or destruction, and (c) the parties will proceed to Closing
pursuant to the terms hereof without abatement of the Redemption Property Value
(except for any adjustment thereto for any Substituted Redemption Property),
except that the ROFO (RM) Parties will receive a credit against the Redemption
Property Value for any insurance deductible amount.  In the event MC Owner
elects to perform any work in an effort to make the Redemption Property safe and
secure after the Damage Event and to protect the

 

42

--------------------------------------------------------------------------------



 

Redemption Property from further damage, MC Owner will be entitled to deduct its
reasonable costs and expenses from any amount to which the ROFO (RM) Parties is
entitled under this Section 11.1, which right shall survive the Closing.  MC
Owner shall not settle any claim with respect to any destruction, damage, fire
or Damage Event concerning the Redemption Property or any part thereof or spend
any award or proceeds for repairs or restoration without obtaining the ROFO (RM)
Parties’ prior written consent in each case, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 11.2         Condemnation of Property.  If proceedings in eminent domain
are threatened, instituted or concluded with respect to, or if any of the
Authorities prior to the Closing Date indicates in writing its offer, to
purchase the Redemption Property or any part thereof, prior to the Closing, MC
Owner shall notify the ROFO (RM) Parties in writing of such fact promptly after
obtaining knowledge thereof.  In the event of any such threatened or actual
condemnation or sale in lieu thereof with respect to the Real Property or any
part thereof, (i) where the award or the cost of restoration exceeds the greater
of (x) ten percent (10%) of the Redemption Property Value and (y) $500,000.00,
(ii) which materially and adversely affects the ingress or egress to, the
parking for, or the current use and operation of the Redemption Property with no
viable alternative available in lieu thereof,  or (iii) where any Major Tenant’s
Lease automatically terminates by its terms or any Major Tenant terminates its
Lease in accordance with its terms because of such condemnation, or any Major
Tenant has not waived in writing any right which it has, if any, to terminate
its Lease because of such condemnation unless such right is not likely to arise
(each, a “Major Taking”), the ROFO (RM) Parties will have the option, to be
exercised within fifteen (15) days after receipt of notice of such Major Taking,
to amend this Agreement to remove the Redemption Property and replace it with
the Substituted Redemption Property and, if necessary, the Scheduled Closing
Date shall be automatically extended to give the ROFO (RM) Parties the full
fifteen (15) day period to make such election.  If the ROFO (RM) Parties so
elects to amend this Agreement, the Redemption Property Value shall be
accordingly adjusted by the fair market value of the Substituted Redemption
Property, and the parties shall enter into an amendment to this Agreement
confirming the substitution of the Substituted Redemption Property as the
Redemption Property and the applicable adjustment of the Redemption Property
Value.  In the event that either (i) any condemnation or sale in lieu of
condemnation of the Redemption Property which is not a Major Taking; or (ii) the
ROFO (RM) Parties do not elect to amend this Agreement pursuant to the preceding
sentence, (a) at the Closing MC Owner will assign and turn over to the ROFO (RM)
Parties any and all awards for and/or the proceeds of such condemnation or sale,
net of reasonable collection costs (or if such have not been awarded, all of its
right, title and interest therein), to the extent the same are applicable to the
Property (which right of the ROFO (RM) Parties shall survive Closing), (b) MC
Owner will not be obligated to restore the Redemption Property, and (c) the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Redemption Property Value (except for any adjustment thereto for any
Substituted Redemption Property).  Unless the ROFO (RM) Parties have elected to
amend this Agreement to identify Substituted Redemption Property, MC Owner shall
not settle any claim with respect to any condemnation, condemnation proceeding
or offer concerning the Redemption Property or any part thereof or spend any
award for repairs or restoration without obtaining the ROFO (RM) Parties’ prior
written consent in each case, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 11.3         Supersede Statute.   The provisions of this Section 11.1
and 11.2 are intended to, and for all purposes shall be deemed to, supersede and
override the provisions of NY General Obligations Law Section 5-1311.

 

ARTICLE XII

CONFIDENTIALITY

 

Section 12.1         Confidentiality. Mack-Cali and, prior to the Closing, the
ROFO (RM) Parties each expressly acknowledge and agree that the transactions
contemplated by this Agreement and the terms, conditions, and negotiations
concerning the same will be held in the strictest confidence by each of them and
will not be disclosed by either of them except to their respective legal
counsel, accountants,

 

43

--------------------------------------------------------------------------------



 

consultants, officers, partners, directors, and shareholders, and in the case of
the ROFO (RM) Parties, its Permitted Outside Parties, and except and only to the
extent that such disclosure may be necessary for their respective performances
hereunder.  The ROFO (RM) Parties further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by the ROFO (RM) Parties
in connection with the Property will not be disclosed by the ROFO (RM) Parties
to any third persons, other than Permitted Outside Parties, without the prior
written consent of Mack-Cali.  Nothing contained in this Article XII will
preclude or limit either party to this Agreement from disclosing or accessing
any information otherwise deemed confidential under this Article XII in response
to lawful process or subpoena or other valid or enforceable order of a court of
competent jurisdiction or any filings with governmental authorities or filings
with any national stock exchange required by reason of the transactions provided
for herein pursuant to advice of counsel, or as may be otherwise required by
law. In addition, prior to the Closing, any release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be made only in a form approved by the ROFO (RM) Parties and
Mack-Cali and their respective counsel, which approval shall not be unreasonably
withheld, conditioned or delayed.  The provisions of this Section 12.1 are
subject to the Section 12.2.

 

Section 12.2         Notwithstanding anything to the contrary in Section 12.1,
upon the execution of this Agreement, MCRLP and MCRC shall have the right to
make such public announcements or filings as may be required by (i) the
Securities Act, (ii) the Exchange Act, (iii) the rules and listing standards of
the New York Stock Exchange, Inc., or (iv) any other law of a jurisdiction to
which MCRLP and MCRC are subject.  MCRLP and MCRC also shall have the right to
make such public announcements or filings as they may deem reasonably prudent,
and shall be entitled to make such filings or announcements upon advice of
counsel as may be otherwise be deemed necessary; provided that in all cases,
such filings or announcements shall not include reference to HIG (other than via
attachments of this Agreement or the Other PSAs to an 8-K or other regulatory
filing) and shall be substantially consistent with the Form 8-K (or other
regulatory filing) and related press release which the ROFO (RM) Parties have
approved prior to expiration of this Agreement.  In this connection, it should
be noted that MCRC has determined that the entry into this Agreement will need
to be disclosed within four (4) Business Days of its execution on a Current
Report on Form 8-K under Item 1.01 thereof and that the Agreement will be filed
as an exhibit thereto or be filed as an exhibit to the MCRC’s next following
periodic report filed pursuant to the Exchange Act.  The ROFO (RM) Parties
acknowledge receipt and approval of a draft of such Form 8-K.

 

Section 12.3         The provisions of this Article XII will survive the Closing
or any termination of this Agreement.

 

ARTICLE XIII

REMEDIES

 

Section 13.1         Default by MC Owner or MCRLP.  In the event the Closing and
the transactions contemplated hereby do not occur as herein provided by reason
of any failure of the ROFO (RM) Parties’ conditions to close pursuant to
Section 9.1, the ROFO (RM) Parties may, as the ROFO (RM) Parties’ sole and
exclusive remedies, if such condition failure is not cured within ten
(10) Business Days’ after the ROFO (RM) Parties’ notice to MC Owner and MCRLP
expressly setting forth such condition failure, elect by notice to MC Owner and
MCRLP at any time, but in no event later than twenty (20) Business Days
following the Scheduled Closing Date, any of the following: (a) if such
condition failure is with respect to the Redemption Property or properties under
either of the Other PSAs which, in the aggregate, have an allocation of more
than $50,000,000.00, or the entire transaction contemplated by this Agreement,
terminate this Agreement in its entirety in which event (i) MC Owner and MCRLP
and the ROFO (RM) Parties will have no further rights or obligations under this
Agreement, except with respect to the Termination Surviving Obligations, and if
such condition failure is under (1) Section 9.1(a) - except due to a failure
under Section 10.3(o), (r) or (v), (2) Section 9.1(b) or (3) Section 9.1(c), MC
Owner and MCRLP shall reimburse the ROFO (RM) Parties for the ROFO (RM) Parties’
Transaction

 

44

--------------------------------------------------------------------------------



 

Costs (which obligation of MC Owner and MCRLP shall survive the termination of
this Agreement); (b) if such condition failure is applicable to the Redemption
Property or properties under either of the Other PSAs which, in the aggregate,
have an allocation of less than or equal to $50,000,000.00, amend this Agreement
to remove the Redemption Property and replace it with the Substituted Redemption
Property and adjust the Redemption Property Value to an amount equal to the fair
market value of the Substituted Redemption Property; (c) enforce specific
performance of MC Owner and MCRLP’s obligation to close the transactions
contemplated hereby in accordance with the terms hereof and to convey the
Redemption Property to the ROFO (RM) Parties (and the ROFO (RM) Parties shall
have the right to file a lis pendens against the Redemption Property in
connection therewith), it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
MC Owner and MCRLP hereunder (for clarification, in conjunction with its remedy
under Section 13.1(c) hereof, ROFO (RM) Parties’ remedy of specific performance
may be pursued with respect to all Properties not removed from this Agreement
pursuant to Section 13.1(b)); or (d) waive such condition failure (except as
prohibited pursuant to Section 9.1, unless agreed to by MC Owner and MCRLP) and
close the transactions contemplated by this Agreement.  The ROFO (RM) Parties
expressly waives its rights to seek damages in the event of MC Owner’s and
MCRLP’s default hereunder, except pursuant to this Section 13.1 or in connection
with MC Owner’s and MCRLP’s willful failure to close the transactions
contemplated hereby or seller under either of the Other PSAs willfully failing
to close thereunder, in either which case, if specific performance is not
available to the ROFO (RM) Parties hereunder or purchaser under the Other PSAs,
the ROFO (RM) Parties shall have all available remedies available to the ROFO
(RM) Parties at law and/or in equity.  The ROFO (RM) Parties shall be deemed to
have elected (a) or (b), as applicable, above if the ROFO (RM) Parties fail to
notify MC Owner and MCRLP of its election prior to the date that is twenty (20)
Business Days following the Scheduled Closing Date. Notwithstanding the
foregoing, nothing contained in this Section 13.1 will limit the ROFO (RM)
Parties’ remedies at law, in equity or as herein provided in pursuing remedies
for a breach by MC Owner or MCRLP of any of the Termination Surviving
Obligations. MC Owner and MCRLP and the ROFO (RM) Parties agree that any
termination of either of the Other PSAs pursuant to the default by seller
provisions in such Other PSA shall automatically terminate this Agreement
pursuant to the corresponding provisions of this Agreement and the ROFO (RM)
Parties shall have the right to pursue its applicable corresponding remedies
with respect thereto.  For the avoidance of doubt, if any representation or
warranty of MC Owner or MCRLP was true when made but thereafter, prior to
Closing, shall no longer be true in any material respect as a result of
circumstances outside of the reasonable control of MC Owner or MCRLP, while such
change shall be a failure of a condition to the ROFO (RM) Parties’ obligation to
close, it shall not be a default by MC Owner or MCRLP.

 

Section 13.2         Default by the ROFO (RM) Parties.  In the event the Closing
and the consummation of the transactions contemplated herein do not occur as
provided herein by reason of any default of the ROFO (RM) Parties, the ROFO (RM)
Parties and MC Owner and MCRLP agree it would be impractical and extremely
difficult to fix the damages which MC Owner and MCRLP may suffer.  The ROFO (RM)
Parties and MC Owner and MCRLP hereby agree that if the ROFO (RM) Parties’
default is not cured within ten (10) Business Days after MC Owner’s or MCRLP’s
notice to the ROFO (RM) Parties expressly setting forth such default (a) an
amount equal to the Earnest Money Deposit (as such term is defined in the Other
PSAs) which is payable to MC Owner’s Affiliates pursuant to the Other PSAs is a
reasonable estimate of the total net detriment MC Owner’s Affiliates would
suffer in the event the ROFO (RM) Parties default and fail to complete the
Redemption Transaction, and (b) such amount will be the full, agreed and
liquidated damages for the ROFO (RM) Parties’ default and failure to complete
the Redemption Transaction, and will be MC Owner’s and MCRLP’s sole and
exclusive remedy (whether at law or in equity) for any default of the ROFO (RM)
Parties beyond the foregoing notice and cure period resulting in the failure of
consummation of the Closing, whereupon this Agreement will terminate and MC
Owner, MCRLP and the ROFO (RM) Parties will have no further rights or
obligations hereunder, except with respect to the Termination Surviving
Obligations.  The payment of such amount as liquidated damages is not intended
as a forfeiture or penalty but is intended to constitute liquidated damages to
MC Owner’s Affiliates. Notwithstanding the foregoing, nothing contained herein

 

45

--------------------------------------------------------------------------------



 

will limit MC Owner’s or MCRLP’s remedies at law, in equity or as herein
provided in the event of a breach by the ROFO (RM) Parties of any of the
Termination Surviving Obligations. MC Owner, MCRLP and the ROFO (RM) Parties
agree that any termination of either of the Other PSAs pursuant to the default
by purchaser provisions in such Other PSA shall automatically terminate this
Agreement.   Notwithstanding anything herein to the contrary, the ROFO (RM)
Parties shall have the right to cure any and all the ROFO (RM) Parties’ defaults
by delivering all of the ROFO (RM) Parties’ closing deliverables under and in
accordance with Section 10.2 of this Agreement and otherwise being ready,
willing and able to close the transactions contemplated by this Agreement on the
Scheduled Closing Date.

 

ARTICLE XIV

NOTICES

 

Section 14.1         Notices.

 

(a)           Except to the extent expressly provided to the contrary elsewhere
in this Agreement, all notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by e-mail (provided that
such e-mail is identified as an official notice pursuant to this Section 14.1),
sent to the intended addressee at the addresses or e-mail address set forth
below, or to such other addresses or e-mail address or to the attention of such
other persons as the addressee will have designated by written notice sent in
accordance herewith. Unless changed in accordance with the preceding sentence,
the addresses for notices given pursuant to this Agreement will be as follows:

 

If to the ROFO

 

(RM) Parties:

RMC Acquisition Entity, LLC

 

c/o Robert Martin Company, LLC

 

100 Clearbrook Road

 

 

 

Elmsford, NY 10523

 

Attn.: Timothy Jones and Greg Berger

 

(914) 593-7915 (tele.)

 

E-mail: tjones@rmcdev.com

 

E-mail: gberger@rmcdev.com

 

with a copy to:

RMC Acquisition Entity, LLC

 

c/o Robert Martin Company, LLC

 

100 Clearbrook Road

 

Elmsford, NY 10523

 

Attn.: Timothy Jones

 

(914) 593-7915 (tele.)

 

E-mail: TJones@rmcdev.com

 

46

--------------------------------------------------------------------------------



 

with a copy to:

Cohn Birnbaum & Shea P.C.

 

100 Pearl Street — 12th Floor

 

Hartford, CT 06103

 

Attn.: Richard J. Shea, Jr.

 

(860) 493-2230 (tele.)

 

E-mail: rshea@cbshealaw.com

 

with a copy to:

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attn: Christopher L. Hartmann, P.C.

 

(212) 446-4730 (tele.)

 

E-mail: christopher.hartmann@kirkland.com

 

If to Mack-Cali:

c/o Mack-Cali Realty Corporation

 

Harborside 3

 

210 Hudson Street,

 

Suite 400

 

Jersey City, NJ 07311

 

Attn.: Mr. Ricardo Cardoso

 

(732) 590-1048 (tele.)

 

E-mail: Rcardoso@mack-cali.com

 

with a copy to:

Gary T. Wagner, Esq.

 

at the same address

 

(732) 590-1516 (tele.)

 

E-mail: Gwagner@mack-cali.com

 

with a copy to

Lawrence J. Reiss, Esq.

 

c/o Mack-Cali Realty Corporation

 

100 Clearbrook Road

 

Elmsford, New York 10523

 

(914) 593-7908 (tele.)

 

E-mail: Lreiss@mack-cali.com

 

and with a copy to

Seyfarth Shaw LLP

 

620 Eighth Avenue

 

New York, New York 10018

 

Attention: Miles M. Borden, Esq.

 

(212) 218-5266 (tele.)

 

E-mail: mborden@seyfarth.com

 

(b)           Notices given by (i) overnight delivery service as aforesaid shall
be deemed received and effective on the first Business Day following such
dispatch and (ii) e-mail as aforesaid shall be deemed given at the time and on
the date of the e-mail provided same is sent prior to 6:00 p.m. Eastern Time on
a Business Day (if sent later, then notice shall be deemed given on the next
Business Day).  Notices may be given by counsel for the parties described above,
and such notices shall be deemed given by said party for all purposes hereunder.

 

47

--------------------------------------------------------------------------------



 

ARTICLE XV

ASSIGNMENT

 

Section 15.1         Assignment: Binding Effect.  The ROFO (RM) Parties shall
not have the right to assign this Agreement, except as expressly provided
herein. The ROFO (RM) Parties shall assign all of their rights under this
Agreement and their post-closing obligations to each Designee with respect to
its applicable Property, and upon such assignment, the ROFO (RM) Parties named
hereunder shall be released from their post-closing obligations hereunder. This
Agreement, and the terms, covenants, and conditions herein contained, shall
inure to the benefit of and be binding upon the heirs, personal representatives,
successors, and assigns of each of the parties hereto. Subject to the terms of
Section 10.7, MC Owner and MCRLP shall not have the right to assign this
Agreement or its rights or obligations hereunder, without first obtaining the
written consent of the ROFO (RM) Parties in its sole and absolute discretion.

 

ARTICLE XVI

BROKERAGE

 

Section 16.1         Brokers.  If the Closing occurs, MC Owner agrees to pay to
Holiday Fenoglio Fowler, L.P.  (the “Broker”) a brokerage commission pursuant to
a separate agreement by and between MC Owner and Broker.  The ROFO (RM) Parties
and MC Owner represent that they have not dealt with any brokers, finders or
salesmen in connection with this transaction other than Broker, and agree to
indemnify, defend and hold each other harmless from and against any and all
loss, cost, damage, liability or expense, including reasonable attorneys’ fees,
which either party may sustain, incur or be exposed to by reason of any claim
for fees or commissions made through the other party or its affiliates.  The
provisions of this Article XVI will survive any Closing or termination of this
Agreement.

 

ARTICLE XVII

[INTENTIONALLY OMITTED]

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1         Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein.  No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

 

Section 18.2         Recovery of Certain Fees.  In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’ fees and costs
resulting therefrom. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photocopying, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding. 
The provisions of this Section 18.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.

 

Section 18.3         Construction.  Headings at the beginning of each
Article and Section are solely for the convenience of the parties and are not a
part of this Agreement.  Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa.  This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same.  All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the

 

48

--------------------------------------------------------------------------------



 

body of this Agreement.  In the event the date on which the ROFO (RM) Parties or
MC Owner and MCRLP is required to take any action under the terms of this
Agreement is not a Business Day, the action will be taken on the next succeeding
Business Day.  If more than one entity executes this Agreement as the ROFO (RM)
Parties, then each of the entities constituting the ROFO (RM) Parties shall be
jointly and severally liable for the obligations of all such entities hereunder.

 

Section 18.4         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include a signature for each
party contemplated to sign this Agreement, will constitute a complete and fully
executed Agreement.  All such fully executed counterparts will collectively
constitute a single agreement.  The delivery of a copy of an executed
counterpart of this Agreement via electronic means, such as e-mail, PDF, or
facsimile, shall be as legally binding on the party so delivering same as the
delivery of a counterpart bearing an original signature.

 

Section 18.5         Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

Section 18.6         Entire Agreement.  This Agreement and the Other PSAs are
the final expression of, and contain the entire agreement between, the parties
with respect to the subject matter hereof, and supersedes all prior
understandings with respect thereto.  This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument, signed by the party to be charged or by
its agent duly authorized in writing, or except as otherwise expressly permitted
herein.

 

Section 1.1            Governing Law.  THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. MC
OWNER, MCRLP, MCRC AND EACH ROFO (RM) PARTY HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW
YORK.

 

Section 18.7         No Recording.  Subject to Section 13.1 with respect to the
ROFO (RM) Parties’ right to file a lis pendens with respect to the Property, the
parties hereto agree that neither this Agreement nor any affidavit or memorandum
concerning it will be recorded, and any recording of this Agreement or any such
affidavit or memorandum by the ROFO (RM) Parties or MC Owner will be deemed a
material default by (as applicable) the ROFO (RM) Parties or MC Owner hereunder.

 

Section 18.8         Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

 

Section 18.9         Exhibits.  The following sets forth a list of Exhibits to
the Agreement:

 

Exhibit A-1

 

85 Executive Real Property

Exhibit A-2

 

2 Executive Real Property

Exhibit B -

 

Assignment of Service Contracts

 

49

--------------------------------------------------------------------------------



 

Exhibit C -

 

Assignment of Lease Obligations

Exhibit D -

 

Bill of Sale

Exhibit D-1 -

 

Intentionally Omitted

Exhibit E -

 

Intentionally Omitted

Exhibit F -

 

Service Contracts

Exhibit G -

 

Lease Schedule

Exhibit H -

 

Tenant Estoppel

Exhibit I -

 

Certificate as to Foreign Status

Exhibit J -

 

Leasing Commission Agreements

Exhibit K -

 

Assignment of Maintenance Declaration

Exhibit L -

 

Deed

Exhibit M -

 

Owner’s Affidavit

Exhibit N -

 

Association Estoppel Certificate

Exhibit O -

 

Intentionally Omitted

Exhibit P -

 

Major Tenant and SNDA Tenant

Exhibit Q -

 

ROFO (RM) Affidavit

Exhibit R -

 

SNDA

Schedule 3.1 -

 

Redeemed OP Units and Redeemed OP Units Value

Schedule 8.1 -

 

Exceptions to MC Owner’s and MCRLP’s Representations and Warranties

Schedule 8.1(r)  Accounts Receivable Aging Report

Schedule 10.4(e) Tenant Improvement Costs and Leasing Commissions

 

Section 18.10       No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of MC Owner, MCRLP and the ROFO (RM)
Parties with respect to the Redemption Property to be conveyed as contemplated
hereby.

 

Section 18.11       Limitations on Benefits.  It is the explicit intention of
the ROFO (RM) Parties, MC Owner and MCRLP that no person or entity other than
the ROFO (RM) Parties, any Designee, MC Owner, MCRLP and MC Owner’s Affiliates
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the ROFO (RM) Parties, any Designee, MC Owner, MCRLP and MC Owner’s Affiliates
or their respective successors and assigns as permitted hereunder.  Except as
set forth in this Section 18.12, nothing contained in this Agreement shall under
any circumstances whatsoever be deemed or construed, or be interpreted, as
making any third party (including, without limitation, Broker) a beneficiary of
any term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and the ROFO (RM) Parties, MC Owner and MCRLP expressly reject
any such intent, construction or interpretation of this Agreement.

 

Section 18.12       Discharge of Obligations.  Subject to Section 18.14, the
acceptance of the Deed by the ROFO (RM) Parties and/or its designee shall be
deemed to be a full performance and discharge of every representation and
warranty made by MC Owner and MCRLP herein and every agreement and obligation on
the part of MC Owner and MCRLP to be performed pursuant to the provisions of
this Agreement, in each case except those which are herein specifically stated
to survive the Closing.

 

Section 18.13       Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

 

50

--------------------------------------------------------------------------------



 

Section 18.14       Other PSAs.

 

(a)           The Closing under this Agreement and the closings under the Other
PSAs shall occur simultaneously and the closings under this Agreement and the
Other PSAs are each conditioned upon closing under the other;

 

(b)           A default by MC Owner or MCRLP under this Agreement shall be a
default by a seller under the Other PSAs, and a default by a seller under either
of the Other PSAs shall be a default by MC Owner and MCRLP under this Agreement,
and, in either case, entitling the ROFO (RM) Parties under this Agreement and
purchaser under the Other PSAs, as applicable, to its specified remedies for a
MC Owner and MCRLP default under this Agreement and a seller default under the
Other PSAs; provided that such the ROFO (RM) Parties and purchaser under the
Other PSAs must pursue the same such remedy under this Agreement and the Other
PSAs;

 

(c)           A default by the ROFO (RM) Parties under this Agreement shall be a
default by purchaser under the Other PSAs, and a default by purchaser under
either of the Other PSAs shall be a default by the ROFO (RM) Parties under this
Agreement, and, in either case, entitling MC Owner and MCRLP under this
Agreement and sellers under the Other PSAs, as applicable, to its specified
remedies for the ROFO (RM) Parties default under this Agreement and a purchaser
default under the Other PSAs; provided that MC Owner and MCRLP and the sellers
under the Other PSAs must pursue the same such remedy under this Agreement and
the Other PSAs;

 

(d)           In the event that MC Owner, MCRLP or the ROFO (RM) Parties under
this Agreement or sellers or purchaser under either of the Other PSAs exercise
any right to extend the Scheduled Closing Date or any other time period
thereunder, then such right shall also be automatically exercised under the this
Agreement or the Other PSAs, as applicable; and

 

(e)           In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason, then this Agreement and/or the
Other PSAs, as applicable, shall also automatically terminate.

 

(f)            In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason and any of such agreements are
reinstated or a termination notice thereunder becomes null and void, then this
Agreement and/or the Other PSAs shall also automatically be reinstated or the
termination notice thereunder shall also become null and void.

 

Section 18.15       Non-Solicitation. In consideration of the ROFO (RM) Parties
entering into this Agreement, and to induce the ROFO (RM) Parties to undertake
the efforts and incur the costs associated with evaluating the Property and
proceeding to Closing hereunder, MC Owner hereby agrees not to solicit or
entertain any offer from any other person to sell or otherwise transfer all or
any part of the Redemption Property or any portion thereof or any direct or
indirect interest therein during the term of this Agreement.

 

[Remainder of Page Intentionally Left Blank.  Signature blocks appear
immediately on next page.]

 

51

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, MC Owner, MCRLP and the ROFO (RM) Parties have respectively
executed this Agreement as of the Effective Date.

 

 

 

ROFO (RM) PARTY:

 

 

 

 

 

/s/ Brad W. Berger

 

 

Brad W. Berger, as Trustee of the Brad W. Berger Revocable Trust

 

 

 

 

 

 

 

/s/ Greg Berger

 

 

Greg Berger

 

 

 

 

 

/s/ Timothy M. Jones

 

 

Timothy M. Jones, as Trustee of the Robert F. Weinberg 2013 Trust

 

 

 

 

 

 

 

RFW MANAGEMENT INC.,

 

 

a New York corporation

 

 

 

 

 

By:

/s/ Robert F. Weinberg

 

 

Name: 

Robert F. Weinberg

 

 

Title:

President

 

 

 

 

 

MCRLP:

 

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

MC OWNER:

 

 

 

 

 

MACK-CALI CW REALTY ASSOCIATES L.L.C.

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C.

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Gary T. Wagner, General Counsel

 

52

--------------------------------------------------------------------------------



 

MCRLP also executes this Agreement for the purpose of agreeing to (i) be liable
for MC Owner’s post-closing obligations under this Agreement and any Closing
documents; however, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement and/or
any such Closing documents, and (ii) the terms and conditions of Section 7.5(c).

 

 

 

MACK-CALI REALTY, L.P.,

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Gary T. Wagner, General Counsel

 

MCRC joins in this Agreement solely for purposes of agreeing to the terms and
conditions of Section 7.5(c).

 

 

 

MACK-CALI REALTY CORPORATION,

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

 

Gary T. Wagner, General Counsel

 

53

--------------------------------------------------------------------------------



 

EXHIBIT A-1 85 EXECUTIVE REAL PROPERTY All that certain plot, piece or parcel of
land situate, lying and being in the Town of Greenburgh, Country of Westchester
and state of New York, being a portion of lands shown on a certain map entitled
“Subdivision Map of Cross-Westchester Industrial Park in the Town of Greenburgh,
Westchester co., N. Y.” made by Ward carpernter Engineers, Inc., Surveyore,
Dated July 25, 1967 and filed in the Westchester Country Clerk’s office,
Division of Land Records, on August 28, 1967 as Map No. 15544, which said parcel
is more particularly bounded and described as follows: BEGINNING at a point on
the northwesterly side of Executive Boulevard distant northeasterly, as measured
along the same, 1412.31 feet from its intersection with the easterly side of saw
mill river road. THENCE North 7 degrees 29’ West 275.37 feet to lands now or
formerly of the city of new york. THENCE along said lands, North 82 degrees 32’
East 230.52 feet to a point; THENCE South 7 degrees 29’ East 210.44 feet to the
northesterly side of Executive Boulevard; THENE along the said northwesterly
side of Executive boulevard, south 66 degrees 48’ west 239.51 feet to the point
or place of BEGINNING. TOGETHER with the benefits and SUBJECT to the burdens
imposed by a certain “declaration to lay and maintain pipes” recorded in liber
6919 of conveyances at page 660. Exhibit A

GRAPHIC [g60191lg13i001.gif]

 



EXHIBIT A-2 2 EXECUTIVE REAL PROPERTY ALL that certain plot, piece or parcel of
land, situate, lying and being in the city of honkers, equity of Westchester end
State of New York, being more particularly bounded and described as follows:
BEGIMtEWG at a point on the southerly side of Executive Boulevard, Sail] point
being South 60 degrees 22’ 44” East 392.33 feet from the northeasterly end of a
curve having a radius of 94,00 feet tor a length of 147.43 feet, which curvo
connects the southeaetexly side of North Broadway with the southwesterly side of
Executive Boulevard (said curve and the alignment of Executive Boulevard being
Bhovn on a certain map entitled. “Subdivision Map Prepared for Robert Martin
Company in the City of Yonkcrs, Wcctchcstcr County, tf.v.” prepared by Ward
Carpenter Engineers, Inc. dated April 30, 1961, and filed in the Westoftester
County Clerk’s office [Division of Land Records] on March 23, 19B2 as Map No. 2
0862; RUNNING thsnee from said point of beginning, the following courses and
distances) south so degrees 22’ 43” East 170,08 feet, southwesterly side of
Executive Boulevard? 6. a. South 29 degrees 37’ South. 60 degrees 22 ‘ South 17
degrees 52(H) south IB degrees 52’ South 29 degrees 47’ North GO degrees 11’
North 29 degrwes 48’ 71.00 feet; 39.00 feet; 16* West 44” East 08” weat 139.00
feet; 19 (n) East  42.67 feet? 54” 26” 00” West 18.00 feet; West 295.00 feet;
East 227,49 feet; along the THENCE along an easterly curve to the right having a
radius of 25,00 feet for a distance of 39.19 feet to the southerly side of
Executive Boulevard, the point of BEGINNING* Exhibit A Subject, however, to the
rights of the Mortgagor to create road, drainage, sewer, water, and driveway
easements over the subject property, subject however to the provisions of South
Westchester Executive Park Maintenance Association Declaration dated Kay 3,
1982, recorded in the Office of the Clerk of Westchester County (Division of
Land Records) (“Clerk’s Office(1)*) on May 5, 19B2, in Liber 77 63 of
conveys(icea, at page 40Q, as amended and supplemented by the (i) Supplementary
Declaration made as of June B, 19B3, recorded in the Clerk’s Office cm June 13,
19B3, in Liber 7B37 of conveyances, at page 723, (ii) Supplementary Declaration
No. 2, made as of August 15, 1983, recorded in the Clerk’s office on August 29,
1983, in liber 7857 of conveyances, at page 375, and (iii) Amended and Restated
Supplementary Declaration, made as of October 12, 1987, recorded in the Clerk’s
office on November 12, 1987, in liber 9025 of conveyance, at page 130. Exhibit A

GRAPHIC [g60191lg13i002.gif]

 



 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS (this
“Assignment”) is made as of                   , 2019 by and between [PROPERTY
OWNER], a New York limited liability company and having an address c/o Mack-Cali
Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ
07311 ( “Assignor”), and                           , a Delaware limited
liability company having an address c/o Robert Martin Company, 100 Clearbrook
Road, Elmsford, NY 10523 ( “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as
                        (the “Property”), which Property is affected by certain
service agreements, maintenance contracts, equipment leasing agreements,
warranties, guarantees, bonds, construction contracts, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Property, as set forth on Exhibit A attached hereto and
made a part hereof (hereinafter collectively referred to as the “Contracts”);

 

WHEREAS, Assignor, Assignor’s sole member, Mack-Cali Realty L.P., the Brad W.
Berger Revocable Trust, Greg Berger, the Robert F. Weinberg 2013 Trust and RFW
Management Inc. have entered into that certain OP Unit Redemption Agreement,
dated                   , 2019, pursuant to which the Brad W. Berger Revocable
Trust, Greg Berger, the Robert F. Weinberg 2013 Trust and RFW Management Inc.
have designated Assignee to be the assignee under this Assignment (the
“Redemption Agreement”), wherein Assignor has agreed to convey to Assignee all
of Assignor’s right, title and interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals,
authorizations, variances, consents, dedications, subdivision maps and
entitlements in connection with the Property now or hereafter issued, approved
or granted by any governmental or quasi-governmental bodies or agencies having
jurisdiction over the Property or any portion thereof, together with all
renewals and modifications thereof (collectively, the “Licenses and Permits”),
and Assignee desires to accept the assignment of such right, title and interest
in and to the Contracts and Licenses and Permits and to assume Assignor’s rights
and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable as of the date hereof, all of Assignor’s right, title and interest in
and to the Contracts.  Assignee hereby accepts the foregoing assignment and
transfer and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Contracts from and after the date hereof.

 

2.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to the Licenses
and Permits, and Assignee hereby accepts such assignment, sale and transfer from
and after the date hereof.

 

--------------------------------------------------------------------------------



 

3.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, reasonable attorneys’ fees and disbursements) relating to the
Contracts and Licenses and Permits accruing from or after the date hereof, and
Assignor hereby agrees to indemnify and hold Assignee harmless from all loss,
expense or liability (including, without limitation, reasonable attorneys’ fees
and disbursements) relating to the Contracts and Licenses and Permits accruing
prior to the date hereof.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Redemption Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the State of New York.

 

6.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original Assignment,
but all of which shall constitute but one and the same Assignment.

 

7.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Redemption Agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[PROPERTY OWNER]

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

[                                 ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Contracts

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS (this “Assignment”) is made
as of                   , 20   by and between [PROPERTY OWNER], a New York
limited liability company and having an address c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311
(“Assignor”), and [               ], a Delaware limited liability company having
an address c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523
(“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as                             (the
“Property”) is affected by certain leases and other agreements with respect to
the use and occupancy of the Property, which leases and other agreements are
listed on Exhibit A annexed hereto and made a part hereof (the “Leases”);

 

WHEREAS, Assignor, Assignor’s sole member, Mack-Cali Realty L.P. the Brad W.
Berger Revocable Trust, Greg Berger, the Robert F. Weinberg 2013 Trust and RFW
Management Inc. have entered into that certain OP Unit Redemption, dated
                  , 2019, pursuant to which the Brad W. Berger Revocable Trust,
Greg Berger, the Robert F. Weinberg 2013 Trust and RFW Management Inc. have
designated Assignee to be the assignee under this Assignment (the “Redemption
Agreement”) wherein Assignor has agreed to assign and transfer to Assignee all
of Assignor’s right, title and interest in and to (i) the Leases, (ii) all
security deposits paid to Assignor, as landlord (together with any interest
which has accrued thereon, but only to the extent such interest has accrued for
the benefit of the tenant), to the extent such security deposits have not yet
been applied toward the obligations of any tenant under the Leases, which
security deposits are listed on Exhibit B annexed hereto and made a part hereof
(“Security Deposits”), and (iii) the Leasing Commission Agreements entered into
in connection with the Leases, which leasing commission agreements are listed on
Exhibit C annexed hereto and made a pert hereof (the “Leasing Commission
Agreements”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements, and Assignee desires to accept the assignment of such right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements and to assume all of Assignor’s rights and obligations under the
Leases, with respect to the Security Deposits, and under the Leasing Commission
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases, (ii) Security
Deposits, and (iii) the Leasing Commission Agreements.  Assignee, from and after
the date hereof, hereby accepts this assignment, sale, transfer and conveyance
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Leases, including but not limited to the obligation to properly maintain, apply
and return the Security Deposits in accordance with terms and conditions of the
Leases, and under the Leasing Commission Agreements.

 

--------------------------------------------------------------------------------



 

2.                                      Assignor hereby agrees to defend,
indemnify and hold harmless Assignee from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignee by reason of the failure of Assignor to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignor under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
with respect to the period of Assignor’s ownership prior to the effective date
hereof, including, without limitation, the return of Security Deposits and the
payment of brokerage commissions relating thereto.

 

3.                                      Assignee hereby agrees to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignee under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
assigned hereunder from and after the effective date hereof, including, without
limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Redemption Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of New York.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

7.                                Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Redemption Agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[PROPERTY OWNER]

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

[                                ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Leases

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Security Deposits

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Leasing Commission Agreements

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

BILL OF SALE

 

                                                            , a New York limited
liability company (“Transferor”), for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby grants,
bargains, sells, transfers and delivers to                       , a
                      (“Transferee”), all of Transferor’s right, title and
interest in and to all equipment, appliances, tools, supplies, machinery,
artwork, furnishings, any construction documents, “as built” plans and
specifications and floor plans for the existing improvements and landscape
plans, surveys, environmental site assessments and warranties relating to and
only to the extent reflecting current conditions at the Real Property (but
specifically excluding any such items which may have been prepared for or
identify potential capital improvements or development), and other tangible
personal property attached to, appurtenant to, located in and used exclusively
in connection with the ownership or operation of the real property commonly
known as                , New York  (the “Real Property”) and situated at the
Real Property on the date hereof, but specifically excluding all personal
property leased by Transferor or owned by tenants or others, if any (the
“Personal Property”), to have and to hold the Personal Property unto Transferee,
its successors and assigns, forever.

 

Transferor makes no representation or warranty to Transferee, express or
implied, in connection with this Bill of Sale or the transfer and conveyance
made hereby, except as may be set forth in that certain OP Unit Redemption
Agreement, dated            , 2019, entered into by Transferor, Transferor’s
sole member, Mack-Cali Realty L.P. the Brad W. Berger Revocable Trust, Greg
Berger, the Robert F. Weinberg 2013 Trust and RFW Management Inc., pursuant to
which the Brad W. Berger Revocable Trust, Greg Berger, the Robert F. Weinberg
2013 Trust and RFW Management Inc. have designated Transferee to be the
transferee under this Bill of Sale.

 

EXECUTED under seal this       day of             , 20  .

 

 

[PROPERTY OWNER]

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

--------------------------------------------------------------------------------



 

EXHIBIT D-1

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

SERVICE CONTRACTS

 

Service Contracts

 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

A&A Maintenance Enterprise, Inc.

 

Handyman Services

 

Entities listed on Exhibit B

 

June 6, 2017

 

No

 

CWEP - All Buildings

 

17-026

ABM Air Conditioning & Heating, Inc.

 

HVAC Maintenance

 

Entities listed on Exhibit B

 

October 12, 2015

 

Yes

 

CWEP - All Buildings

 

15-074

All Safe Fire Sprinkler Corp.

 

Fire Sprinkler Inspection and Service

 

Entities listed on Exhibit B

 

May 11, 2018

 

No

 

SWEP - All Buildings

 

18-023

All Safe Fire Sprinkler Corp.

 

Fire Sprinkler System Services

 

Entities listed on Exhibit B

 

September 1, 2016

 

No

 

CWEP - All Buildings; MWEP - All Buildings

 

16-102

Alternative Pest Control

 

Exterminating and Pest Control

 

Entities listed on Exhibit B

 

September 14, 2016

 

No

 

MWEP - All Buildings and Associations; CWEP - All Buildings

 

16-107

Matthew & Tony General Landscaping, Inc.

 

Landscaping Services [1]

 

Entities listed on Exhibit E

 

January 20, 2018

 

No

 

SWEP - All Buildings, Associations, and Land Parcels

 

18-001

Matthew & Tony General Landscaping, Inc.

 

Snow Removal

 

Entities Listed on Exhibit D

 

September 26, 2018

 

No

 

CWEP — All Buildings

 

18-232

Matthew & Tony General Landscaping, Inc.

 

Snow Removal

 

Entities listed on Exhibit D

 

September 26, 2018

 

No

 

SWEP - All Properties and Land Parcels

 

18-235

S&S Fire Suppression Systems

 

Sprinkler System Inspections

 

Entities Listed on Exhibit B

 

May 17, 2016

 

No

 

SWEP — All properties

 

16-066

Suburban Carting Company

 

Rubbish Removal & Recycling

 

Entities listed on Exhibit B

 

April 15, 2016

 

No

 

CWEP - All Buildings; SEP - All Buildings

 

16-022

 

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

ThermoTest North, Inc.

 

Infrared Scanning

 

So. Westchester Realty Associates L.L.C., Mack-Cali So. West Realty Associates
L.L.C., 3 Odell Realty L.L.C.

 

November 15, 2016

 

No

 

SWEP — All Buildings

 

16-097

Tri-State Façade Services

 

Window and Façade Cleaning

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

January 19, 2018

 

No

 

SWEP - All Buildings

 

18-008

US Renewable, LLC

 

Recycling - Electronics, Ink, and Toner

 

Entities listed on Exhibit B

 

June 16, 2014

 

No

 

All Buildings in Transaction

 

14-058

US Security Associates, Inc.

 

Security Patrol Services

 

Entities listed on Exhibit B

 

October 7, 2016

 

Yes

 

All Buildings in Transaction including Associations and Land

 

16-124

 

--------------------------------------------------------------------------------

[1] Contract # 18-001 (Matthew and Tony General Landscaping, dated January 20,
2018) originally included Scavenger services.  Scavenger only was terminated in
attached letter dated May 1, 2018.

 

Rooftop Antenna Management Agreement

 

Management and Transmitting Sites Agreement between Apex Site Management, L.P.,
Manager, and Mack-Cali Realty Corporation, Owner, dated July 6, 1998

 

· Letter Agreement re Amendment to Management Agreement, dated October 5, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 1, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 19,
1999.

· Letter Agreement re Amendment to Management Agreement, dated January 7, 2000.

· Letter Agreement re Amendment to Management Agreement, dated July 25, 2000.

· Amendment to Management of Transmitting Sites Agreement, dated February 11,
2003

·  Seventh Amendment to Management of Transmitting Sites Agreement, dated
January 12, 2017

Note:  This should go on every service contract exhibit, regardless of whether
there is rooftop activity

 

Leased Equipment

 

None

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

LEASE SCHEDULE

 

2 EXECUTIVE PLAZA

 

CSC Holdings Inc.

Cable Access Agreement between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and CSC Holdings Inc., Provider, dated November 12, 2008.

 

EB Apple, LLC

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and EB Apple, LLC, Tenant, dated June 17, 2010.

·                  Franchise Rider between Mack-Cali So. West Realty Associates
L.L.C., Owner, and EB Apple, LLC, Franchisee dated June 17, 2010.

·                  Guaranty of Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, EB Apple, LLC, Tenant, and Zane Tankel and Roy
Raeburn, collectively the Guarantor, dated June 11, 2010.

·                  Form of Memorandum of Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and EB Apple, LLC, Tenant, dated June 17, 2010.

·                  Estoppel Certificate to Leasehold Mortgage between Mack-Cali
So. West Realty Associates L.L.C., Owner, and EB Apple, LLC, Tenant, dated
July 1, 2010.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali So. West
Realty Associates L.L.C., Owner, and Verizon New York Inc., dated July 29, 2008.

 

85 EXECUTIVE BOULEVARD

 

Authentic Window Design, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Authentic Window Design, L.L.C., Tenant dated February 2, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Authentic Window Design, LLC,
Tenant dated March 31, 2015.

 

Big Apple Collectibles Corp.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Big Apple Collectibles Corp., Tenant dated September 28, 2018.

·                  Standard Form of License Agreement between 12 Skyline
Associates L.L.C., Licensor and Big Apple Collectibles Corp., Licensee

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and Big Apple Collectibles Corp., Tenant, dated
February 14, 2019.

 

North American Family Institute, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and North American Family Institute, Inc., Tenant dated September 19, 2014.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and North American Family
Institute, Inc., Tenant dated November 10, 2014.

 

--------------------------------------------------------------------------------



 

Verizon New York Inc. (FIOS)

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated December 5, 2008.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

TENANT ESTOPPEL CERTIFICATE

 

ASSIGNEE:                          , its successors and/or assigns

 

PROPERTY:

 

LANDLORD:

 

TENANT:

 

TENANT’S NOTICE ADDRESS:

 

 

 

LEASED PREMISES:

 

LEASE DOCUMENTS:

 

For good and valuable consideration, with the understanding that Assignee and
its lenders will be relying on the statements herein in acquiring and financing
the Property, Tenant hereby certifies for the benefit of Assignee, and each of
its assigns and transferees and their respective lenders, that:

 

1.     The Lease Documents listed above (collectively, the “Lease”) constitute
the entire agreement between the parties concerning the Leased Premises.  There
are no other agreements (oral or written) between Landlord and Tenant concerning
the Leased Premises.

 

2.     The Lease is valid and in full force and effect.

 

3.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] (i) Landlord is not in default in the performance of its
obligations under the Lease, (ii) Tenant has no present claims against Landlord
under the Lease, and (iii) there are no existing defenses against the
enforcement by Landlord of any of the obligations of Tenant under this Lease.

 

4.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] Tenant is not in default in any of its obligations under the
Lease, nor has any event occurred that, with notice or expiration of any
applicable grace period, or both, would constitute a default under the Lease.

 

5.     Tenant has accepted possession of the Leased Premises.  The Lease term
commenced on                          .  The Lease term, excluding unexercised
renewals and extensions, will terminate on                           .  Tenant
has no right to renew extend, or expand the Lease and no right to cancel or
reduce the term of the Lease.

 

6.     Tenant has paid base rent for the Leased Premises for the period up to
and including                           , and additional rent as invoiced by
Landlord for the Leased Premises (subject to true-up pursuant to the Lease). 
The base monthly rent presently payable under the Lease is $              .  The
monthly reoccurring additional rent presently payable under the Lease is, in the
aggregate, $           per month.  No rent has been paid more than one month in
advance, except as expressly provided in the Lease.  Tenant’s security deposit
is $               .

 

--------------------------------------------------------------------------------



 

7.     Tenant has no present or future right to any free rent, reduction in
rent, or any other type of rent concession or to any lease support payments or
lease buy-outs.  [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY INSERT] no payments are due and payable to Tenant from
Landlord.

 

8.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] all improvements and space required to be furnished by
Landlord under the Lease have been completed.  [To Tenant’s knowledge, DELETE
FROM INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] Landlord has
complied with all of its material obligations with respect to the construction,
fixturing and equipping of the Leased Premises and all design allowances,
construction allowances or other allowances to which Tenant may be entitled
under the Lease have been paid in full.

 

9.     Tenant’s interest in the Lease has not been sublet, assigned or otherwise
transferred.

 

10.  Tenant has no outstanding options or rights of first refusal to purchase
the Leased Premises or any part thereof or any real property of which the Leased
Premises are a part.

 

11.  No actions, whether voluntary or otherwise, are pending against Tenant, or
to Tenant’s knowledge, threatened against Tenant under the bankruptcy or
insolvency laws of the United States or any state thereof.

 

12.  The current Tenant’s Notice Address for all notices to be given to Tenant
under the Lease is set forth above.

 

At Assignee’ request, Tenant agrees to provide an update to this Certificate
within ten (10) days prior to Assignee’ closing on the acquisition of the
Property, including the addition of any reasonable modifications thereto as may
be requested by any of Assignee’ lenders. [INCLUDE IN INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY DELETE]

 

[DO NOT INCLUDE IN INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY ADD This
certificate does not amend or modify any of the terms, conditions or provisions
of the Lease.]

 

This certificate is being delivered with the knowledge that Landlord, Assignee
and Assignee’ mortgage lender and anyone making a loan secured by an assignment
of ownership interests in any entity owning the Property, and their respective
successors and assigns, will rely upon this certificate in connection with the
purchase and financing of the Property.

 

This certificate is dated as of                      , 2019.

 

 

TENANT:

 

 

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                    , 2019

 

--------------------------------------------------------------------------------



 

Exhibit A

 

List of Documents Constituting the Lease

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

NON-FOREIGN AFFIDAVIT UNDER INTERNAL REVENUE

CODE SECTION 1445(B)(2)

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

, being first duly sworn, deposes and states under penalty and perjury:

 

For U.S. federal income tax purposes (including Section 1445 of the Internal
Revenue Code (the “Code”)), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity.                               ,
a                                                  (“Owner”), informs
                              , a           
                                      (“Buyer”) that withholding of tax is not
required upon the disposition of a United States real property interest by
                              , a           
                                      (“Mack-Cali”), and with the knowledge that
Buyer will rely upon the following statements, Owner hereby certifies the
following facts to Buyer:

 

1.             Mack-Cali is a disregarded entity as defined in Treasury
Regulations Section 1.1445-2(b)(2)(iii) (“Disregarded Entity”).  Owner is the
direct owner of Mack-Cali.

 

2.             Owner is not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person (as those terms are defined in the Code
and Income Tax Regulations).

 

3.             Owner’s United States Employer Identification Number is
               .

 

4.             Owner’s office address is:  c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311.

 

5.             I am a duly authorized officer of [Mack-Cali Realty Corporation],
the general partner of  [Mack-Cali Realty, L.P.], the sole member of  Mack-Cali,
the transferor of the property commonly known as                              .

 

This affidavit is given to the transferee of the property described in paragraph
5 above, for the purpose of establishing and documenting the non-foreign
affidavit exemption to the withholding requirement of Section 1445 of the Code. 
Owner understands that this affidavit may be disclosed to the Internal Revenue
Service by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

 

 

 

Name:

 

 

Title:

 

Subscribed and sworn to before me

 

this      day of              , 201

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

EXHIBIT J

 

Leasing Commission Agreements

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

85 Executive Boulevard

 

Commission Agreement

 

October 2, 2014

 

North American Family Institute, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

January 30, 2015

 

Authentic Window Design, LLC

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 8, 2018

 

Big Apple Collectibles Corp.

 

Howard Properties, Ltd

 

--------------------------------------------------------------------------------



 

EXHIBIT K

 

ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION

 

THIS ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION (this “Assignment”) is
made as of                   , 2019 (the “Effective Date”) by and between
[PROPERTY OWNER], a                     limited liability company, having an
office located c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, New Jersey 07311 (“Assignor”), and
[                      ], a Delaware limited liability company having an address
c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as                         (collectively,
the “Property”) is affected by that certain                          
(collectively, including without limitation all exhibits and schedules attached
thereto, the “Declaration”).

 

WHEREAS, Assignor, Assignor’s sole Member, Mack-Cali Realty L.P., the Brad W.
Berger Revocable Trust, Greg Berger, the Robert F. Weinberg 2013 Trust and RFW
Management Inc. are parties to that certain OP Unit Redemption Agreement, dated
                  , 2019, pursuant to which the Brad W. Berger Revocable Trust,
Greg Berger, the Robert F. Weinberg 2013 Trust and RFW Management Inc. have
designated Assignee to be the assignee under this Assignment (the “Redemption
Agreement”), pursuant to which Assignor shall assign to Assignee all of
Assignor’s right, title and interest in and to the Declaration, and Assignee has
agreed to accept the assignment of such right, title and interest in and to the
Declaration and to assume all of Assignor’s right, title and interest in the
Declaration.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the parties intending to be legally bound, do hereby agree as follows:

 

1.             Assignor hereby quit claims, assigns, sells, transfers, sets over
and conveys to Assignee, its successors and assigns, all of Assignor’s right,
title and interest in and to the Declaration from and after the Effective Date,
excluding any rights or positions within the respective association which
requires the approval or affirmative vote of other members of such association. 
Assignee hereby accepts the assignment, sale, transfer and conveyance of
Assignor’s foregoing right, title and interest in and to the Declaration and
agrees to assume, fulfill, perform and discharge all the various commitments,
obligations and liabilities (collectively, “Obligations”) of Assignor under and
by virtue of the Declaration arising from and after the Effective Date.

 

2.             Assignee hereby agrees to indemnify and hold Assignor harmless
from all loss, expense or liability (including, without limitation, attorneys’
fees and disbursements) relating to the Obligations accruing from or after the
Effective Date.

 

3.             Assignor hereby agrees to indemnify and hold Assignee harmless
from all loss, expense or liability (including, without limitation, attorneys’
fees and disbursements) relating to the Obligations accruing prior to the
Effective Date.

 

--------------------------------------------------------------------------------



 

4.             This Assignment is made without representation, warranty (express
or implied) or recourse of any kind, except as may be expressly provided herein
or in the Redemption Agreement.

 

5.             This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.  This Assignment
shall be governed by, and construed under, the laws of the State of New York.

 

6.             This Assignment may be executed in one or more counterparts, each
of which shall be deemed to be an original Assignment, but all of which shall
constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[PROPERTY OWNER]

 

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

[                                    ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF DEED

 

BARGAIN AND SALE DEED WITHOUT

COVENANT AGAINST GRANTOR’S ACTS

 

THIS INDENTURE, made the   day of                          , 20   from
                    L.L.C., a limited liability company organized under the laws
of the State of New York and having an address c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311 (“Grantor”) to
                       , a                          having an address at
                              (“Grantee”).

 

WITNESSETH, that Grantor, in consideration of the sum of TEN ($10.00) DOLLARS
and other good and valuable consideration paid by Grantee, does hereby grant and
release unto Grantee, the heirs or successors and assigns of Grantee forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Town of
           , County of Westchester, State of New York, known as             ,
         , New York, and more particularly bounded and described on Schedule A
annexed hereto and made a part hereof (the “Premises”).

 

TOGETHER with all right, title and interest, if any, of Grantor in and to any
streets and roads abutting the Premises to the center lines thereof; TOGETHER
with the appurtenances and all the estate and rights of Grantor in and to the
Premises; TO HAVE AND TO HOLD the Premises herein granted, or mentioned and
intended so to be, with such right, title and interest, if any, in said streets
and roads, and such appurtenances, unto Grantee, the heirs or successors and
assigns of Grantee forever.

 

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of improvement and will apply the same first to the
payment of the cost of improvement before using any part of the total of the
same for any other purpose.

 

AND the Premises being and intended to be the same premises conveyed by deed,
dated            ,     , from               to Grantor, recorded in the Office
of the Westchester County Clerk, Division of Land Records on            ,     
in Liber       page     (the “Preceding Deed”).

 

AND Grantor is the grantee named in the Preceding Deed.

 

[END OF PAGE]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

 

 

                                                                  L.L.C.

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

ACKNOWLEDGEMENT

 

STATE OF NEW JERSEY

)

 

 

) ss:

 

COUNTY OF HUDSON

)

 

 

On the      day of          ,        before me, the undersigned, personally
appeared                    , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

--------------------------------------------------------------------------------



 

Schedule A

(Description of Land)

 

--------------------------------------------------------------------------------



 

BARGAIN AND SALE DEED WITHOUT

COVENANT AGAINST GRANTOR’S ACTS

 

--------------------------------------------------------------------------------

 

L.L.C.,

 

“Grantor”

 

TO

 

 

“Grantee”

 

--------------------------------------------------------------------------------

 

WARD:              

 

BLOCK:                     

 

LOTS:                             

 

COUNTY:  Westchester

 

TOWN:                       

 

STREET ADDRESS:                     - , New York

 

 

RETURN BY MAIL TO:

 

 

 

Cohn Birnbaum & Shea P.C.

 

100 Pearl Street - 12th Floor

 

Hartford, CT 06103

 

Attention: Richard J. Shea, Jr., Esq.

 

--------------------------------------------------------------------------------



 

EXHIBIT M

 

OWNER’S AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.                               

 

PROPERTY ADDRESS

 

 

 

Westchester County, New York (the “Property”)

 

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (“Affiant”),
General Counsel of Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P., the sole member of [PROPERTY OWNER] (“Owner”), who first
being duly sworn, deposes and says that to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of Owner.

 

2.             That there are no individuals or entities in possession of the
Property, except pursuant to the Lease documents set forth on the Lease Schedule
annexed hereto as Exhibit A or pursuant to recorded documents.

 

3.             That there has been no work done, services rendered or materials
furnished in connection with repairs, improvements, development, construction,
removal, alterations, demolition or such similar activity on or incident to the
referenced property within 180 days prior to the date of this Affidavit other
than that which has been or will be paid in the ordinary course of business by
either Owner, a tenant or the grantee.

 

4.             That Owner has never been declared a bankrupt.

 

5.             That there are no unrecorded mortgages, encumbrances or easements
adversely affecting the Property which are known to the undersigned.

 

6.             That all food service businesses or establishments at the
Property, whether retail or wholesale, cooked or uncooked, are wholly tenant
operated or owned and not affiliated with Owner or its principals in any manner
whatsoever.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing the Title Company to issue a
title insurance policy in reliance on the statements set forth herein.

 

 

[PROPERTY OWNER]

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

 

 

this      day of               , 2019

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Lease Schedule

 

--------------------------------------------------------------------------------



 

EXHIBIT N

 

FORM OF ASSOCIATION

ESTOPPEL CERTIFICATE

 

THIS ESTOPPEL CERTIFICATE (this “Certificate”) is made as of
[                 ], 2019 by                                , having an address
at                        (the “Association”) in favor of
                           , having an address at
                                         (“Assignee”) and each of its assigns
and transferees and their respective lenders.

 

RECITALS

 

A.            A.            Reference is hereby made to the following documents
(hereafter collectively referred to as the “Declaration”):  [Insert Declaration
and amendments].

 

B.            [PROPERTY O     WNER] (“MC Owner”), Mack-Cali Realty L.P.
(together with MC Owner, “Mack-Cali”), the Brad W. Berger Revocable Trust, Greg
Berger, the Robert F. Weinberg 2013 Trust and RFW Management Inc. have entered
into that certain OP Unit Redemption Agreement, dated as of [            ],
2019, pursuant to which the Brad W. Berger Revocable Trust, Greg Berger, the
Robert F. Weinberg 2013 Trust and RFW Management Inc. have designated Assignee
to be the assignee named in this Certificate, by which Mack-Cali agreed to
convey to Assignee (or its designee) [                     ] (the “Property”).

 

C.            The Association has been informed that [              ] (the
“Lender”) anticipates making a loan (the “Loan”) to Assignee pursuant to a
certain [Loan Agreement] between Assignee and Lender (together with any and all
extensions, renewals, substitutions, replacements, amendments, modifications
and/or restatements thereof shall collectively be referred to as the “Loan
Agreement”), and secured by a certain [Mortgage] (as defined in the Loan
Agreement) (the “Mortgage”) encumbering the Property, which Property is subject
to the Declaration.

 

NOW THEREFORE, for good and valuable consideration, with the understanding that
Assignee and its lenders will be relying on the statements herein in acquiring
and financing the Property, the Association hereby certifies for the benefit of
Assignee, and each of its assigns and transferees and their respective lenders,
that:

 

(b)           The Declaration described in Recital A is the Declaration and
there are no other understandings, written or oral, with respect to the subject
matter set forth therein among [                ] (the “Declarant”) and the
Association other than as set forth in the Declaration.

 

(c)           The Declaration is valid and in full force and effect, and, other
than as set forth in Recital A, has not been supplemented, amended, modified or
superseded since its original execution, and no other agreements or
understandings, written or oral, (other than the Declaration) exist between or
among the Declarant and the Association.

 

(d)           Mack-Cali or Declarant does not owe any fees, dues, charges, and
assessments, whether annual, monthly, regular, special or otherwise
(collectively, the “Assessments”) and all amounts due by Mack-Cali or Declarant
under the Declaration have been paid to date.  The Association has not
established and does not expect to establish for the next two (2) calendar years
any supplemental assessments or special assessments pursuant to the
Declaration.  The Association has not established a

 

--------------------------------------------------------------------------------



 

working capital or any other similar type of reserve.  [                       ]
paid $[                         ] in Assessments for the year 2018.

 

(e)           The Association has not proposed any significant capital
expenditures for the current or two next succeeding calendar years.

 

(f)            There are no judgments, suits or claims pending, filed or
threatened against the Association.

 

(g)           To the Association’s knowledge, neither Mack-Cali nor Declarant
nor any other parties to the Declaration are in default or in violation of any
of their obligations under the Declaration nor has any event occurred that, with
the giving of notice, the passage of time or both would constitute a default by
Mack-Cali or Declarant (or any other parties to the Declaration) under the
Declaration.

 

(h)           The Association has not received written notice of any pending
eminent domain proceedings or other proceedings of any kind affecting the
Declaration or any of the Property (as defined in the Declaration) subject to
the Declaration.

 

(i)            The Association is not a party to any loan, credit agreement or
other arrangement for any extension of credit, whether funded or to be funded.

 

(j)            Neither Mack-Cali, the Declarant nor any party to the Declaration
has any right of first refusal or option to purchase the Property.

 

(k)           Lender may, by notice to the Association, require that copies of
notices sent by the Association to Assignee be sent contemporaneously to Lender.

 

(l)            All notices, demands, consents or requests which are either
required or desired to be given or furnished hereunder or under the Declaration
shall be sent to the Association at the address set forth in the preamble to
this Agreement (or to such other address as may be designated by any party
hereto in writing to the other parties hereto).

 

The Association represents and warrants that the signatory executing this
Certificate on its behalf is duly authorized to so execute this Certificate.

 

At Assignee’s request, the Association agrees to provide an update to this
Certificate within ten (10) days prior to the ROFO (RM) Parties’ closing on the
acquisition of the Property.

 

This Certificate is being delivered with the knowledge that Assignee and Lender
a and their respective successors and assigns, will rely upon this Certificate
in connection with the purchase and financing of the Property.  This Certificate
and the representations, warranties and covenants contained herein is given with
the understanding that this Certificate constitutes a material inducement for
Lender in making the Loan to Assignee and that Lender shall rely hereon in
making the Loan to Assignee.  This Certificate and the representations,
warranties and covenants contained herein may be relied upon by Lender, its
successors and assigns and any nationally recognized statistical rating agency
rating any securities issued in connection with the Loan or any portion thereof.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Certificate is dated as
of                   , 2019.

 

 

ASSOCIATION:

 

 

 

[Name]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT O

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------



 

EXHIBIT P

 

MAJOR TENANT AND SNDA TENANT

 

Major Tenant:

 

None

 

SNDA Tenant:

 

GROUP 1 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE -
CONDITION TO CLOSE IN TOTAL

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

 

 

 

 

NONE

 

0

 

 

 

 

 

 

 

 

0

 

 

 

GROUP 2 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

 

 

 

 

NONE

 

0

 

 

 

 

 

 

 

 

0

 

 

 

GROUP 3 - SNDA TENANTS (WHICH ARE NON-MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

SWEP

 

2 EXECUTIVE PLAZA

 

EB APPLE LLC

 

8,000

 

10/31/2025

 

 

 

 

 

 

8,000

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT Q

 

ROFO (RM) AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.                    

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (the “Affiant”),
General Counsel of Mack-Cali Realty Corporation (“MCRC”), the general partner of
Mack-Cali Realty, L.P. (“MCRLP”), the sole member of [PROPERTY OWNER], a limited
liability company organized under the laws of the State of New York and having
an address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street,
Suite 400, Jersey City, NJ 07311 (the “Mack-Cali”), who first being duly sworn,
deposes and says that to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of Mack-Cali.

 

2.             That Mack-Cali delivered, with respect to the Contribution and
Exchange Agreement (RM), a written notice of proposed sale and terms to each
ROFO (RM)  Party in accordance with the terms of the ROFO (RM) Rights, which
ROFO (RM) Rights are attributable to the properties listed in Exhibit A attached
hereto.

 

3.             That each ROFO (RM) Party, respectively, either provided notice
waiving or otherwise failed to timely exercise their respective ROFO (RM) Rights
attributable to such properties.

 

Any defined terms used, but not defined herein, shall have the meanings ascribed
to such terms in the OP Unit Redemption Agreement made by and among [PROPERTY
OWNER], Mack-Cali Realty, L.P., the Brad W. Berger Revocable Trust, Greg Berger,
the Robert F. Weinberg 2013 Trust and RFW Management Inc. dated as of
                , 2019 (the “Agreement”).

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing (x) the purchaser under the
Agreement (the “Purchaser”) to close the transactions contemplated thereunder
and (y) the Title Company to issue a title insurance policy in reliance on the
statements set forth herein and Mack-Cali hereby indemnifies and holds harmless
the Purchaser and the Title Company for any claim, cost, loss or damage arising
from or in connection with the subject ROFO (RM) Rights described hereinabove.

 

 

(“MCRLP”)

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

this      day of               , 2019

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

1. 85 Executive Blvd, Elmsford, NY

2. 2 Executive Plaza, Yonkers, NY

 

--------------------------------------------------------------------------------



 

EXHIBIT R

 

Subordination, Non-Disturbance and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of this         day of                     , 20     , which date
shall be the effective date of this Agreement, between
                                      , a                 (the “Tenant”) and
BANK OF AMERICA, N.A., a national banking association, and having its principal
offices in Charlotte, North Carolina (together with its successors and/or
assigns the “Lender”).

 

The Tenant is the lessee under the lease described in Exhibit A attached hereto
(as the same may from time to time be assigned, subleased, renewed, extended,
amended, modified or supplemented, collectively the “Lease”).

 

The Lender has previously made or is about to make a loan to
                                   , a                              or its
successor and/or assigns with respect to the landlord’s interest under the Lease
(the “Landlord”), evidenced by a promissory note in the original principal
amount of approximately $                executed by the Landlord and payable to
the Lender and secured by a first priority deed of trust, mortgage or deed to
secure debt on certain real and personal property and improvements (the
“Premises”), recorded or to be recorded in the appropriate records of
               County,                       (the “Security Instrument”).

 

The Lender has requested the Tenant to confirm the fact that the Lease is
subject and subordinate to the Security Instrument.

 

The Tenant is willing to confirm the subordination of the Lease, provided it
obtains assurance from the Lender that its possession of the premises demised
under the Lease (the “Demised Premises), which Demised Premises is all or a
portion of the Premises, and its right to use any common areas will not be
disturbed by reason of or in the event of the foreclosure of the Security
Instrument.

 

The Lender is willing to give such assurance.

 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

 

1.             The Tenant hereby subordinates the Lease and all terms and
conditions contained therein and all rights, options, liens and charges created
thereby to the Security Instrument and the lien thereof, and to all present or
future advances under the obligations secured thereby and to all renewals,
extensions, amendments, modifications and/or supplements of same, to the full
extent of all amounts secured thereby from time to time.

 

2.             So long as no event of default on the part of the Tenant under
the Lease shall exist which would entitle the Landlord to terminate the Lease,
or if such an event of default shall exist, so long as the Tenant’s time to cure
the default shall not have expired, the term of the Lease shall not be
terminated or modified in any respect whatsoever and the Tenant’s right of
possession to the Demised Premises and its rights in and to any common areas and
its other rights arising out of the Lease will all be

 

--------------------------------------------------------------------------------



 

fully recognized and protected by the Lender and shall not be disturbed,
canceled, terminated or otherwise affected by reason of the Security Instrument
or any action or proceeding instituted by the Lender to foreclose the Security
Instrument, or any extension, renewal, consolidation or replacement of same,
irrespective of whether the Tenant shall have been joined in any action or
proceeding.

 

3.             In the event that the Lender takes possession of the Premises,
either as the result of foreclosure of the Security Instrument or accepting a
deed to the Premises in lieu of foreclosure, or otherwise, or the Premises shall
be purchased at such a foreclosure by a third party, the Tenant shall attorn to
the Lender or such third party and recognize the Lender or such third party as
its landlord under the Lease, and the Lender or such third party will recognize
and accept the Tenant as its tenant thereunder, whereupon, the Lease shall
continue in full force and effect as a direct lease between the Lender or such
third party and the Tenant for the full term thereof, together with all
extensions and renewals thereof, and the Lender or such third party shall
thereafter assume and perform all of the Landlord’s obligations, as the landlord
under the Lease with the same force and effect as if the Lender or such third
party were originally named therein as the Landlord; provided, however, that the
Lender or such third party shall not be:

 

(a)           liable for any act or omission of any prior landlord (including
the Landlord), except to the extent the Lender was furnished notice and
opportunity to cure the same in accordance with the provisions of this Agreement
prior to taking possession of such Premises; or

 

(b)           subject to any offsets or defenses which the Tenant might have
against any prior landlord (including the Landlord), except to the extent the
Lender was furnished notice and opportunity to cure the same in accordance with
the provisions of this Agreement prior to taking possession of such Premises; or

 

(c)           bound by any rent or additional rent which the Tenant might have
paid for more than two (2) months in advance to any prior landlord (including
the Landlord); or

 

(d)           bound by any amendment or modification of the Lease not consented
to in writing by the Lender.

 

4.             Notwithstanding anything to the contrary in this Agreement or
otherwise, in the event the Lender or a third party takes possession of the
Premises as provided in paragraph 3 above, the liability of the Lender or such
third party under the Lease shall be limited to the Lender’s or such third
parties, as the case may be, interest in the Premises, and upon any assignment
or other transfer of the Lender’s or such third-party’s interest in the
Premises, the Lender or such third party, as applicable, shall be discharged and
released from any obligation or liability under the Lease arising or accruing
after the date of such assignment or transfer.

 

5.             Tenant agrees not to subordinate the Lease to any other lien or
encumbrance which (i) affects the Premises under the Lease, or any part thereof,
or (ii) is junior to the Security Instrument, without the express written
consent of the Lender, and any such subordination or any such attempted
subordination or agreement to subordinate without such consent of Lender, shall
be void and of no force and effect.

 

6.             Tenant agrees to provide copies of all notices given Landlord
under the Lease to Lender at the following address:

 

--------------------------------------------------------------------------------



 

 

Lender:

Bank of America Merrill Lynch

 

Real Estate Structured Finance Servicing

 

NC1-026-06-01

 

900 West Trade Street, Suite 650

 

Charlotte, North Carolina 28255

 

Telephone: (866) 531-0957

 

Telecopy: (704) 317-0771

 

or to such other address as Lender shall designate in writing; and all such
notices shall be in writing and shall be considered as properly given if
(i) mailed to the addressee by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the addressee, or (iii) by delivery to a third party commercial
delivery service for same day or next day delivery to the office of the
addressee with proof of delivery; any notice so given shall be effective, as
applicable, upon (a) the third (3rd) day following the day such notice is
deposited with the United States mail, (b) delivery to the addressee, or
(c) upon delivery to such third party delivery service; and any notice given in
any other manner shall be effective only if and when received by the addressee.

 

7.             In the event Landlord shall fail to perform or observe any of the
terms, conditions or agreements in the Lease, Tenant shall give written notice
thereof to Lender and Lender shall have the right (but not the obligation) to
cure such default.  Tenant shall not take any action with respect to such
default under the Lease (including without limitation any action in order to
terminate, rescind or avoid the Lease or to withhold any rent or other monetary
obligations thereunder) for a period of thirty (30) days following receipt of
such written notice by Lender; provided, however, that in the case of any
default which cannot with diligence be cured within such thirty (30) day period,
if Lender shall proceed promptly to cure such default and thereafter prosecute
the curing of such default with diligence and continuity, then the time within
which such default may be cured shall be extended for such period as may be
necessary to complete the curing of such default with diligence and continuity.

 

8.             Nothing contained in this Agreement shall in any way impair or
affect the lien created by the Security Instrument, except as specifically set
forth herein.

 

9.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that in the event of the assignment or transfer of the interest of the
Lender to a party that assumes the Lender’s obligations and liabilities
hereunder, all obligations and liabilities of the Lender under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom the Lender’s interest is assigned or
transferred.

 

10.          In the event of any litigation or other legal proceeding arising
between the parties to this Agreement, whether relating to the enforcement of a
party’s rights under this Agreement or otherwise, the prevailing party shall be
entitled to receive its reasonable attorney’s fees and costs of suit from the
non-prevailing party in such amount as the court shall determine.

 

--------------------------------------------------------------------------------



 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WITNESS/ATTEST:

 

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

STATE OF                      

 

COUNTY OF                  

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                           of
                                         , the                      of
                                                        , that executed the
foregoing instrument, and acknowledged to me that the same was the act of the
said                   , and that (s)he executed the same as the act of such
                   for the purposes and consideration therein expressed and in
the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of
                 , 20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

STATE OF                        

 

COUNTY OF                   

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                      of Bank of America, N.A.,
a national banking association, that executed the foregoing instrument, and
acknowledged to me that the same was the act of the said association, and that
(s)he executed the same as the act of such association for the purposes and
consideration therein expressed and in the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of             ,
20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEASE

 

That certain                                   , dated as of                  ,
by and between                                           , as tenant, and
                                       , as landlord, relating to the Premises
generally described as                                              
                                             , as assigned, subleased, renewed,
extended, amended, modified or supplemented from time to time.

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------